THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW            Doc 2880   Filed 07/17/20   Page 1 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (UNKNOWN)



****CLAIM NUMBER VOIDED BY AGENT****           Claim Number: 10
                                               Claim Date: / /
                                               Debtor: DEBTOR NOT FOUND
                                               Comments: EXPUNGED


TOTAL                      Claimed:                     $0.00
****CLAIM NUMBER VOIDED BY AGENT****           Claim Number: 191
                                               Claim Date: / /
                                               Debtor: DEBTOR NOT FOUND
                                               Comments: EXPUNGED


TOTAL                      Claimed:                     $0.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880       Filed 07/17/20   Page 2 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (UNKNOWN)




                                                                   Summary Page

               Total Number of Filed Claims:              2                                       Claimed Amount      Allowed Amount

                                                                   Administrative:                           $0.00               $0.00
                                                                   Priority:                                 $0.00               $0.00
                                                                   Secured:                                  $0.00               $0.00
                                                                   Unsecured:                                $0.00               $0.00
                                                                   Total:                                    $0.00               $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW         Doc 2880    Filed 07/17/20   Page 3 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



2929 PRODUCTIONS LLC                            Claim Number: 156
C/O JESSICA RODDY                               Claim Date: 01/30/2019
11601 WILSHIRE BLVD, STE 210                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90025


PRIORITY                   Claimed:                       $0.00 UNDET
2929 PRODUCTIONS LLC                            Claim Number: 157
C/O JESSICA RODDY                               Claim Date: 01/30/2019
11601 WILSHIRE BLVD, STE 210                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90025


PRIORITY                   Claimed:                       $0.00 UNDET
2929 PRODUCTIONS LLC                            Claim Number: 158
C/O JESSICA RODDY                               Claim Date: 01/30/2019
11601 WILSHIRE BLVD, STE 210                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90025


PRIORITY                   Claimed:                       $0.00 UNDET
AACS LA, LLC                                    Claim Number: 2
3855 SW 153RD DR                                Claim Date: 04/12/2018
BEAVERTON, OR 97003                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $15,000.00
ACE AMERICAN INSURANCE COMPANY                  Claim Number: 80095
C/O DUANE MORRIS LLP                            Claim Date: 02/15/2019
ATTN WENDY M SIMKULAK                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
30 S 17TH STREET
PHILADELPHIA, PA 19103

UNSECURED                  Claimed:                       $0.00 UNLIQ CONT




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW        Doc 2880     Filed 07/17/20   Page 4 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



ACTIVISION BLIZZARD MEDIA LLC                   Claim Number: 20135
KING, THE AMPERSAND BUILDING                    Claim Date: 02/12/2019
178 WARDOUR STREET                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
SOHO
LONDON, W1F 8FY
UNITED KINGDOM
UNSECURED              Claimed:                     $100,000.00
AIM MEDIA TEXAS                                 Claim Number: 20341
ATTN DEBBIE FOLEY, CFO                          Claim Date: 02/15/2019
1400 EAST NOLANA                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
MCALLEN, TX 78504


UNSECURED                  Claimed:                   $1,168.92
AKRON BEACON JOURNAL                            Claim Number: 184
44 E EXCHANGE ST                                Claim Date: 02/14/2019
AKRON, OH 44309                                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $3,226.95
ALIBI MUSIC LP                                  Claim Number: 34
70 EAST BROAD ST                                Claim Date: 04/30/2018
BETHLEHEM, PA 18018                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $6,500.00
ALLIED ADVERTISING LIMITED PARTNERSHIP          Claim Number: 20104
C/O PARTRIDGE SNOW & HAHN LLP                   Claim Date: 02/07/2019
ATTN ALEX F MATTERA, ESQ                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
30 FEDERAL STREET
BOSTON, MA 02110

UNSECURED                  Claimed:                 $303,739.94




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW        Doc 2880     Filed 07/17/20   Page 5 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



AMBASSADOR                                      Claim Number: 59
97 RUE EDOUARD VAILLANT                         Claim Date: 05/25/2018
LEVALLOIS, 92300                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
FRANCE


UNSECURED                  Claimed:                  $75,320.00
AMERICAN EXPRESS TRAVEL RLTD SVCS CO INC        Claim Number: 17
C/O BECKET AND LEE LLP                          Claim Date: 04/23/2018
PO BOX 3001                                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
MALVERN, PA 19355-0701


UNSECURED                  Claimed:               $1,438,306.27
AMERICAN EXPRESS TRAVEL RLTD SVCS CO INC        Claim Number: 18
C/O BECKET AND LEE LLP                          Claim Date: 04/23/2018
PO BOX 3001                                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
MALVERN, PA 19355-0701


UNSECURED                  Claimed:                     $968.50
AMERICAN EXPRESS TRAVEL RLTD SVCS CO INC        Claim Number: 19
C/O BECKET AND LEE LLP                          Claim Date: 04/23/2018
PO BOX 3001                                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
MALVERN, PA 19355-0701


UNSECURED                  Claimed:                     $164.58
AMERICAN EXPRESS TRAVEL RLTD SVCS CO INC        Claim Number: 20
C/O BECKET AND LEE LLP                          Claim Date: 04/23/2018
PO BOX 3001                                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
MALVERN, PA 19355-0701


UNSECURED                  Claimed:                     $177.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 3
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW        Doc 2880     Filed 07/17/20   Page 6 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



AMERICAS PRINTER                                Claim Number: 22
6910 ARAGON CIRCLE                              Claim Date: 04/26/2018
BUENA PARK, CA 90620                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $27,010.00
AMMAR, TARAK BEN                                Claim Number: 186
C/O PILLSBURY WINTHROP SHAW                     Claim Date: 02/14/2019
725 S FIGUEROA STREET SUITE 2800                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067                           Comments: POSSIBLY AMENDED BY 190


UNSECURED                  Claimed:                 $173,973.00 UNLIQ
AMMAR, TARAK BEN                                Claim Number: 190
C/O PILLSBURY WINTHROP SHAW                     Claim Date: 02/15/2019
725 S FIGUEROA STREET SUITE 2800                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067


UNSECURED                  Claimed:                 $232,982.00 UNLIQ
AMMAR, TARAK BEN                                Claim Number: 40013
C/O PILLSBURY WINTHROP SHAW                     Claim Date: 02/14/2019
ATTN KATHY A JORRIE & JEFFREY D WEXLER          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
725 S FIGUEROA ST STE 2800                      Comments: POSSIBLY AMENDED BY 40015
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                 $113,206.00 UNLIQ
AMMAR, TARAK BEN                                Claim Number: 40014
C/O PILLSBURY WINTHROP SHAW                     Claim Date: 02/14/2019
ATTN KATHY A JORRIE & JEFFREY D WEXLER          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
725 S FIGUEROA ST STE 2800
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                  $60,767.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 4
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW        Doc 2880     Filed 07/17/20   Page 7 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



AMMAR, TARAK BEN                                Claim Number: 40015
C/O PILLSBURY WINTHROP SHAW                     Claim Date: 02/15/2019
ATTN KATHY A JORRIE & JEFFREY D WEXLER          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
725 S FIGUEROA ST STE 2800
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                 $166,660.00
AUSTIN FILM SOCIETY                             Claim Number: 20048
C/O RICHARD RODRIGUEZ & SKEITH, LLP             Claim Date: 07/24/2018
ATTN CLARK RICHARDS                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
816 CONGRESS AVE, STE 1200
AUSTIN, TX 78701

UNSECURED                  Claimed:                  $10,000.00
AUTOMATIC DATA PROCESSING LIMITED               Claim Number: 60102
C/O ADP - AUTOMATIC DATA PROCESSING             Claim Date: 08/29/2019
SYWARD PLACE                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
40-48 PYRCROFT RD,
CHERTSEY, KT16 9JT
UNITED KINGDOM
ADMINISTRATIVE         Claimed:                       $3,449.02
BABELSBERG FILM GMBH                            Claim Number: 76
AUGUST BEBEL STRABE 26-53                       Claim Date: 06/29/2018
POTSDAM, 14482                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
GERMANY


UNSECURED                  Claimed:                       $0.00 UNDET
BANK OF AMERICA, N.A.                           Claim Number: 80068
AS LENDER AND ADMINISTRATIVE AGENT              Claim Date: 02/14/2019
C/O ANDREW V TENZER, ESQ.                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:              $19,119,017.67 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 5
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW        Doc 2880     Filed 07/17/20   Page 8 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



BAUER MARTINEZ STUDIOS                          Claim Number: 20311
611 S FORT HARRISON AVENUE # 369                Claim Date: 02/15/2019
CLEARWATER, FL 33756                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



SECURED                    Claimed:                       $0.00 UNDET
BEISCH, BROOKS                                  Claim Number: 20069
60 BIRCH ST, APT 2                              Claim Date: 01/10/2019
ROSLINDALE, MA 02131                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $4,250.00
BERKELEY RESEARCH GROUP LLC                     Claim Number: 132
2200 POWELL STREET                              Claim Date: 11/26/2018
SUITE 1200                                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
EMERYVILLE, CA 94608


UNSECURED                  Claimed:                  $22,071.01
BERNARDI, ADAM                                  Claim Number: 20029
5650 ALADDIN ST.                                Claim Date: 05/01/2018
LOS ANGELES, CA 90008                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                       $0.00 UNDET
BERNSTEIN & ANDRIULLI                           Claim Number: 20005
ATTN COLLECTIONS TEAM                           Claim Date: 04/09/2018
190 BOWERY                                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10012


UNSECURED                  Claimed:                  $16,800.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 6
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW        Doc 2880     Filed 07/17/20   Page 9 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



BH MEDIA DBA THE PRESS OF ATLANTIC CITY         Claim Number: 20120
1000 W WASHINGTON AVE                           Claim Date: 02/11/2019
PLEASANTVILLE, NJ 08232                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $2,409.84
BH MEDIA GROUP                                  Claim Number: 209
DBA WINSTON SALEM JOURNAL                       Claim Date: 02/19/2019
ATTN PAT NIFONG                                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
418 N MARSHALL STREET
WISTON SALEM, NC 27101

UNSECURED                  Claimed:                   $3,411.72
BH MEDIA GROUP INC                              Claim Number: 199
685 RIO ROAD WEST                               Claim Date: 02/15/2019
CHARLOTTESVILLE, VA 22901                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,620.76
BILLINGS GAZETTE                                Claim Number: 206
401 N BROADWAY                                  Claim Date: 02/19/2019
BILLINGS, MT 59101                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,308.60
BILLINGS GAZETTE                                Claim Number: 20217
401 N BROADWAY                                  Claim Date: 02/14/2019
BILLINGS, MT 59101                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,308.60




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 7
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 10 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



BLOOD & CHOCOLATE INC                           Claim Number: 20068
15973 VALLEY WOOD ROAD                          Claim Date: 01/09/2019
SHERMAN OAKS, CA 91403                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $20,000.00
BLS LIMOUSINE SERVICE OF NEW YORK INC           Claim Number: 80008
321 NEW SOUTH ROAD                              Claim Date: 01/15/2019
HICKSVILLE, NY 11801                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $42,574.50             Scheduled:            $24,383.30
BLT COMMUNICATIONS, LLC                         Claim Number: 49
ATTN LARRY CLEMENS                              Claim Date: 05/14/2018
6430 SUNSET BLVD., 8TH FLOOR                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HOLLYWOOD, CA 90028


UNSECURED                  Claimed:                 $344,890.63
BLT COMMUNICATIONS, LLC                         Claim Number: 51
ATTN LARRY CLEMENS                              Claim Date: 05/17/2018
6430 SUNSET BLVD, 8TH FLOOR                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HOLLYWOOD, CA 90028                             Comments: POSSIBLE DUPLICATE OF 49


UNSECURED                  Claimed:                 $344,890.63
BOIES SCHILLER & FLEXNER (1999) LLC             Claim Number: 20335
ATTN ALEX BOIES                                 Claim Date: 02/15/2019
2600 GLADES ROAD                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BOCA RATON, FL 33431


UNSECURED                  Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 8
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 11 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



BOIES SCHILLER FLEXNER LLP                      Claim Number: 20296
ATTN AMY HABIE                                  Claim Date: 02/15/2019
2200 CORPORATE BLVD. N.W. SUITE 400             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BOCA RATON, FL 33431


UNSECURED                  Claimed:               $5,813,364.81
BOSTON HERALD                                   Claim Number: 11
100 GROSSMAN DR STE 400                         Claim Date: 04/20/2018
BRAINTREE, MA 02184-4957                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $36,389.60 UNDET
BOX OFFICE ANALYST, LLC                         Claim Number: 80022
C/O BOX OFFICE ANALYST LLC                      Claim Date: 01/25/2019
ATTN PETER C BROWN                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
7301 MISSION RD, STE 234
PRAIRIE VILLAGE, KS 66208-3031

UNSECURED                  Claimed:                   $3,800.00
BRADFORD CAPITAL HOLDINGS, LP                   Claim Number: 5
TRANSFEROR: HARMONY GOLD USA INC                Claim Date: 04/16/2018
C/O BRADFORD CAPITAL MGMT LLC - B BRAGER        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
PO BOX 4353
CLIFTON, NJ 07012

UNSECURED                  Claimed:                   $9,500.00
BRADFORD CAPITAL HOLDINGS, LP                   Claim Number: 20000
TRANSFEROR: GIARONOMO PRODUCTIONS, INC.         Claim Date: 03/22/2018
C/O BRADFORD CAP MGMT, LLC/BRIAN BRAGER         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
PO BOX 4353
CLIFTON, NJ 07012

UNSECURED                  Claimed:                  $23,500.00




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 9
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 12 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



BRIGHTCOVE INC                                  Claim Number: 39
290 CONGRESS STREET, 4TH FL                     Claim Date: 05/10/2018
BOSTON, MA 02210                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,814.57
BRISEBOIS, DANIELLE                             Claim Number: 80032
13428 MANELLA AVE UNIT 906                      Claim Date: 01/31/2019
MARINA DEL REY, CA 90292                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                       $0.00 UNDET
BROWN, ROBERT                                   Claim Number: 40142
KEANE EYES GALLERY                              Claim Date: 02/25/2019
349 GEARY ST                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
SAN FRANCISCO, CA 94102                         Comments: POSSIBLE DUPLICATE OF 80104


ADMINISTRATIVE             Claimed:                  $10,000.00
BROWN, ROBERT                                   Claim Number: 80104
KEANE EYES GALLERY                              Claim Date: 02/25/2019
349 GEARY ST                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
SAN FRANCISCO, CA 94102


UNSECURED                  Claimed:                  $10,000.00
BUDDHA JONES                                    Claim Number: 20363
1741 IVAR AVE                                   Claim Date: 04/09/2019
LOS ANGELES, CA 90028-5105                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $252,495.42




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 10
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 13 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



BUFFALO NEWS INC, THE                           Claim Number: 23
C/O GETMAN & BIRYLA, LLP                        Claim Date: 04/26/2018
800 RAND BUILDING, 14 LAFAYETTE SQUARE          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BUFFALO, NY 14203


UNSECURED                  Claimed:                   $7,727.48
CANOSA, ALEXANDRA                               Claim Number: 35
C/O RHEINGOLD GUIFFRA RUFFO PLOTKIN LLP         Claim Date: 05/02/2018
551 FIFTH AVE, 29TH FL                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10176


UNSECURED                  Claimed:              $10,000,000.00
CENTAURES                                       Claim Number: 60
97 RUE EDOUARD VAILLANT                         Claim Date: 05/25/2018
LEVALLOIS, 92300                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
FRANCE


UNSECURED                  Claimed:                  $11,882.00
CINEMA TECHNOLOGY SERVICES, LLC                 Claim Number: 20002
245 QUAKER ROAD                                 Claim Date: 04/05/2018
PO BOX D-400                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
POMONA, NY 10970


UNSECURED                  Claimed:                  $24,061.39
COMPASS GROUP USA INC                           Claim Number: 78
D/B/A GROUMET COFFEE SERVICE                    Claim Date: 07/13/2018
2400 YORKMONT RD                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
CHARLOTTE, NC 28217


UNSECURED                  Claimed:                   $6,608.71




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 11
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 14 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



COMPLETE DISCOVERY SOURCE, INC.                 Claim Number: 20035
250 PARK AVENUE                                 Claim Date: 05/21/2018
18TH FLOOR                                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10177


UNSECURED                  Claimed:                 $454,477.93
COMSCORE INC                                    Claim Number: 20065
11950 DEMOCRACY DR, STE 600                     Claim Date: 01/02/2019
RESTON, VA 20190                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $17,640.00
CONSOLIDATED EDISON COMPANY OF NY, INC          Claim Number: 52
ATTN BANKRUPTCY GROUP                           Claim Date: 05/11/2018
4 IRVING PLACE, ROOM 1875-S                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10003


UNSECURED                  Claimed:                   $1,524.71
CORPORATION SERVICE COMPANY                     Claim Number: 20036
251 LITTLE FALLS                                Claim Date: 05/25/2018
WILMINGTON, DE 19808                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $9,310.40
CT DEPTARTMENT OF REVENUE SERVICES              Claim Number: 20053
COLLECTIONS UNIT / BANKRUPTCY TEAM              Claim Date: 08/28/2018
450 COLUMBUS BLVD., STE. 1                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HARTFORD, CT 06103                              Comments: WITHDRAWN
                                                DOCKET: 2117 (02/21/2019)

PRIORITY                   Claimed:                     $600.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 12
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 15 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



DAIMLER TRUST                                   Claim Number: 20040
C/O BK SERVICING, LLC                           Claim Date: 06/08/2018
PO BOX 131265                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ROSEVILLE, MN 55113-0011


UNSECURED                  Claimed:                       $0.00 UNDET
DAY PUBLISHING COMPANY, THE                     Claim Number: 216
ATTN L GILMAN CR DEPT                           Claim Date: 04/29/2019
47 EUGENE O'NEILL DRIVE                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW LONDON, CT 06320


UNSECURED                  Claimed:                   $1,235.25
DEBEVOISE & PLIMPTON LLP                        Claim Number: 20172
CHRISTOPHER K. TAHBAZ, ESQ.                     Claim Date: 02/13/2019
919 THIRD AVENUE                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10022


UNSECURED                  Claimed:                 $938,254.89
DENVER POST, THE                                Claim Number: 20010
ATTN CARA EVERETT                               Claim Date: 04/10/2018
12320 ORACLE BLVD STE 310                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
COLORADO SPRINGS, CO 80921                      Comments:
                                                AMENDS CLAIM #20006

UNSECURED                  Claimed:                  $18,726.24
DEPARTMENT OF THE TREASURY - IRS                Claim Number: 31
PO BOX 7346                                     Claim Date: 04/27/2018
PHILADELPHIA, PA 19101-7346                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                       $0.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 13
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 16 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



DESERET DIGITAL MEDIA INC                       Claim Number: 20129
55 NORTH 300 WEST                               Claim Date: 02/11/2019
SALT LAKE CITY, UT 84101                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $110,000.00
DGA-PRODUCER PENSION AND HEALTH PLANS           Claim Number: 20357
KIRK M. PRESTEGARD                              Claim Date: 03/14/2019
BUSH GOTTLIEB                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                   Comments: DOCKET: 2170 (03/08/2019)
GLENDALE, CA 91203

PRIORITY                   Claimed:                       $0.00 UNDET
SECURED                    Claimed:                       $0.00 UNDET
DGA-PRODUCER PENSION AND HEALTH PLANS           Claim Number: 60101
C/O BUSH GOTTLIEB                               Claim Date: 03/14/2019
ATTN KIRK M PRESTEGARD                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                   Comments: POSSIBLE DUPLICATE OF 20357
GLENDALE, CA 91203                              DOCKET: 2170 (03/08/2019)

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
DIGITAL VIDEOSTREAM, LLC                        Claim Number: 55
2625 W OLIVE AVE                                Claim Date: 05/22/2018
BURBANK, CA 91505                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $130,244.36
DIRECTORS GUILD OF AMERICA, INC.                Claim Number: 20353
KIRK M. PRESTEGARD                              Claim Date: 03/14/2019
BUSH GOTTLIEB                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                   Comments: POSSIBLY AMENDED BY 20355
GLENDALE, CA 91203

PRIORITY                   Claimed:                       $0.00 UNLIQ
SECURED                    Claimed:               $4,443,074.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 14
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 17 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



DIRECTORS GUILD OF AMERICA, INC.                Claim Number: 20355
KIRK M. PRESTEGARD                              Claim Date: 03/14/2019
BUSH GOTTLIEB                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                   Comments: DOCKET: 2170 (03/08/2019)
GLENDALE, CA 91203                              AMENDS CLAIM # 20353

PRIORITY                   Claimed:                       $0.00 UNLIQ
SECURED                    Claimed:               $4,443,074.00 UNLIQ
DIRECTORS GUILD OF AMERICA, INC.                Claim Number: 60095
C/O BUSH GOTTLIEB                               Claim Date: 03/14/2019
ATTN KIRK M PRESTEGARD                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                   Comments: POSSIBLE DUPLICATE OF 20355
GLENDALE, CA 91203                              DOCKET: 2170 (03/08/2019)

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
DOLAN, JAMES                                    Claim Number: 80072
C/O ROSENBERG & GIGER PC                        Claim Date: 02/15/2019
ATTN JOHN J ROSENBERG                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
250 PARK AVE 12TH FL
NEW YORK, NY 10177

UNSECURED                  Claimed:                 $841,955.00 UNLIQ
DOUGLAS EMMETT 2008 LLC                         Claim Number: 20258
C/O HINSHAW & CULBERTSON LLP                    Claim Date: 02/15/2019
ATTN CHARLES G BRACKINS, ESQ                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
11601 WILSHIRE BLVD, SUITE 800
LOS ANGELES, CA 90025

SECURED                    Claimed:                  $19,640.00
UNSECURED                  Claimed:                 $253,297.00
DP MUSIC PRODUCTION LLC                         Claim Number: 20032
814 S WESTGATE AVE, STE 119                     Claim Date: 05/10/2018
LOS ANGELES, CA 90049                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: POSSIBLY AMENDED BY 20038


UNSECURED                  Claimed:                   $3,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 15
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 18 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



DYNAMIC '88 PRODUCTIONS INC / GEORGE            Claim Number: 80083
CLOONEY; C/O LANDAU GOTTFRIED BERGER LLP        Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                 $125,000.00 UNLIQ
EAGLE TRIBUNE NEWSPAPERS                        Claim Number: 20137
100 TURNPIKE ST                                 Claim Date: 02/12/2019
NORTH ANDOVER, MA 01845                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $2,515.95
ELEGANT FILMS, INC.                             Claim Number: 80055
C/O BAYARD PA                                   Claim Date: 02/13/2019
ATTN SCOTT D COUSINS ESQ                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
600 N KING STREET, SUITE 400
WILMINGTON, DE 19801

UNSECURED                  Claimed:                       $0.00 UNLIQ CONT
ENDEMOL SHINE INTERNATIONAL LTD                 Claim Number: 40
SHEPHERDS BUILDING CENTRAL                      Claim Date: 05/07/2018
CHARECROFT WAY                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LONDON, W14 OEE
UNITED KINGDOM

UNSECURED                  Claimed:                 $269,630.00
EVERETT DAILY HERALD, THE                       Claim Number: 211
PO BOX 930                                      Claim Date: 02/19/2019
EVERETT, WA 98206                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,265.76




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 16
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 19 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



EVERETT, CARA                                   Claim Number: 20006
12320 ORACLE BLVD, STE 310                      Claim Date: 04/10/2018
COLORADO SPRINGS, CO 80921                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: POSSIBLY AMENDED BY 20010


UNSECURED                  Claimed:                  $18,726.24
EYE-SPY PRODUCTIONS, LLC                        Claim Number: 48
5421 PINE GLEN RD                               Claim Date: 05/14/2018
LA CRESCENTA, CA 91214                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $17,250.00
FEDERAL INSURANCE COMPANY                       Claim Number: 80098
C/O DUANE MORRIS LLP                            Claim Date: 02/15/2019
ATTN WENDY M SIMKULAK                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
30 S 17TH STREET
PHILADELPHIA, PA 19103

UNSECURED                  Claimed:                       $0.00 UNLIQ CONT
FILM MUSICIANS SECONDARY MARKETS FUND           Claim Number: 84
ATTN JAMES COPE DIRECTOR CONTRACT COMP          Claim Date: 07/27/2018
15910 VENTURA BLVD, STE 900                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ENCINO, CA 91436


ADMINISTRATIVE             Claimed:                       $0.00 UNDET
PRIORITY                   Claimed:                       $0.00 UNDET
FILM MUSICIANS SECONDARY MARKETS FUND           Claim Number: 60012
ATTN JAMES COPE DIRECTOR CONTRACT COMP          Claim Date: 02/13/2019
15910 VENTURA BLVD, STE 900                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ENCINO, CA 91436                                Comments: POSSIBLE DUPLICATE OF 84


ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 17
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 20 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



FILM TECH CINEMA SYSTEMS LLC                    Claim Number: 20031
ATTN KEVIN FOX                                  Claim Date: 05/09/2018
3033 KELLWAY DR, STE 128                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
CARROLLTON, TX 75006


UNSECURED                  Claimed:                  $58,163.63
FOUNDATION FOR AIDS RESEARCH, THE               Claim Number: 20027
120 WALL STREET                                 Claim Date: 05/01/2018
13TH FLOOR                                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10005


UNSECURED                  Claimed:                  $71,400.00
FOX BROADCASTING COMPANY                        Claim Number: 24
ATTN STEPHANIE SERPA                            Claim Date: 04/27/2018
2121 AVENUE OF THE STARS, STE 1289A             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067


UNSECURED                  Claimed:                 $622,628.10
FOX SPORTS 1 LLC                                Claim Number: 25
ATTN STEPHANIE SERPA                            Claim Date: 04/27/2018
2121 AVENUE OF THE STARS, STE 1289A             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067


UNSECURED                  Claimed:                  $57,964.05
FRANCHISE TAX BOARD                             Claim Number: 105
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/05/2018
PO BOX 2952                                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                   $1,448.58
UNSECURED                  Claimed:                     $129.43




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 18
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 21 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



FRANCHISE TAX BOARD                             Claim Number: 112
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/11/2018
PO BOX 2952                                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                   $1,448.58
UNSECURED                  Claimed:                     $129.43
FRANK MILLER INC. AND FRANK MILLER              Claim Number: 40022
C/O NKSFB LLC                                   Claim Date: 02/15/2019
ATTN JON LEFFEL                                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
810 SEVENTH AVE STE 1701                        Comments: POSSIBLE DUPLICATE OF 80099
NEW YORK, NY 10019

ADMINISTRATIVE             Claimed:                       $0.00 UNLIQ
FRANK MILLER INC. AND FRANK MILLER              Claim Number: 80099
C/O NKSFB LLC                                   Claim Date: 02/15/2019
ATTN JON LEFFEL                                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
810 SEVENTH AVE STE 1701
NEW YORK, NY 10019

UNSECURED                  Claimed:                       $0.00 UNLIQ
FRANKEL, DAVID                                  Claim Number: 20204
C/O LAVELY & SINGER                             Claim Date: 02/14/2019
ATTN MARTIN D. SINGER                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
2049 CENTURY PARK EAST, SUITE 2400
LOS ANGELES, CA 90067-2906

UNSECURED                  Claimed:                       $0.00 UNDET
FRANKLIN, MICHELLE                              Claim Number: 20117
1123 SE MARKET                                  Claim Date: 02/09/2019
PORTLAND, OR 97214                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: EXPUNGED
                                                DOCKET: 2785 (04/29/2020)

UNSECURED                  Claimed:                 $100,000.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 19
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 22 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



FRANKLIN, MICHELLE                              Claim Number: 60005
1123 SE MARKET                                  Claim Date: 02/09/2019
PORTLAND, OR 97214                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: EXPUNGED
                                                DOCKET: 2785 (04/29/2020)

ADMINISTRATIVE             Claimed:                 $100,000.00 UNLIQ
FULL PICTURE LLC, THE                           Claim Number: 20080
915 BROADWAY, 20TH FL                           Claim Date: 01/15/2019
NEW YORK, NY 10010                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $471,325.00
FURST FILMS INC                                 Claim Number: 20334
C/O SKYBOUND LLC                                Claim Date: 02/15/2019
ATTN SEAN FURST                                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
9570 PICO BOULEVARD
LOS ANGELES, CA 90035

UNSECURED                  Claimed:                       $0.00 UNDET
FX NETWORKS LLC                                 Claim Number: 26
ATTN STEPHANIE SERPA                            Claim Date: 04/27/2018
2121 AVENUE OF THE STARS, STE 1289A             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067


UNSECURED                  Claimed:                  $42,950.50
FX NETWORKS LLC                                 Claim Number: 27
ATTN STEPHANIE SERPA                            Claim Date: 04/27/2018
2121 AVENUE OF THE STARS, STE 1289A             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067


UNSECURED                  Claimed:                 $148,787.40




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 20
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 23 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



GEORGIA DEPARTMENT OF REVENUE                   Claim Number: 121
ATTN COMPLIANCE DIVISION ARCS-BANKRUPTCY        Claim Date: 10/08/2018
1800 CENTURY BLVD NE, SUITE 9100                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ATLANTA, GA 30345-3205


PRIORITY                   Claimed:                  $17,777.90
UNSECURED                  Claimed:                   $5,125.00
GERRIT KINKEL PRODUCTIONS LLC                   Claim Number: 80019
21559 IGLESIA DR                                Claim Date: 01/22/2019
WOODLAND HILLS, CA 91364                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                  $24,200.00
GIGLIOTTI, DONNA                                Claim Number: 40026
C/O LANDAU GOTTFRIED BERGER LLP                 Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
GOLDFLAT PRODUCTIONS LLC                        Claim Number: 20250
ATTN LAWRENCE COHEN, CPA                        Claim Date: 02/15/2019
685 THIRD AVENUE                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10017


UNSECURED                  Claimed:                       $0.00 UNDET
GYENE, ORS                                      Claim Number: 20078
1904 BROADVIEW DRIVE                            Claim Date: 01/14/2019
GLENDALE, CA 91208                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,160.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 21
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 24 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



HALO BRANDED SOLUTIONS, INC                     Claim Number: 4
1500 HALO WAY                                   Claim Date: 04/12/2018
STERLING, IL 61081                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $57,452.70
HANBY, DANA                                     Claim Number: 80038
312 E 3RD AVE                                   Claim Date: 02/04/2019
COVINGTON, LA 70433                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                   $3,000.00
UNSECURED                  Claimed:                     $627.45
HARROWGREEN MOVING PROFESSIONALS                Claim Number: 20095
2 ORIENTAL ROAD                                 Claim Date: 02/01/2019
LONDON, E16 2BZ                                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
UNITED KINGDOM


UNSECURED                  Claimed:                   $8,784.01
HI-FINESSE MUSIC AND SOUND LLC                  Claim Number: 90
2012 WALNUT AVE                                 Claim Date: 08/14/2018
VENICE, CA 90291                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $34,000.00
HOUSTON CHRONICLE                               Claim Number: 58
ATTN ZALINA TSARAKOVA                           Claim Date: 05/25/2018
4747 SOUTHWEST FWY                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HOUSTON, TX 77027


UNSECURED                  Claimed:                  $14,565.60




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 22
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 25 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



HUETT, DOMINIQUE                                Claim Number: 20110
C/O HERMAN LAW                                  Claim Date: 02/08/2019
ATTN JEFF HERMAN                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
5200 TOWN CENTER CIRCLE, STE 540
BOCA RATON, FL 33486

UNSECURED                  Claimed:                       $0.00 UNDET
IGNITION CREATIVE LLC                           Claim Number: 136
12959 CORAL TREE PLACE                          Claim Date: 12/20/2018
LOS ANGELES, CA 90066                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $407,204.63
IL DEPT OF REVENUE BANKRUPTCY SECTION           Claim Number: 20064
PO BOX 19035                                    Claim Date: 12/13/2018
SPRINGFIELD, IL 62794                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                   $3,144.00
ILLUMINATE/HTV                                  Claim Number: 20085
ATTN ACCOUNTS RECEIVABLES                       Claim Date: 01/17/2019
10900 VENTURA BLVD                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
STUDIO CITY, CA 91604


UNSECURED                  Claimed:                 $121,867.50
IMAGINATION WORLDWIDE, LLC                      Claim Number: 60021
C/O RICHARD G. GRANT, ESQ                       Claim Date: 02/14/2019
CULHANE MEADOWS, PLLC                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
100 CRESCENT COURT, SUITE 700
DALLAS, TX 75201

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 23
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 26 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



INDEPENDENT MARKETING EDGE                      Claim Number: 40003
638 FERGUSON AVE, STE 3                         Claim Date: 01/18/2019
BOZEMAN, MT 59718-6405                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: POSSIBLE DUPLICATE OF 80011


ADMINISTRATIVE             Claimed:                   $1,800.00
UNSECURED                                                                   Scheduled:            $1,800.00
INDEPENDENT MARKETING EDGE                      Claim Number: 80011
638 FERGUSON AVE STE 3                          Claim Date: 01/18/2019
BOZEMAN, MT 59718-6405                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,800.00
INTERIOR FOLIAGE DESIGN INC                     Claim Number: 80048
37-24 33RD STREET                               Claim Date: 02/11/2019
LONG ISLAND CITY, NY 11101                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,132.32
IRON MOUNTAIN (UK) PLC                          Claim Number: 41
WHITELAW HOUSE, ALDLRSTON L                     Claim Date: 05/11/2018
HOUSE BUSINESS PARK                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LIVINGSTON, EH54 70F                            Comments:
SCOTLAND                                        Claimed amount is 22,641.81 pound sterling

UNSECURED                  Claimed:                       $0.00 UNLIQ
IT FOLLOWS PRODUCTIONS LLC                      Claim Number: 20243
C/O LEBOWITZ LAW OFFICE LLC                     Claim Date: 02/15/2019
747 THIRD AVENUE                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
23RD FLOOR
NEW YORK, NY 10017

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 24
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 27 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



IT FOLLOWS PRODUCTIONS LLC                      Claim Number: 60031
C/O LEBOWITZ LAW OFFICE LLC                     Claim Date: 02/15/2019
747 THIRD AVENUE                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
23RD FLOOR                                      Comments: POSSIBLE DUPLICATE OF 20243
NEW YORK, NY 10017

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
IZO, INC. DBA DANCEON                           Claim Number: 20018
ATTN EVP, BUSINESS & LEGAL AFFAIRS              Claim Date: 04/24/2018
1601 VINE STREET - 6TH FLOOR                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90028                           Comments: POSSIBLY AMENDED BY 20019


UNSECURED                  Claimed:                 $185,000.00
J-BICS TRADING CO LTD                           Claim Number: 80043
670/42 SOI KWUANPATTANA                         Claim Date: 02/08/2019
ASOKE-DINDAENG ROAD                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
DINDAENG
BANGKOK, 10400
THAILAND
UNSECURED             Claimed:                       $85,414.38
JANE DOE 4123                                   Claim Number: 20185
C/O LESLIE COHEN LAW PC                         Claim Date: 02/14/2019
ATTN LESLIE COHEN                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
506 SANTA MONICA BLVD., STE. 200
SANTA MONICA, CA 90401

UNSECURED                  Claimed:                       $0.00 UNDET
JONES, PAUL TUDOR                               Claim Number: 40016
C/O PATTERSON BELKNAP WEBB TYLER LLP            Claim Date: 02/15/2019
ATTN DANIEL LOWENTHAL & JAMES V MASELLA         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1133 AVE OF THE AMERICAS                        Comments: POSSIBLE DUPLICATE OF 80073
NEW YORK, NY 10036

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 25
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 28 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



JONES, PAUL TUDOR                               Claim Number: 80073
C/O PATTERSON BELKNAP WEBB TYLER LLP            Claim Date: 02/15/2019
ATTN DANIEL LOWENTHAL & JAMES V MASELLA         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1133 AVE OF THE AMERICAS
NEW YORK, NY 10036

ADMINISTRATIVE             Claimed:                       $0.00 UNLIQ CONT
PRIORITY                   Claimed:                       $0.00 UNLIQ CONT
JRNN                                            Claim Number: 20007
ATTN CARA EVERETT                               Claim Date: 04/10/2018
12320 ORACLE BLVD STE 310                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
COLORADO SPRINGS, CO 80921


UNSECURED                  Claimed:                   $2,082.71
KANZEON CORP.                                   Claim Number: 80087
C/O CREATIVE ARTISTS AGENCY                     Claim Date: 02/15/2019
ATTN JOSH LIEBERMAN & JOHN CAMPISI              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
2000 AVE OF THE STARS
LOS ANGELES, CA 90067

UNSECURED                  Claimed:              $11,000,000.00 UNLIQ
KAUT                                            Claim Number: 20139
PO BOX 847369                                   Claim Date: 02/12/2019
DALLAS, TX 75284-7369                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,236.75
KETCHUM INC.                                    Claim Number: 20050
500 GRANT STREET                                Claim Date: 08/16/2018
SUITE 2900                                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
PITTSBURGH, PA 15219


UNSECURED                  Claimed:                  $45,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 26
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 29 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



KFOR                                            Claim Number: 20140
PO BOX 847369                                   Claim Date: 02/12/2019
DALLAS, TX 75284-7369                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: POSSIBLY AMENDED BY 20155


UNSECURED                  Claimed:                  $16,970.25
KFOR                                            Claim Number: 20155
P.O. BOX 847369                                 Claim Date: 02/12/2019
DALLAS, TX 75284-7369                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments:
                                                AMENDS CLAIM 20140

UNSECURED                  Claimed:                  $16,970.25
KFSM-TV                                         Claim Number: 20142
PO BOX 847296                                   Claim Date: 02/12/2019
DALLAS, TX 75284-7296                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: POSSIBLY AMENDED BY 20151


UNSECURED                  Claimed:                   $2,018.75
KFSM-TV                                         Claim Number: 20151
P.O. BOX 847296                                 Claim Date: 02/12/2019
DALLAS, TX 75284-7296                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: POSSIBLY AMENDED BY 20156
                                                AMENDS CLAIM 20142

UNSECURED                  Claimed:                   $2,018.75
KFSM-TV                                         Claim Number: 20156
P.O. BOX 847296                                 Claim Date: 02/12/2019
DALLAS, TX 75284-7296                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments:
                                                AMENDS CLAIM 20151

UNSECURED                  Claimed:                   $2,018.75




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 27
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 30 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



KOENIGSBERG, RICHARD                            Claim Number: 13
1675 BROADWAY, 20TH FL                          Claim Date: 04/23/2018
NEW YORK, NY 10019                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: POSSIBLY AMENDED BY 122


UNSECURED                  Claimed:                 $220,375.31
KOENIGSBERG, RICHARD                            Claim Number: 36
1675 BROADWAY, 20TH FL                          Claim Date: 04/23/2018
NEW YORK, NY 10019                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: POSSIBLE DUPLICATE OF 13


UNSECURED                  Claimed:                 $220,375.31
KOENIGSBERG, RICHARD                            Claim Number: 122
C/O REED SMITH LLP                              Claim Date: 10/10/2018
ATTN JOHN C SCALZO                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
599 LEXINGTON AVE, 22ND FL                      Comments:
NEW YORK, NY 10022                              Amends claim# 13

UNSECURED                  Claimed:                 $412,256.24
KOENIGSBERG, RICHARD                            Claim Number: 40012
C/O REED SMITH LLP                              Claim Date: 02/14/2019
ATTN JOHN SCALZO                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
599 LEXINGTON AVE 22ND FL                       Comments: POSSIBLE DUPLICATE OF 122
NEW YORK, NY 10022

ADMINISTRATIVE             Claimed:                 $381,065.00 UNLIQ
KPLR-TV                                         Claim Number: 20143
12848 COLLECTION CENTER DRIVE                   Claim Date: 02/12/2019
CHICAGO, IL 60693-0128                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $5,678.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 28
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 31 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



KRCW-TV                                         Claim Number: 20144
PO BOX 742980                                   Claim Date: 02/12/2019
LOS ANGELES, CA 90028                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                     $255.00
KSTU-TV                                         Claim Number: 20145
PO BOX 59750                                    Claim Date: 02/12/2019
LOS ANGELES, CA 90074                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: POSSIBLY AMENDED BY 20152


UNSECURED                  Claimed:                     $127.50
KSTU-TV                                         Claim Number: 20152
PO BOX 59750                                    Claim Date: 02/12/2019
LOS ANGELES, CA 90074                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments:
                                                AMENDS CLAIM 20145

UNSECURED                  Claimed:                     $127.50
KTLA TV TRIBUNE MEDIA                           Claim Number: 20101
5800 SUNSET BLVD                                Claim Date: 02/05/2019
HOLLYWOOD, CA 90028                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $72,052.50
KXNW-TV                                         Claim Number: 20146
PO BOX 847296                                   Claim Date: 02/12/2019
DALLAS, TX 75284-7296                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: POSSIBLY AMENDED BY 20153


UNSECURED                  Claimed:                      $94.35




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 29
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 32 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



KXNW-TV                                         Claim Number: 20153
PO BOX 847296                                   Claim Date: 02/12/2019
DALLAS, TX 75284-7296                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments:
                                                AMENDS CLAIM 20146

UNSECURED                  Claimed:                      $94.35
LA WEEKLY                                       Claim Number: 20176
724 S. SPRING ST.                               Claim Date: 02/13/2019
SUITE 703                                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90014


UNSECURED                  Claimed:                   $4,036.91
LAREDO MORNING TIMES                            Claim Number: 177
C/O HOUSTON CHRONICLE                           Claim Date: 02/13/2019
ATTN: ZALINA TSARAKOVA                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
4747 SOUTHWEST FWY
HOUSTON, TX 77047

UNSECURED                  Claimed:                      $36.00
LAS VEGAS REVIEW JOURNAL NEWSPAPER              Claim Number: 3
1111 W BONANZA ROAD                             Claim Date: 04/09/2018
LAS VEGAS, NV 89106-3345                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $4,119.50
LASRY, MARC                                     Claim Number: 40010
C/O ANDERSON KILL PC                            Claim Date: 02/11/2019
ATTN MARK SILVERSCHOTZ;MARSHALL GILINSKY        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1251 AVENUE OF THE AMERICAS
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:               $1,074,988.64 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 30
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 33 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



LASRY, MARC                                     Claim Number: 80046
C/O ANDERSON KILL P.C.                          Claim Date: 02/11/2019
ATTN MARK SILVERSCHOTZ;MARSHALL GILINSKY        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1251 AVENUE OF THE AMERICAS
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:               $1,355,969.62 UNLIQ
LUGE CLUB PRODUCTIONS INC                       Claim Number: 20200
ATTN DAVID FRANKEL                              Claim Date: 02/14/2019
C/O LAVELY & SINGER                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
2049 CENTURY PARK E, STE 2400
LOS ANGELES, CA 90067-2906

UNSECURED                  Claimed:               $2,500,000.00
LUGE CLUB PRODUCTIONS INC                       Claim Number: 20201
C/O LAVELY & SINGER                             Claim Date: 02/14/2019
ATTN DAVID FRANKEL                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
2049 CENTURY PARK EAST, SUITE 2400
LOS ANGELES, CA 90067-2906

UNSECURED                  Claimed:               $2,000,000.00
MAEROV, LANCE                                   Claim Number: 20226
C/O FRIED, FRANK LLP                            Claim Date: 02/14/2019
ATTN JENNIFER L. RODBURG                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ONE NEW YORK PLAZA
NEW YORK, NY 10004

UNSECURED                  Claimed:                       $0.00 UNDET
MAEROV, LANCE                                   Claim Number: 60024
C/O FRIED, FRANK LLP                            Claim Date: 02/14/2019
ATTN: JENNIFER L. RODBURG                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ONE NEW YORK PLAZA                              Comments: POSSIBLE DUPLICATE OF 20226
NEW YORK, NY 10004

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 31
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 34 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



MCCLEAN, BRENNAN                                Claim Number: 60000
4141 STRINGFIELD DR                             Claim Date: 01/11/2019
PENSACOLA, FL 32503-3425                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



ADMINISTRATIVE             Claimed:                       $0.00 UNDET
METAL RABBIT MEDIA, LLC                         Claim Number: 80039
PO BOX 871                                      Claim Date: 02/06/2019
RHINEBECK, NY 12572                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                  $12,850.00
UNSECURED                  Claimed:                 $288,650.00
MILAKOVIC, RADENKO                              Claim Number: 80102
C/O ALTIMA PARTNERS                             Claim Date: 02/21/2019
11 SLINGSBY PLACE                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LONDON, WC2E 9AB
UNITED KINGDOM

UNSECURED                  Claimed:                 $349,732.86             Scheduled:           $349,732.86
MINNESOTA DEPARTMENT OF REVENUE TAXES           Claim Number: 40146
ATTN COLLECTION DIVISION                        Claim Date: 09/20/2019
PO BOX 64447 - BKY                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ST PAUL, MN 55164-0447                          Comments: POSSIBLE DUPLICATE OF 40145


ADMINISTRATIVE             Claimed:                   $4,333.65
MINNESOTA DEPT OF REVENUE                       Claim Number: 40145
ATTN COLLECTION DIVISION                        Claim Date: 09/18/2019
PO BOX 64447 - BKY                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ST PAUL, MN 55164-0447


ADMINISTRATIVE             Claimed:                   $4,333.65




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 32
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 35 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



MISSISSIPPI DEPARTMENT OF REVENUE               Claim Number: 28
BANKRUPTCY SECTION                              Claim Date: 04/30/2018
PO BOX 22808                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
JACKSON, MS 39225                               Comments: POSSIBLY AMENDED BY 128


PRIORITY                   Claimed:                     $530.00
MISSISSIPPI DEPARTMENT OF REVENUE               Claim Number: 128
BANKRUPTCY SECTION                              Claim Date: 11/09/2018
PO BOX 22808                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
JACKSON, MS 39225                               Comments:
                                                Amends claim# 28

PRIORITY                   Claimed:                       $0.00
MITCHELL SILBERBERG & KNUPP LLP                 Claim Number: 64
ATTN RICHARD SHELDON                            Claim Date: 05/29/2018
11377 W OLYMPIC BLVD                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90064


UNSECURED                  Claimed:                  $15,258.50
MOTIVE CREATIVE, LLC                            Claim Number: 20013
755 SEWARD ST                                   Claim Date: 04/18/2018
LOS ANGELES, CA 90038                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $156,806.46
MPI PENSION AND HEALTH PLANS                    Claim Number: 20358
KIRK M. PRESTEGARD                              Claim Date: 03/14/2019
BUSH GOTTLIEB                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                   Comments: DOCKET: 2170 (03/08/2019)
GLENDALE, CA 91203

PRIORITY                   Claimed:               $9,755,469.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 33
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 36 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



MPI PENSION AND HEALTH PLANS                    Claim Number: 60098
C/O BUSH GOTTLIEB                               Claim Date: 03/14/2019
ATTN KIRK M PRESTEGARD                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                   Comments: POSSIBLE DUPLICATE OF 20358
GLENDALE, CA 91203                              DOCKET: 2170 (03/08/2019)

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
MUFG UNION BANK, N.A.                           Claim Number: 40087
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
NBCUNIVERSAL MEDIA LLC                          Claim Number: 91
ATTN MARY MCKENNA                               Claim Date: 08/14/2018
30 ROCKEFELLER PLAZA (1221 CAMPUS)              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10112


UNSECURED                  Claimed:                  $90,147.15
NBCUNIVERSAL MEDIA, LLC                         Claim Number: 60023
100 UNIVERSAL CITY PLAZA                        Claim Date: 02/14/2019
1280 BLDG., FLOOR 9                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ATTN: MARYSA LIN
UNIVERSAL CITY, CA 91608

ADMINISTRATIVE             Claimed:                  $94,493.00
NEW YORK TIMES COMPANY, THE                     Claim Number: 20126
190 E JERICHO TPKE, STE 204                     Claim Date: 02/11/2019
MINEOLA, NY 11501                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $229,567.68




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 34
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 37 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



NEWSPAPER COMPANY LLC/UTAH MEDIA GROUP          Claim Number: 20181
UTAH MEDIA GROUP                                Claim Date: 02/13/2019
4770 S 5600 W                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
WEST VALLEY, UT 84118


UNSECURED                  Claimed:                   $3,838.65
NH DEPARTMENT OF REVENUE ADMINISTRATION         Claim Number: 20054
P.O. BOX 457                                    Claim Date: 09/12/2018
CONCORD, NH 03302                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                       $1.00
NM TAXATION & REVENUE DEPARTMENT                Claim Number: 74
PO BOX 8575                                     Claim Date: 06/20/2018
ALBUQUERQUE, NM 87198-8575                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                   $1,871.71
UNSECURED                  Claimed:                     $252.00
NOBLE, KADIAN                                   Claim Number: 20112
C/O HERMAN LAW                                  Claim Date: 02/08/2019
ATTN JEFFREY HERMAN                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
5200 TOWN CENTER CIR, 540
BOCA RATON, FL 33486

UNSECURED                  Claimed:                       $0.00 UNDET
NYC DEPARTMENT OF FINANCE                       Claim Number: 135
TAX AUDIT & ENFORCEMENT DIVISION                Claim Date: 12/18/2018
ATTN BANKRUPTCY SECTION                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
345 ADAMS ST, 10TH LF
BROOKLYN, NY 11201

ADMINISTRATIVE             Claimed:                 $249,924.99




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 35
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 38 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



NYP HOLDINGS INC                                Claim Number: 214
NEW YORK POST                                   Claim Date: 02/25/2019
1211 AVENUE OF THE AMERICAS                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10036


UNSECURED                  Claimed:                  $15,300.00
OAHU PUBLICATIONS INC                           Claim Number: 20134
500 ALA MOANA BLVD, STE 7-500                   Claim Date: 02/11/2019
HONOLULU, HI 96813                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $3,606.99
OKLAHOMAN MEDIA CO., THE                        Claim Number: 198
100 W MAIN ST 100                               Claim Date: 02/15/2019
OKLAHOMA CITY, OK 73102                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $11,510.52
OLE MEDIA MANAGEMENT LP DBA JINGLE PUNKS        Claim Number: 20015
120 BREMNER BOULEVARD                           Claim Date: 04/20/2018
SUITE 2900                                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
TORONTO, ON M5J 0A8
CANADA

UNSECURED                  Claimed:                  $79,800.00
OPEN ROAD ENTERTAINMENT LLC                     Claim Number: 20011
3003 WEST OLIVE AVENUE                          Claim Date: 04/16/2018
BURBANK, CA 91505                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $420,431.82




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 36
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 39 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



ORCA THEATERS INC                               Claim Number: 40002
PO BOX 23                                       Claim Date: 01/17/2019
PAYSON, UT 84651                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: POSSIBLE DUPLICATE OF 80010


ADMINISTRATIVE             Claimed:                       $0.00 UNDET
ORCA THEATERS INC                               Claim Number: 80010
PO BOX 23                                       Claim Date: 01/17/2019
PAYSON, UT 84651                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,413.00
OREGON DEPARTMENT OF REVENUE                    Claim Number: 40147
ATTN RICHARD HENNESSEY                          Claim Date: 10/04/2019
955 CENTER ST NE                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
SALEM, OR 97301-2555


ADMINISTRATIVE             Claimed:                     $162.67
OREGON DEPARTMENT OF REVENUE                    Claim Number: 40148
ATTN RICHARD HENNESSEY, BKY UNIT                Claim Date: 10/07/2019
955 CENTER ST NE                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
SALEM, OR 97301-2555                            Comments: POSSIBLE DUPLICATE OF 40147


ADMINISTRATIVE             Claimed:                     $162.67
OUAKNINE, LAURENT                               Claim Number: 87
11622 AVIATION BLVD APT 431                     Claim Date: 08/06/2018
INGLEWOOD, CA 90304                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                 $490,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 37
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 40 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



OUAKNINE, LAURENT                               Claim Number: 20047
11775 S LA CIENEGA BLVD APT 2245                Claim Date: 07/23/2018
LOS ANGELES, CA 90045-6296                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                 $490,000.00
PENNSYLVANIA DEPARTMENT OF REVENUE              Claim Number: 8
BANKRUPTCY DIVISION                             Claim Date: 04/16/2018
PO BOX 280946                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HARRISBURG, PA 17128-0946


SECURED                    Claimed:                     $719.89
PHILADELPHIA MEDIA NETWORK                      Claim Number: 1
PO BOX 2235                                     Claim Date: 03/22/2018
BALA CYNWYD, PA 19004                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $63,763.68
PITCH HAMMER, LLC                               Claim Number: 21
578 WASHINGTON BLVD, STE 721                    Claim Date: 04/23/2018
MARINA DEL REY, CA 90292                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $36,500.00
PITTSBURGH POST-GAZETTE                         Claim Number: 20239
ATTN SAMUEL ARBUTINA                            Claim Date: 02/15/2019
2201 SWEENEY DRIVE                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
CLINTON, PA 15026


UNSECURED                  Claimed:                   $5,484.41




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 38
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 41 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



PLANETFAB LLC                                   Claim Number: 20052
321 EAST 43RD STREET                            Claim Date: 08/27/2018
SUITE 1B                                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10017


UNSECURED                  Claimed:                  $51,600.00
PMK-BNC FKA BRAGMAN NYMAN CAFARELLI             Claim Number: 38
ATTN CONNIE WINSBERG                            Claim Date: 05/10/2018
1840 CENTURY PARK EAST, STE 1400                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067


UNSECURED                  Claimed:                     $627.70
POST AND COURIER                                Claim Number: 213
134 COLUMBUS ST                                 Claim Date: 02/22/2019
CHARLESTON, SC 29403                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $2,010.66
PROVO DAILY HERALD                              Claim Number: 20189
86 NORTH UNIVERSITY AVE, STE 300                Claim Date: 02/14/2019
PROVO, UT 84601                                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,352.49
RAPID CITY JOURNAL                              Claim Number: 207
507 MAIN ST                                     Claim Date: 02/19/2019
RAPID CITY, SD 57709                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: POSSIBLE DUPLICATE OF 20218


UNSECURED                  Claimed:                   $2,051.64




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 39
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 42 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



RAPID CITY JOURNAL                              Claim Number: 20218
507 MAIN ST                                     Claim Date: 02/14/2019
RAPID CITY, SD 57709                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $2,051.64
REACH MUSIC PUBLISHING INC                      Claim Number: 20231
321 N. PASS AVE                                 Claim Date: 02/14/2019
SUITE 500                                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BURBANK, CA 91505


UNSECURED                  Claimed:                   $2,250.00
RECORD-JOURNAL                                  Claim Number: 185
500 SOUTH BROAD ST                              Claim Date: 02/14/2019
MERIDEN, CT 06450                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,426.18
REED SMITH LLP                                  Claim Number: 70
20 STANWIX ST - GCC                             Claim Date: 06/11/2018
PITTSBURGH, PA 15222                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $12,780.00
REGENCY CINEMA SEVEN INC                        Claim Number: 20043
1868 HWY 192 W                                  Claim Date: 06/21/2018
LONDON, KY 40741-9033                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,682.23




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 40
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 43 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



REPUBLICAN AMERICAN INC                         Claim Number: 20238
389 MEADOW STREET                               Claim Date: 02/15/2019
WATERBURY, CT 06702                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,971.05
RESOURCES GLOBAL PROFESSIONALS                  Claim Number: 53
17101 ARMSTRONG AVENUE                          Claim Date: 05/14/2018
IRVINE, CA 92614                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $84,900.00
RHODE ISLAND DIVISION OF TAXATION               Claim Number: 80025
C/O COLLECTIONS                                 Claim Date: 01/28/2019
ATTN CRYSTAL COTE                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ONE CAPITOL HILL
PROVIDENCE, RI 02908

PRIORITY                   Claimed:                     $403.36
UNSECURED                  Claimed:                     $100.00
RICH, GERRY                                     Claim Number: 20020
C/O R.C. BARAL AND COMPANY                      Claim Date: 04/24/2018
15821 VENTURA BLVD. SUITE 500                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ENCINO, CA 91436


UNSECURED                  Claimed:                  $14,000.00
RILEY, JOHN                                     Claim Number: 80007
106 PARK FALL CT                                Claim Date: 01/14/2019
SUNSET, SC 29685                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                  $10,000.00
UNSECURED                                                                   Scheduled:            $10,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 41
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 44 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



SACKMAN, JEFF                                   Claim Number: 20212
C/O FRIED, FRANK LLP                            Claim Date: 02/14/2019
ATTN JENNIFER L RODBURG                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ONE NEW YORK PLAZA
NEW YORK, NY 10004

UNSECURED                  Claimed:                       $0.00 CONT
SACKMAN, JEFF                                   Claim Number: 60019
C/O FRIED, FRANK LLP                            Claim Date: 02/14/2019
ATTN: JENNIFER L. RODBURG                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ONE NEW YORK PLAZA                              Comments: POSSIBLE DUPLICATE OF 20212
NEW YORK, NY 10004

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
SAFFERY CHAMPNESS LLP                           Claim Number: 86
71 QUEEN VICTORIA ST                            Claim Date: 07/30/2018
LONDON, EC4V 4BE                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
UNITED KINGDOM                                  Comments:
                                                Claimed amount of 8,120.12 GBP

UNSECURED                  Claimed:                       $0.00 UNLIQ
SAG-AFTRA                                       Claim Number: 20354
KIRK M. PRESTEGARD                              Claim Date: 03/14/2019
BUSH GOTTLIEB                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                   Comments: DOCKET: 2170 (03/08/2019)
GLENDALE, CA 91203

PRIORITY                   Claimed:                       $0.00 UNLIQ
SECURED                    Claimed:              $29,255,149.00 UNLIQ
SAG-AFTRA                                       Claim Number: 60097
C/O BUSH GOTTLIEB                               Claim Date: 03/14/2019
ATTN KIRK M PRESTEGARD                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                   Comments: POSSIBLE DUPLICATE OF 20354
GLENDALE, CA 91203                              DOCKET: 2170 (03/08/2019)

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 42
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 45 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



SAG-AFTRA HEALTH/SAG PRODUCERS PENSION          Claim Number: 20359
KIRK M. PRESTEGARD                              Claim Date: 03/14/2019
BUSH GOTTLIEB                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                   Comments: DOCKET: 2170 (03/08/2019)
GLENDALE, CA 91203

PRIORITY                   Claimed:                       $0.00 UNDET
SECURED                    Claimed:                       $0.00 UNDET
SAG-AFTRA HEALTH/SAG PRODUCERS PENSION          Claim Number: 60100
C/O BUSH GOTTLIEB                               Claim Date: 03/14/2019
ATTN KIRK M PRESTEGARD                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                   Comments: POSSIBLE DUPLICATE OF 20359
GLENDALE, CA 91203                              DOCKET: 2170 (03/08/2019)

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
SAN ANTONIO EXPRESS NEWS                        Claim Number: 57
ATTN ZALINA TSARAKOVA                           Claim Date: 05/25/2018
4747 SOUTHWEST FWY                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HOUSTON, TX 77027


UNSECURED                  Claimed:                   $5,601.50
SAN DIEGO FAMILY MAGAZINE                       Claim Number: 20141
1475 6TH AVE, #500                              Claim Date: 02/12/2019
SAN DIEGO, CA 92101                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $11,300.00
SAN FRANCISCO CHRONICLE /SF GATE                Claim Number: 56
ATTN ZALINA TSARAKOVA                           Claim Date: 05/25/2018
4747 SOUTHWEST FWY                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HOUSTON, TX 77027


UNSECURED                  Claimed:                  $41,701.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 43
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 46 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



SAN FRANCISCO CHRONICLE/SF GATE, A              Claim Number: 178
DIVISION OF HEARST COMMUNICATIONS               Claim Date: 02/13/2019
C/O HOUSTON CHRONICLE, ZALINA TSARAKOVA         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
4747 SOUTHWEST FWY
HOUSTON, TX 77017

UNSECURED                  Claimed:                  $41,701.00
SAN FRANCISCO MEDIA CO                          Claim Number: 210
835 MARKET ST 550                               Claim Date: 02/19/2019
SAN FRANCISCO, CA 94103                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $5,675.00
SANDOVAL, SALVADOR                              Claim Number: 20026
5415 BILOXI AVE                                 Claim Date: 05/01/2018
NORTH HOLLYWOOD, CA 91601                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $4,029.12
SANTA BARBARA NEWS PRESS                        Claim Number: 20154
PO BOX 1359                                     Claim Date: 02/12/2019
SANTA BARBARA, CA 93102-1359                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,019.46
SANTA CRUZ SENTINEL                             Claim Number: 20009
ATTN CARA EVERETT                               Claim Date: 04/10/2018
12320 ORACLE BLVD STE 310                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
COLORADO SPRINGS, CO 80921


UNSECURED                  Claimed:                   $1,342.60




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 44
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 47 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



SARNOFF, TIMOTHY                                Claim Number: 32
C/O LATHAM & WATKINS LLP; MARVIN PUTNAM         Claim Date: 04/30/2018
10250 CONSTELLATION BLVD, STE 1100              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067                           Comments: POSSIBLY AMENDED BY 80094


UNSECURED                  Claimed:                       $0.00 UNDET
SARNOFF, TIMOTHY                                Claim Number: 80094
C/O LATHAM & WATKINS LLP                        Claim Date: 02/15/2019
ATTN MARVIN S PUTNAM & JEFFREY E BJORK          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
10250 CONSTELLATION BLVD SUITE 1100             Comments:
LOS ANGELES, CA 90067                           Amends Claim# 32

UNSECURED                  Claimed:                       $0.00 UNDET
SCAVENGER LLC                                   Claim Number: 20241
C/O LEBOWITZ LAW OFFICE LLC                     Claim Date: 02/15/2019
747 THIRD AVENUE                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
23RD FLOOR
NEW YORK, NY 10017

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
SCAVENGER LLC                                   Claim Number: 60032
C/O LEBOWITZ LAW OFFICE LLC                     Claim Date: 02/15/2019
747 THIRD AVENUE                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
23RD FLOOR                                      Comments: POSSIBLE DUPLICATE OF 20241
NEW YORK, NY 10017

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
SCRANTON TIMES, THE                             Claim Number: 208
149 PENN AVE                                    Claim Date: 02/19/2019
SCRANTON, PA 18503                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $2,715.38




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 45
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 48 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



SEYFARTH SHAW LLP                               Claim Number: 162
ATTN EDWARD M FOX                               Claim Date: 02/12/2019
620 EIGHTH AVENUE                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10018


UNSECURED                  Claimed:               $1,182,684.97
SITUATION INTERACTIVE                           Claim Number: 20012
469 7TH AVENUE                                  Claim Date: 04/18/2018
SUITE 1300                                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10018


UNSECURED                  Claimed:                   $1,500.00 UNLIQ
SONOMA MEDIA INVESTMENTS LLC                    Claim Number: 20044
C/O COMMERCIAL RECOVERY INC                     Claim Date: 07/03/2018
5224 COUNTRY CLUB DR                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ROHNERT PARK, CA 94928


UNSECURED                  Claimed:                   $3,416.30
SPATT, ALEXANDER                                Claim Number: 126
200 E 16TH ST APT 15K                           Claim Date: 10/26/2018
NEW YORK, NY 10003                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $15,865.38
SPATT, ALEXANDER                                Claim Number: 20106
200 E 16TH ST APT 15K                           Claim Date: 02/07/2019
NEW YORK, NY 10003                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,300.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 46
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 49 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



SPECIAL TREATS PRODUCTION COMPANY LTD           Claim Number: 20017
SPECIAL TREATS PRODUCTIONS                      Claim Date: 04/23/2018
GRAFTON HOUSE                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
3 GOLDEN SQUARE
LONDON, UK W1F 9HR
UNITED KINGDOM
UNSECURED              Claimed:                       $9,551.25
SPJGAG & JANE GOT A GUN PRODUCTION LLC          Claim Number: 20316
ATTN ALEX BOIES                                 Claim Date: 02/15/2019
2600 GLADES ROAD                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BOCA RATON, FL 33431


UNSECURED                  Claimed:                       $0.00 UNDET
SPJGAG & JANE GOT A GUN PRODUCTION LLC          Claim Number: 60088
ATTN ALEX BOIES                                 Claim Date: 02/15/2019
2600 GLADES ROAD                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BOCA RATON, FL 33431                            Comments: POSSIBLE DUPLICATE OF 20316


ADMINISTRATIVE             Claimed:                       $0.00 UNDET
ST LOUIS POST-DISPATCH                          Claim Number: 189
ATTN FINANCE                                    Claim Date: 02/15/2019
900 N TUCKER BLVD                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ST LOUIS, MO 63101


UNSECURED                  Claimed:                   $8,891.00
ST PAUL PIONEER PRESS                           Claim Number: 20008
ATTN CARA EVERETT                               Claim Date: 04/10/2018
12320 ORACLE BLVD STE 310                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
COLORADO SPRINGS, CO 80921


UNSECURED                  Claimed:                   $6,527.84




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 47
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 50 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



STANDARD-EXAMINER                               Claim Number: 20160
PO BOX 12790                                    Claim Date: 02/12/2019
OGDEN, UT 84412-2790                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,111.00
STAR TRIBUNE MEDIA COMPANY LLC                  Claim Number: 20229
ATTN TERRI SWANSON                              Claim Date: 02/14/2019
650 3RD AVE SOUTH, STE 1300                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
MINNEAPOLIS, MN 55488


UNSECURED                  Claimed:                  $17,984.00
STATE OF CONNECTICUT                            Claim Number: 40143
DEPARTMENT OF REVENUE SERVICES                  Claim Date: 03/18/2019
450 COLUMBUS BLVD, STE 1                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HARTFORD, CT 06103-1837


ADMINISTRATIVE             Claimed:                   $1,250.00 UNLIQ
STATE OF HAWAII, DEPT OF TAX                    Claim Number: 159
ATTN BANKRUPTCY UNIT                            Claim Date: 01/31/2019
PO BOX 259                                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HONOLULU, HI 96809


PRIORITY                   Claimed:                       $0.00 UNDET
STATE OF MINNESOTA DEPARTMENT OF REVENUE Claim Number: 133
PO BOX 64447-BKY                         Claim Date: 12/13/2018
ST PAUL, MN 55164-0447                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                   $5,692.44




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 48
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 51 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



STATE OF MINNESOTA DEPARTMENT OF REVENUE Claim Number: 134
PO BOX 64447-BKY                         Claim Date: 12/17/2018
ST PAUL, MN 55164-0447                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                         Comments: POSSIBLE DUPLICATE OF 133


PRIORITY                   Claimed:                   $5,692.44
STATE OF NEW JERSEY, DIVISION OF                Claim Number: 167
TAXATION                                        Claim Date: 02/08/2019
ATTN BANKRUPTCY                                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
PO BOX 245
TRENTON, NJ 08695

PRIORITY                   Claimed:                  $25,054.00 UNLIQ
STYLEHAUL INC                                   Claim Number: 50
ATTN JERMIRAH BATES, CFO                        Claim Date: 05/16/2018
6255 SUNSET BLVD STE 1450                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90028


UNSECURED                  Claimed:                 $100,000.00
STYLEHAUL INC                                   Claim Number: 20162
ATTN MELANIE KIRK, CFO                          Claim Date: 02/12/2019
6255 SUNSET BLVD STE 1450                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90028                           Comments: POSSIBLE DUPLICATE OF 50


UNSECURED                  Claimed:                 $100,000.00
SUN-TIMES MEDIA LLC                             Claim Number: 20049
30 N RACINE AVE                                 Claim Date: 08/13/2018
SUITE 300                                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
CHICAGO, IL 60607


UNSECURED                  Claimed:                  $40,740.08




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 49
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 52 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



SWAIN, PAMELA D                                 Claim Number: 80026
1553 COMMUNITY RD                               Claim Date: 01/29/2019
GLENNVILLE, GA 30427                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:               $7,000,000.00
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20249
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20284
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1251 AVENUE OF THE AMERICAS                     Comments: POSSIBLE DUPLICATE OF 20249
NEW YORK, NY 10020                              DOCKET: 2201 (03/19/2019)

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60028
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1251 AVENUE OF THE AMERICAS                     Comments: POSSIBLE DUPLICATE OF 20249
NEW YORK, NY 10020                              DOCKET: 2201 (03/19/2019)

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60029
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1251 AVENUE OF THE AMERICAS                     Comments: POSSIBLE DUPLICATE OF 60028
NEW YORK, NY 10020                              DOCKET: 2201 (03/19/2019)

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 50
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 53 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



TENNESSEE DEPARTMENT OF REVENUE                 Claim Number: 6
C/O ATTORNEY GENERAL                            Claim Date: 04/16/2018
PO BOX 20207                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NASHVILLE, TN 37202-0207                        Comments: WITHDRAWN
                                                DOCKET: 1966 (01/10/2019)

PRIORITY                   Claimed:                     $750.00
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS            Claim Number: 12
OFFICE OF ATTORNEY GENERAL                      Claim Date: 04/23/2018
BANKRUPTCY & COLLECTIONS DIVISION               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
PO BOX 12548, MC-008                            Comments: POSSIBLY AMENDED BY 215
AUSTIN, TX 78711

PRIORITY                   Claimed:                  $87,800.00 UNLIQ
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS            Claim Number: 215
OFFICE OF THE ATTORNEY GENERAL                  Claim Date: 03/11/2019
BANKRUPTCY & COLLECTIONS DIVISION               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
PO BOX 12548, MC-008                            Comments:
AUSTIN, TX 78711                                Amends Claim# 12

PRIORITY                   Claimed:                   $1,005.61
THE OHIO DEPARTMENT OF TAXATION                 Claim Number: 20057
P.O. BOX 530                                    Claim Date: 09/24/2018
COLUMBUS, OH 43216                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                  $88,448.23 UNLIQ
UNSECURED                  Claimed:                 $235,736.35 UNLIQ
TNI PARTNERS                                    Claim Number: 183
4850 S PARK AVE                                 Claim Date: 02/14/2019
TUCSON, AZ 85714                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $2,113.38




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 51
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 54 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



TOLEDO BLADE COMPANY, THE                       Claim Number: 192
ATTN ANN MARTINEZ                               Claim Date: 02/15/2019
541 N SUPERIOR ST                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
TOLEDO, OH 43660


UNSECURED                  Claimed:                   $5,413.77
TORONTO INTERNATIONAL FILM FESTIVAL INC         Claim Number: 20124
350 KING STREET WEST                            Claim Date: 02/11/2019
TORONTO, ON M5V 3X5                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
CANADA


UNSECURED                  Claimed:                   $3,428.65
TRANCAS INTERNATIONAL FILMS, INC.               Claim Number: 180
ATTN: RYAN FREIMANN VP                          Claim Date: 02/13/2019
2021 PONTIUS AVENUE                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90025


UNSECURED                  Claimed:                 $129,923.00
TRIBUNE PUBLISHING COMPANY LLC                  Claim Number: 94
C/O WILL JOHNSON                                Claim Date: 08/27/2018
2501 S STATE HWY 121 BUSINESS, STE 800B         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LEWISVILLE, TX 75067


UNSECURED                  Claimed:                  $59,544.72
TRIBUNE PUBLISHING COMPANY LLC                  Claim Number: 150
C/O WILL JOHNSON                                Claim Date: 01/08/2019
2501 S STATE HWY 121 BUSINESS; STE 800B         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LEWISVILLE, TX 75067                            Comments: POSSIBLE DUPLICATE OF 94


UNSECURED                  Claimed:                  $59,544.72




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 52
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 55 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



TULSA WORLD                                     Claim Number: 20165
PO BOX 1770                                     Claim Date: 02/13/2019
TULSA, OK 74102                                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $2,096.27
UNIONBANCAL EQUITIES, INC.                      Claim Number: 20022
TRANSFEROR: AI INTERNATIONAL HOLDINGS (B        Claim Date: 04/30/2018
C/O YOUNG CONAWAY STARGATT & TAYLOR, LLP        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ATTN: SEAN M. BEACH-1000 N. KING ST
WILMINGTON, DE 19801

SECURED                    Claimed:              $46,336,790.99
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40041
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ
USA TODAY - AD25452                             Claim Number: 65
C/O GANNETT CO, INC., LAW DEPT                  Claim Date: 05/25/2018
ATTN KATHLEEN HENNESSEY                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
7950 JONES BRANCH
MC LEAN, VA 22107

UNSECURED                  Claimed:                  $84,575.00
VANEK, VICKERS & MASINI PC                      Claim Number: 71
55 W MONROE ST STE 3200                         Claim Date: 06/11/2018
CHICAGO, IL 60603-5035                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $50,264.45




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 53
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 56 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



VANEK, VICKERS & MASINI, P.C.                   Claim Number: 72
55 W. MONROE ST, STE 3500                       Claim Date: 06/11/2018
CHICAGO, IL 60603                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: POSSIBLE DUPLICATE OF 71


UNSECURED                  Claimed:                  $50,264.45
VISUAL IMPACT ENTERPRISES PTY LTD               Claim Number: 80059
ATTN RITA PRANSON                               Claim Date: 02/14/2019
10 SEA BREEZE DRIVE                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
TORQUAY, VIC, 3228
AUSTRALIA

UNSECURED                  Claimed:                  $56,238.66
VISUAL MEDIA DATA SERVICE                       Claim Number: 89
C/O HABERBUSH & ASSOCIATES LLP                  Claim Date: 08/13/2018
ATTN: DAVID R HABERBUSH                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
444 WEST OCEAN BOULEVARD, STE 1400
LONG BEACH, CA 90802

UNSECURED                  Claimed:                 $135,706.40
WALLACH MEDIA VENTURES, LLC                     Claim Number: 54
ATTN JEFFREY S WEISS                            Claim Date: 05/22/2018
16350 VENTURA BLVD. STE D400                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ENCINO, CA 91436


UNSECURED                  Claimed:                  $92,978.25
WASHINGTON TIMES LLC, THE                       Claim Number: 20168
3600 NEW YORK AVE NE                            Claim Date: 02/13/2019
WASHINGTON, DC 20002                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,797.25




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 54
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 57 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



WDAF-TV                                         Claim Number: 20147
32846 COLLECTION CENTER DRIVE                   Claim Date: 02/12/2019
CHICAGO, IL 60693                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $7,994.25
WEINSTEIN, HARVEY                               Claim Number: 80051
C/O BAYARD PA                                   Claim Date: 02/13/2019
ATTN SCOTT D COUSINS ESQ                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
600 N KING STREET, SUITE 400
WILMINGTON, DE 19801

UNSECURED                  Claimed:                       $0.00 UNLIQ CONT
WEINSTEIN, HARVEY                               Claim Number: 80052
C/O BAYARD PA                                   Claim Date: 02/13/2019
ATTN SCOTT D COUSINS ESQ                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
600 N KING STREET, SUITE 400
WILMINGTON, DE 19801

UNSECURED                  Claimed:                       $0.00 UNLIQ CONT
WEINSTEIN, HARVEY                               Claim Number: 80053
C/O BAYARD PA                                   Claim Date: 02/13/2019
ATTN SCOTT D COUSINS ESQ                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
600 N KING STREET, SUITE 400
WILMINGTON, DE 19801

UNSECURED                  Claimed:                       $0.00 UNLIQ CONT
WEINSTEIN, HARVEY                               Claim Number: 80054
C/O BAYARD PA                                   Claim Date: 02/13/2019
ATTN SCOTT D COUSINS ESQ                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
600 N KING STREET, SUITE 400
WILMINGTON, DE 19801

UNSECURED                  Claimed:                       $0.00 UNLIQ CONT




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 55
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 58 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



WEINSTEIN, ROBERT                               Claim Number: 164
C/O SCHULTE ROTH & ZABEL LLP                    Claim Date: 02/12/2019
ATTN ADAM C HARRIS                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
919 THIRD AVE
NEW YORK, NY 10022

UNSECURED                  Claimed:                       $0.00 UNDET
WEINSTEIN, ROBERT                               Claim Number: 20128
C/O SCHULTE ROTH & ZABEL LLP                    Claim Date: 02/11/2019
ATTN ADAM C HARRIS                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
919 THIRD AVENUE                                Comments: POSSIBLE DUPLICATE OF 164
NEW YORK, NY 10022

UNSECURED                  Claimed:                       $0.00 UNDET
WESTSIDE PRODUCTIONS LLC                        Claim Number: 20255
C/O LAWRENCE COHEN, CPA                         Claim Date: 02/15/2019
685 THIRD AVENUE                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10017


UNSECURED                  Claimed:                       $0.00 UNDET
WGA PENSION PLAN/WGA HEALTH FUND                Claim Number: 20360
KIRK M. PRESTEGARD                              Claim Date: 03/14/2019
BUSH GOTTLIEB                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                   Comments: DOCKET: 2170 (03/08/2019)
GLENDALE, CA 91203

PRIORITY                   Claimed:                       $0.00 UNDET
SECURED                    Claimed:                       $0.00 UNDET
WGA PENSION PLAN/WGA HEALTH FUND                Claim Number: 60099
C/O BUSH GOTTLIEB                               Claim Date: 03/14/2019
ATTN KIRK M PRESTEGARD                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                   Comments: POSSIBLE DUPLICATE OF 20360
GLENDALE, CA 91203                              DOCKET: 2170 (03/08/2019)

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 56
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 59 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



WGBH EDUCATIONAL FOUNDATION                     Claim Number: 166
ATTN JAMES RANDALL                              Claim Date: 02/12/2019
ONE GUEST STREET                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BOSTON, MA 02135


UNSECURED                  Claimed:                  $34,952.00
WGHP-TV                                         Claim Number: 20149
PO BOX 417868                                   Claim Date: 02/12/2019
BOSTON, MA 02241-7868                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $2,596.75
WGN-TV                                          Claim Number: 20150
PO BOX 98473                                    Claim Date: 02/12/2019
CHICAGO, IL 60693                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $21,398.75
WGNO-TV                                         Claim Number: 20157
PO BOX 741053                                   Claim Date: 02/12/2019
ATLANTA, GA 30374                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $8,266.25
WGNT-TV                                         Claim Number: 20158
PO BOX 417872                                   Claim Date: 02/12/2019
BOSTON, MA 02241-7872                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $4,411.50




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 57
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 60 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



WGNT-TV                                         Claim Number: 20187
PO BOX 417872                                   Claim Date: 02/14/2019
BOSTON, MA 02241                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: POSSIBLE DUPLICATE OF 20158


UNSECURED                  Claimed:                   $4,411.50
WHNT LLC                                        Claim Number: 20192
LOCKBOX 742923                                  Claim Date: 02/14/2019
ATLANTA, GA 30374                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $5,074.50
WISCONSIN DEPARTMENT OF REVENUE                 Claim Number: 92
SPECIAL PROCEDURES UNIT                         Claim Date: 08/27/2018
PO BOX 8901                                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
MADISON, WI 53708-8901


PRIORITY                   Claimed:                   $4,175.00 UNLIQ
UNSECURED                  Claimed:                     $400.00 UNLIQ
WJW-TV                                          Claim Number: 20193
151 N STATE STREET                              Claim Date: 02/14/2019
CHICAGO, IL 60654                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $15,810.00
WNEP LLC                                        Claim Number: 20195
435 N MICHIGAN AVENUE                           Claim Date: 02/14/2019
CHICAGO, IL 60611                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $8,334.25




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 58
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 61 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



WNET                                            Claim Number: 20094
C/O GENERAL COUNSEL                             Claim Date: 01/31/2019
825 EIGHTH AVE, 14TH FL                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10019


UNSECURED                  Claimed:                  $35,000.00
WNOL-TV                                         Claim Number: 20197
435 N MICHIGAN AVE                              Claim Date: 02/14/2019
CHICAGO, IL 60611                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,402.50
WP COMPANY LLC                                  Claim Number: 20042
1301 K STREET NW                                Claim Date: 06/20/2018
WASHINGTON, DC 20071                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $59,790.05
WPIX-TV                                         Claim Number: 20198
435 N MICHIGAN AVE                              Claim Date: 02/14/2019
CHICAGO, IL 60611                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $50,000.00
WQAD-TV                                         Claim Number: 20202
515 N STATE ST, SUITE 2400                      Claim Date: 02/14/2019
CHICAGO, IL 60654                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $1,759.50




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 62 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



WREG-TV                                         Claim Number: 20203
515 N STATE ST, SUITE 2400                      Claim Date: 02/14/2019
CHICAGO, IL 60654                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $28,942.50
WRITERS GUILD OF AMERICA, WEST, INC.            Claim Number: 20356
KIRK M. PRESTEGARD                              Claim Date: 03/14/2019
BUSH GOTTLIEB                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                   Comments: DOCKET: 2170 (03/08/2019)
GLENDALE, CA 91203

PRIORITY                   Claimed:                       $0.00 UNLIQ
SECURED                    Claimed:               $9,267,661.76 UNLIQ
WRITERS GUILD OF AMERICA, WEST, INC.            Claim Number: 60096
C/O BUSH GOTTLIEB                               Claim Date: 03/14/2019
ATTN KIRK M PRESTEGARD                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                   Comments: POSSIBLE DUPLICATE OF 20356
GLENDALE, CA 91203                              DOCKET: 2170 (03/08/2019)

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
WTKR-TV                                         Claim Number: 20205
PO BOX 417872                                   Claim Date: 02/14/2019
BOSTON, MA 02241                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $25,704.00
WTVR, LLC                                       Claim Number: 20206
PO BOX 417876                                   Claim Date: 02/14/2019
BOSTON, MA 02241                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $12,907.25




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 60
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 63 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)



WXMI, LLC                                       Claim Number: 20207
515 N STATE ST, SUITE 2400                      Claim Date: 02/14/2019
CHICAGO, IL 60654                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                   $2,630.75
XL GRAPHICS INC                                 Claim Number: 80028
1200 PRIME PL                                   Claim Date: 01/30/2019
HAUPPAUGE, NY 11788-4761                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $61,979.16             Scheduled:            $61,979.16
ZIFF, DIRK E                                    Claim Number: 20177
C/O EBBA GEBISA, ESQ.                           Claim Date: 02/13/2019
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
155 NORTH WACKER DRIVE, SUITE 2700
CHICAGO, IL 60606-1720

UNSECURED                  Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 61
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW       Doc 2880       Filed 07/17/20     Page 64 of 269            Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10601)




                                                                    Summary Page

               Total Number of Filed Claims:              303                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $168,862,208.80              $0.00
                                                                    Priority:                             $11,031,361.85              $0.00
                                                                    Secured:                             $112,885,127.31              $0.00
                                                                    Unsecured:                            $53,553,741.94              $0.00
                                                                    Total:                               $346,332,439.90              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 65 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10602)



MUFG UNION BANK, N.A.                           Claim Number: 40088
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: AVENGING EAGLE SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20286
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: AVENGING EAGLE SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60030
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: AVENGING EAGLE SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40051
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: AVENGING EAGLE SPV, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW       Doc 2880       Filed 07/17/20     Page 66 of 269            Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10602)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 67 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10603)



BANK OF AMERICA, N.A.                           Claim Number: 80065
AS LENDER AND ADMINISTRATIVE AGENT              Claim Date: 02/14/2019
C/O ANDREW V TENZER, ESQ.                       Debtor: TWC WACO SPV, LLC
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:              $19,119,017.67 UNLIQ
MUFG UNION BANK, N.A.                           Claim Number: 40089
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TWC WACO SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
OPUS BANK                                       Claim Number: 20109
C/O ROBERT R. KINAS, ESQ                        Claim Date: 02/08/2019
3883 HOWARD HUGHES PKWY, STE 1100               Debtor: TWC WACO SPV, LLC
LAS VEGAS, NV 89169


SECURED                    Claimed:               $5,760,930.05
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20263
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC WACO SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60047
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC WACO SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880   Filed 07/17/20   Page 68 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10603)



UNIONBANCAL EQUITIES, INC.                      Claim Number: 40032
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TWC WACO SPV, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW       Doc 2880       Filed 07/17/20     Page 69 of 269            Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10603)




                                                                    Summary Page

               Total Number of Filed Claims:                6                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                              $24,879,947.72              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $190,119,590.61              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880        Filed 07/17/20   Page 70 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10604)



BANK OF AMERICA, N.A.                           Claim Number: 20167
ANDREW V. TENZER, ESQ.                          Claim Date: 02/13/2019
200 PARK AVENUE                                 Debtor: SMALL SCREEN PRODUCTIONS LLC
NEW YORK, NY 10166


SECURED                    Claimed:              $19,119,017.67
BANK OF AMERICA, N.A.                           Claim Number: 80070
AS LENDER AND ADMINISTRATIVE AGENT              Claim Date: 02/14/2019
C/O ANDREW V TENZER, ESQ.                       Debtor: SMALL SCREEN PRODUCTIONS LLC
200 PARK AVENUE                                 Comments: POSSIBLE DUPLICATE OF 20167
NEW YORK, NY 10166

SECURED                    Claimed:              $19,119,017.67 UNLIQ
MUFG UNION BANK, N.A.                           Claim Number: 40090
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: SMALL SCREEN PRODUCTIONS LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20271
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: SMALL SCREEN PRODUCTIONS LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60055
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: SMALL SCREEN PRODUCTIONS LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880       Filed 07/17/20   Page 71 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10604)



UNIONBANCAL EQUITIES, INC.                      Claim Number: 40042
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: SMALL SCREEN PRODUCTIONS LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW       Doc 2880       Filed 07/17/20     Page 72 of 269            Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10604)




                                                                    Summary Page

               Total Number of Filed Claims:                6                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                              $38,238,035.34              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $203,477,678.23              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880   Filed 07/17/20   Page 73 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10605)



ABBOTT, JEFF                                    Claim Number: 124
C/O DIAMOND MCCARTHY LLP                        Claim Date: 10/17/2018
ATTN SHERYL GUIGLIANO                           Debtor: SMALL SCREEN TRADES LLC
295 MADISON AVE, 27TH FL
NEW YORK, NY 10017

PRIORITY                   Claimed:                  $12,850.00 UNLIQ
UNSECURED                  Claimed:                       $0.00 UNLIQ
ACKER, EMILY                                    Claim Number: 20073
C/O INDUSTRY ENTERTAINMENT                      Claim Date: 01/11/2019
ATTN MICAH KLATZKER                             Debtor: SMALL SCREEN TRADES LLC
955 S CARILLO DR, 3RD FL
LOS ANGELES, CA 90048

PRIORITY                   Claimed:                  $12,850.00
UNSECURED                  Claimed:                     $150.00
BANK OF AMERICA, N.A.                           Claim Number: 80069
AS LENDER AND ADMINISTRATIVE AGENT              Claim Date: 02/14/2019
C/O ANDREW V TENZER, ESQ.                       Debtor: SMALL SCREEN TRADES LLC
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:              $19,119,017.67 UNLIQ
FRANCHISE TAX BOARD                             Claim Number: 104
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/05/2018
PO BOX 2952                                     Debtor: SMALL SCREEN TRADES LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                   $2,503.21
UNSECURED                  Claimed:                     $520.25
FRANCHISE TAX BOARD                             Claim Number: 109
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/11/2018
PO BOX 2952                                     Debtor: SMALL SCREEN TRADES LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                   $2,503.21
UNSECURED                  Claimed:                     $520.25




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 74 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10605)



GERMAINIAC PRODUCTIONS INC                      Claim Number: 20108
F/S/O PAUL GERMAIN                              Claim Date: 02/07/2019
C/O THE DRAVIS AGENCY, INC                      Debtor: SMALL SCREEN TRADES LLC
4370 TUJUNGA AVE, SUITE 145
STUDIO CITY, CA 91604

UNSECURED                  Claimed:                  $26,550.00
JOE THE BASQUE INC                              Claim Number: 20107
F/S/O JOE ANSOLABEHERE                          Claim Date: 02/07/2019
C/O THE DRAVIS AGENCY INC                       Debtor: SMALL SCREEN TRADES LLC
4370 TUJUNGA AVE STE 145
STUDIO CITY, CA 91604

UNSECURED                  Claimed:                  $26,550.00
MATTHEWS, BRETT                                 Claim Number: 20184
C/O VORYS, SATER, SEYMOUR & PEASE LLP           Claim Date: 02/14/2019
ATTN TIFFANY STRELOW COBB                       Debtor: SMALL SCREEN TRADES LLC
52 EAST GAY STREET
COLUMBUS, OH 43215

UNSECURED                  Claimed:                  $40,297.00
MUFG UNION BANK, N.A.                           Claim Number: 40091
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: SMALL SCREEN TRADES LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20273
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: SMALL SCREEN TRADES LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 75 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10605)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60057
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: SMALL SCREEN TRADES LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40052
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: SMALL SCREEN TRADES LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 3
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW       Doc 2880       Filed 07/17/20     Page 76 of 269            Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10605)




                                                                    Summary Page

               Total Number of Filed Claims:               12                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                 $30,706.42              $0.00
                                                                    Secured:                              $19,119,017.67              $0.00
                                                                    Unsecured:                                $94,587.50              $0.00
                                                                    Total:                               $184,483,954.48              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 77 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10606)



MUFG UNION BANK, N.A.                           Claim Number: 40092
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TWENTY O FIVE HOLDINGS, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20265
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWENTY O FIVE HOLDINGS, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60051
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWENTY O FIVE HOLDINGS, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40033
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TWENTY O FIVE HOLDINGS, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW       Doc 2880       Filed 07/17/20     Page 78 of 269            Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10606)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 79 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10607)



MUFG UNION BANK, N.A.                           Claim Number: 40093
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: BRANDED PARTNERS LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SATTERLEE STEPHENS LLP                          Claim Number: 20209
ATTN ABIGAIL SNOW                               Claim Date: 02/14/2019
230 PARK AVE, 11TH FLOOR                        Debtor: BRANDED PARTNERS LLC
NEW YORK, NY 10169


UNSECURED                  Claimed:                  $13,985.59
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20287
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: BRANDED PARTNERS LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60033
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: BRANDED PARTNERS LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40043
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: BRANDED PARTNERS LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW       Doc 2880       Filed 07/17/20     Page 80 of 269            Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10607)




                                                                    Summary Page

               Total Number of Filed Claims:                5                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                $13,985.59              $0.00
                                                                    Total:                               $165,253,628.48              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 81 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10608)



DEPARTMENT OF THE TREASURY - IRS                Claim Number: 29
PO BOX 7346                                     Claim Date: 04/27/2018
PHILADELPHIA, PA 19101-7346                     Debtor: W ACQUISITION COMPANY LLC



PRIORITY                   Claimed:                       $0.00
FILM MUSICIANS SECONDARY MARKETS FUND           Claim Number: 81
ATTN JAMES COPE DIRECTOR CONTRACT COMP          Claim Date: 07/27/2018
15910 VENTURA BLVD, STE 900                     Debtor: W ACQUISITION COMPANY LLC
ENCINO, CA 91436


ADMINISTRATIVE             Claimed:                       $0.00 UNDET
PRIORITY                   Claimed:                       $0.00 UNDET
FILM MUSICIANS SECONDARY MARKETS FUND           Claim Number: 60014
ATTN JAMES COPE DIRECTOR CONTRACT COMP          Claim Date: 02/13/2019
15910 VENTURA BLVD, STE 900                     Debtor: W ACQUISITION COMPANY LLC
ENCINO, CA 91436                                Comments: POSSIBLE DUPLICATE OF 81


ADMINISTRATIVE             Claimed:                       $0.00 UNDET
FRANCHISE TAX BOARD                             Claim Number: 103
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/05/2018
PO BOX 2952                                     Debtor: W ACQUISITION COMPANY LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                   $4,283.11
UNSECURED                  Claimed:                  $14,795.79
FRANCHISE TAX BOARD                             Claim Number: 115
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/11/2018
PO BOX 2952                                     Debtor: W ACQUISITION COMPANY LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                   $4,283.11
UNSECURED                  Claimed:                  $14,795.79




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 82 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10608)



MUFG UNION BANK, N.A.                           Claim Number: 40094
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: W ACQUISITION COMPANY LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SAMEX ENTERPRISES, INC.                         Claim Number: 20163
VADIM RUBINSTEIN                                Claim Date: 02/12/2019
LOEB & LOEB LLP,                                Debtor: W ACQUISITION COMPANY LLC
345 PARK AVENUE
NEW YORK, NY 10154

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20267
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: W ACQUISITION COMPANY LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60054
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: W ACQUISITION COMPANY LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40053
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: W ACQUISITION COMPANY LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW         Doc 2880        Filed 07/17/20   Page 83 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10608)



WALT DISNEY PICTURES                            Claim Number: 20170
C/O WILMERHALE (ATTN: ANDREW GOLDMAN)           Claim Date: 02/13/2019
7 WORLD TRADE CENTER                            Debtor: W ACQUISITION COMPANY LLC
250 GREENWICH STREET
NEW YORK, NY 10007

SECURED                    Claimed:               $5,078,836.00
WALT DISNEY PICTURES                            Claim Number: 60010
C/O WILMERHALE (ATTN: ANDREW N. GOLDMAN)        Claim Date: 02/13/2019
7 WORLD TRADE CENTER                            Debtor: W ACQUISITION COMPANY LLC
250 GREENWICH STREET                            Comments: POSSIBLE DUPLICATE OF 20170
NEW YORK, NY 10007

ADMINISTRATIVE             Claimed:                 $785,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 3
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW       Doc 2880       Filed 07/17/20     Page 84 of 269            Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10608)




                                                                    Summary Page

               Total Number of Filed Claims:               12                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $166,024,642.89              $0.00
                                                                    Priority:                                  $8,566.22              $0.00
                                                                    Secured:                               $5,078,836.00              $0.00
                                                                    Unsecured:                                $29,591.58              $0.00
                                                                    Total:                               $171,141,636.69              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 85 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10609)



MUFG UNION BANK, N.A.                           Claim Number: 40095
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: SPY KIDS TV BORROWER, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20276
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: SPY KIDS TV BORROWER, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60059
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: SPY KIDS TV BORROWER, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40034
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: SPY KIDS TV BORROWER, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW       Doc 2880       Filed 07/17/20     Page 86 of 269            Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10609)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 87 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10610)



MUFG UNION BANK, N.A.                           Claim Number: 40096
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: CHECK HOOK LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20290
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: CHECK HOOK LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60034
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: CHECK HOOK LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40044
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: CHECK HOOK LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW       Doc 2880       Filed 07/17/20     Page 88 of 269            Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10610)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 89 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10611)



MUFG UNION BANK, N.A.                           Claim Number: 40097
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: WC FILM COMPLETIONS, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20270
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WC FILM COMPLETIONS, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60056
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WC FILM COMPLETIONS, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40054
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: WC FILM COMPLETIONS, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW       Doc 2880       Filed 07/17/20     Page 90 of 269            Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10611)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW            Doc 2880   Filed 07/17/20   Page 91 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10612)



FILM MUSICIANS SECONDARY MARKETS FUND           Claim Number: 82
ATTN JAMES COPE DIRECTOR CONTRACT COMP          Claim Date: 07/27/2018
15910 VENTURA BLVD, STE 900                     Debtor: TEAM PLAYERS LLC
ENCINO, CA 91436


ADMINISTRATIVE             Claimed:                       $0.00 UNDET
PRIORITY                   Claimed:                       $0.00 UNDET
FILM MUSICIANS SECONDARY MARKETS FUND           Claim Number: 60011
JAMES COPE DIRECTOR CONTRACT COMPLIANCE         Claim Date: 02/13/2019
15910 VENTURA BLVD, STE 900                     Debtor: TEAM PLAYERS LLC
ENCINO, CA 91436                                Comments: POSSIBLE DUPLICATE OF 82


ADMINISTRATIVE             Claimed:                       $0.00 UNDET
FRANCHISE TAX BOARD                             Claim Number: 102
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/05/2018
PO BOX 2952                                     Debtor: TEAM PLAYERS LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                   $1,471.18
UNSECURED                  Claimed:                      $71.15
FRANCHISE TAX BOARD                             Claim Number: 110
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/11/2018
PO BOX 2952                                     Debtor: TEAM PLAYERS LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                   $1,471.18
UNSECURED                  Claimed:                      $71.15
MACMANUS, PATRICK                               Claim Number: 80101
3024 ARIZONA AVE NW                             Claim Date: 02/21/2019
WASHINGTON, DC 20016                            Debtor: TEAM PLAYERS LLC



UNSECURED                  Claimed:                  $42,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW            Doc 2880   Filed 07/17/20   Page 92 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10612)



MUFG UNION BANK, N.A.                           Claim Number: 40098
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TEAM PLAYERS LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
NICOLE ENTERPRISES INC                          Claim Number: 20131
ATTN L WAYNE ALEXANDER                          Claim Date: 02/11/2019
1880 CENTURY PARK EAST, STE 914                 Debtor: TEAM PLAYERS LLC
LOS ANGELES, CA 90067


UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20280
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TEAM PLAYERS LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60062
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TEAM PLAYERS LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
TSLETTS INC. FSO TRACY LETTS                    Claim Number: 20350
C/O PRAGER METIS CPAS LLC                       Claim Date: 02/18/2019
ATTN RICHARD GOLDSTEIN                          Debtor: TEAM PLAYERS LLC
14 PENN PLAZA, SUITE 1800
NEW YORK, NY 10122

UNSECURED                  Claimed:                 $250,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW            Doc 2880   Filed 07/17/20   Page 93 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10612)



TWENTIETH CENTURY FOX FILM CORPORATION          Claim Number: 20260
C/O ALSTON & BIRD LLP                           Claim Date: 02/15/2019
ATTN LEIB M LERNER                              Debtor: TEAM PLAYERS LLC
333 S HOPE ST, STE 16TH FL
LOS ANGELES, CA 90071

UNSECURED                  Claimed:                       $0.00 UNLIQ
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40045
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TEAM PLAYERS LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 3
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW       Doc 2880       Filed 07/17/20     Page 94 of 269            Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10612)




                                                                    Summary Page

               Total Number of Filed Claims:               12                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                  $2,942.36              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                               $292,142.30              $0.00
                                                                    Total:                               $165,534,727.55              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 95 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10613)



MUFG UNION BANK, N.A.                           Claim Number: 40099
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: WEINSTEIN BOOKS, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20272
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WEINSTEIN BOOKS, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60058
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WEINSTEIN BOOKS, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40035
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: WEINSTEIN BOOKS, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW       Doc 2880       Filed 07/17/20     Page 96 of 269            Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10613)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 97 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10614)



FRANCHISE TAX BOARD                             Claim Number: 101
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/05/2018
PO BOX 2952                                     Debtor: THE ACTORS GROUP LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                     $800.00
FRANCHISE TAX BOARD                             Claim Number: 111
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/11/2018
PO BOX 2952                                     Debtor: THE ACTORS GROUP LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                     $800.00
MUFG UNION BANK, N.A.                           Claim Number: 40100
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: THE ACTORS GROUP LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
RUBY LOUISE PRODUCTIONS INC                     Claim Number: 20056
16027 VENTURA BLVD, STE 301                     Claim Date: 09/20/2018
ENCINO, CA 91436                                Debtor: THE ACTORS GROUP LLC



UNSECURED                  Claimed:                  $10,000.00 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20281
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: THE ACTORS GROUP LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 98 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10614)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60064
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: THE ACTORS GROUP LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40055
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: THE ACTORS GROUP LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW       Doc 2880       Filed 07/17/20     Page 99 of 269            Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10614)




                                                                    Summary Page

               Total Number of Filed Claims:                7                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                  $1,600.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                $10,000.00              $0.00
                                                                    Total:                               $165,251,242.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 2880     Filed 07/17/20   Page 100 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10615)



MUFG UNION BANK, N.A.                           Claim Number: 40139
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: CTHD 2 LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20292
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: CTHD 2 LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60036
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: CTHD 2 LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40036
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: CTHD 2 LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 101 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10615)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 102 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10616)



MUFG UNION BANK, N.A.                           Claim Number: 40101
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: WEINSTEIN DEVELOPMENT LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20274
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WEINSTEIN DEVELOPMENT LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60060
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WEINSTEIN DEVELOPMENT LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40046
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: WEINSTEIN DEVELOPMENT LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 103 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10616)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 2880     Filed 07/17/20   Page 104 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10617)



MUFG UNION BANK, N.A.                           Claim Number: 40102
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: THE GIVER SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20282
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: THE GIVER SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60068
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: THE GIVER SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40056
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: THE GIVER SPV, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 105 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10617)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 106 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10618)



DEPARTMENT OF THE TREASURY - IRS                Claim Number: 69
PO BOX 7346                                     Claim Date: 06/08/2018
PHILADELPHIA, PA 19101-7346                     Debtor: WEINSTEIN GLOBAL FUNDING CORP.



PRIORITY                   Claimed:                       $0.00
MUFG UNION BANK, N.A.                           Claim Number: 40103
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: WEINSTEIN GLOBAL FUNDING CORP.
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20277
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WEINSTEIN GLOBAL FUNDING CORP.
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60061
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WEINSTEIN GLOBAL FUNDING CORP.
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40037
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: WEINSTEIN GLOBAL FUNDING CORP.
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 107 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10618)




                                                                    Summary Page

               Total Number of Filed Claims:                5                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 2880     Filed 07/17/20   Page 108 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10619)



MUFG UNION BANK, N.A.                           Claim Number: 40104
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: CUES TWC (ASCAP), LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20294
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: CUES TWC (ASCAP), LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60038
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: CUES TWC (ASCAP), LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40047
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: CUES TWC (ASCAP), LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 109 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10619)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 110 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



22ND AND INDIANA INC & BRADLEY COOPER           Claim Number: 60085
C/O WOLMAN WEALTH MANAGEMENT                    Claim Date: 02/15/2019
ATTN JEFF WOLMAN                                Debtor: THE WEINSTEIN COMPANY LLC
4208 OVERLAND AVENUE                            Comments: POSSIBLE DUPLICATE OF 20304
CULVER CITY, CA 92030

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
22ND AND INDIANA INC. & BRADLEY COOPER          Claim Number: 20304
C/O WOLMAN WEALTH MANAGEMENT                    Claim Date: 02/15/2019
ATTN JEFF WOLMAN                                Debtor: THE WEINSTEIN COMPANY LLC
4208 OVERLAND AVENUE
CULVER CITY, CA 92030

UNSECURED                  Claimed:                       $0.00 UNDET        Scheduled:             $940,706.00
375 GREENWICH STREET PARTNERS LLC               Claim Number: 179
C/O SCHULTE ROTH & ZABEL LLP                    Claim Date: 02/13/2019
ATTN: ADAM C HARRIS                             Debtor: THE WEINSTEIN COMPANY LLC
919 THIRD AVE
NEW YORK, NY 10022

UNSECURED                  Claimed:                 $446,844.00 UNLIQ        Scheduled:             $147,864.00
375 GREENWICH STREET PARTNERS LLC               Claim Number: 20159
ADAM C. HARRIS                                  Claim Date: 02/12/2019
SCHULTE ROTH & ZABEL LLP                        Debtor: THE WEINSTEIN COMPANY LLC
919 THIRD AVENUE                                Comments: POSSIBLE DUPLICATE OF 179
NEW YORK, NY 10022

UNSECURED                  Claimed:                       $0.00 UNDET
3RDI QC, INC                                    Claim Number: 80020
C/O 3RDI DIGITAL INC                            Claim Date: 01/23/2019
5711 W SLAUSON AVE #226                         Debtor: THE WEINSTEIN COMPANY LLC
CULVER CITY, CA 90230


UNSECURED                  Claimed:                  $42,909.00              Scheduled:              $38,225.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 2880       Filed 07/17/20     Page 111 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



99 HUDSON STREET ASSOCIATES, LLC                Claim Number: 40011
C/O ULMER & BERNE LLP                           Claim Date: 02/13/2019
ATTN: MICHAEL S TUCKER ESQ                      Debtor: THE WEINSTEIN COMPANY LLC
1660 WEST 2ND ST, STE 1100                      Comments: POSSIBLY AMENDED BY 40144
CLEVELAND, OH 44113-1448

ADMINISTRATIVE             Claimed:                  $72,881.28
99 HUDSON STREET ASSOCIATES, LLC                Claim Number: 40144
C/O ULMER & BERNE LLP                           Claim Date: 07/19/2019
ATTN MICHAEL S TUCKER, ESQ                      Debtor: THE WEINSTEIN COMPANY LLC
1660 W 2ND ST, STE 1100                         Comments:
CLEVELAND, OH 44113-1448                        AMENDS CLAIM# 40011

ADMINISTRATIVE             Claimed:                  $82,453.59
ACAR LEASING LTD                                Claim Number: 77
D/B/A GM FINANCIAL LEASING                      Claim Date: 07/05/2018
PO BOX 183853                                   Debtor: THE WEINSTEIN COMPANY LLC
ARLINGTON, TX 76096


UNSECURED                  Claimed:                   $4,077.23
ACCESS DIGITAL CINEMA PHASE 2 CORP              Claim Number: 154
C/O KELLEY DRYE & WARREN LLP                    Claim Date: 01/18/2019
ATTN KRISTIN S ELLIOTT & JAMES CARR, ESQ        Debtor: THE WEINSTEIN COMPANY LLC
101 PARK AVENUE
NEW YORK, NY 10178

UNSECURED                  Claimed:                 $898,038.00
ACK MEDIA LAW LLP                               Claim Number: 20086
37 DUKE ST, MARYLEBONE                          Claim Date: 01/21/2019
LONDON, W1U 1LN                                 Debtor: THE WEINSTEIN COMPANY LLC
UNITED KINGDOM


UNSECURED                  Claimed:                   $2,395.46             Scheduled:                 $2,395.46




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 112 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



ACKERS, GREGORY                                 Claim Number: 66
503 W OLYMPIC BLVD                              Claim Date: 06/04/2018
SANTA MONICA, CA 90401                          Debtor: THE WEINSTEIN COMPANY LLC
                                                Comments:
                                                Claim out of balance

PRIORITY                   Claimed:             $100,000,000.00
UNSECURED                  Claimed:           $1,000,000,000.00
TOTAL                      Claimed:           $1,000,000,000.00
AGFP HOLDING LLC                                Claim Number: 40019
C/O ASSURED GUARANTY CORP                       Claim Date: 02/15/2019
ATTN D JASIAK                                   Debtor: THE WEINSTEIN COMPANY LLC
1633 BROADWAY                                   Comments: POSSIBLE DUPLICATE OF 80077
NEW YORK, NY 10019

ADMINISTRATIVE             Claimed:                       $0.00 UNLIQ CONT
AGFP HOLDING LLC                                Claim Number: 80077
C/O ASSURED GUARANTY CORP                       Claim Date: 02/15/2019
ATTN D JASIAK                                   Debtor: THE WEINSTEIN COMPANY LLC
1633 BROADWAY
NEW YORK, NY 10019

PRIORITY                   Claimed:                       $0.00 UNLIQ CONT
ALDAMISA ENTERTAINMENT LLC                      Claim Number: 20224
C/O MARY F. CALOWAY                             Claim Date: 02/14/2019
919 N. MARKET STREET                            Debtor: THE WEINSTEIN COMPANY LLC
SUITE 1500
WILMINGTON, DE 19801

UNSECURED                  Claimed:              $36,659,000.00 UNLIQ
ALDAMISA INTERNATIONAL LLC                      Claim Number: 20223
C/O MARY F. CALOWAY                             Claim Date: 02/14/2019
919 N. MARKET STREET                            Debtor: THE WEINSTEIN COMPANY LLC
SUITE 1500
WILMINGTON, DE 19801

UNSECURED                  Claimed:              $36,659,000.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 3
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 2880         Filed 07/17/20   Page 113 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



ALIXPARTNERS, LLP                               Claim Number: 20100
2000 TOWN CENTER                                Claim Date: 02/05/2019
SOUTHFIELD, MI 48075                            Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $12,938.82              Scheduled:              $12,938.82
ALLEN & COMPANY LLC                             Claim Number: 20136
711 FIFTH AVENUE                                Claim Date: 02/12/2019
NEW YORK, NY 10022                              Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $134,181.88
AMBASSADOR                                      Claim Number: 40006
97 RUE EDOUARD VAILLANT                         Claim Date: 02/06/2019
LEVALLOIS, 92300                                Debtor: THE WEINSTEIN COMPANY LLC
FRANCE                                          Comments: POSSIBLE DUPLICATE OF 80041


ADMINISTRATIVE             Claimed:                  $73,122.59
AMBASSADOR                                      Claim Number: 80041
97 RUE EDOUARD VAILLANT                         Claim Date: 02/06/2019
LEVALLOIS, 92300                                Debtor: THE WEINSTEIN COMPANY LLC
FRANCE


UNSECURED                  Claimed:                  $73,122.59
AMERICAN MEDIA INC                              Claim Number: 93
C/O COLE SCHOTZ PC                              Claim Date: 08/27/2018
ATTN RYAN T JARECK, ESQ                         Debtor: THE WEINSTEIN COMPANY LLC
1325 AVENUE OF THE AMERICAS, 19TH FL
NEW YORK, NY 10019

UNSECURED                  Claimed:                 $469,630.00              Scheduled:             $273,446.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 4
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 114 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



ANCHOR BAY ENTERTAINMENT LLC                    Claim Number: 200
B. JAMES GLADSTONE, LIONSGATE                   Claim Date: 02/15/2019
2700 COLORADO AVE                               Debtor: THE WEINSTEIN COMPANY LLC
SANTA MONICA, CA 90404                          Comments: POSSIBLE DUPLICATE OF 193


UNSECURED                  Claimed:                 $458,200.00
ANCHOR BAY ENTERTAINMENT, LLC                   Claim Number: 193
B. JAMES GLADSTONE, LIONSGATE                   Claim Date: 02/15/2019
2700 COLORADO AVE                               Debtor: THE WEINSTEIN COMPANY LLC
SANTA MONICA, CA 90404


UNSECURED                  Claimed:                 $458,200.00
ANSON, LESIA                                    Claim Number: 20096
TOBEROFF & ASSOCIATES, P.C.                     Claim Date: 02/01/2019
C/O MARC TOBEROFF                               Debtor: THE WEINSTEIN COMPANY LLC
23823 MALIBU ROAD, STE 50-363
MALIBU, CA 90265

UNSECURED                  Claimed:                       $0.00 UNDET
APARTE                                          Claim Number: 20123
18 AVENUE MAURICE THOREZ                        Claim Date: 02/11/2019
IVRY-SUR-SEINE, 94200                           Debtor: THE WEINSTEIN COMPANY LLC
FRANCE


UNSECURED                  Claimed:                   $8,858.18
AT&T CORP                                       Claim Number: 20058
C/O AT&T SERVICES, INC                          Claim Date: 09/28/2018
ATTN KAREN CAVAGNARO, ESQ                       Debtor: THE WEINSTEIN COMPANY LLC
ONE AT&T WAY, STE 3A104
BEDMINSTER, NJ 07921

UNSECURED                  Claimed:                   $2,258.41




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 5
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 115 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



AT&T MOBILITY II LLC                            Claim Number: 67
C/O AT&T SERVICES, INC                          Claim Date: 06/07/2018
ATTN KAREN A CAVAGNARO-LEAD PARALEGAL           Debtor: THE WEINSTEIN COMPANY LLC
ONE AT&T WAY, ROOM 3A104
BEDMINSTER, NJ 07921

UNSECURED                  Claimed:                     $675.23
ATLANTA JOURNAL CONSTITUTION                    Claim Number: 44
C/O SZABO ASSOCIATES, INC                       Claim Date: 05/14/2018
3355 LENOX ROAD NE, STE 945                     Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                  $34,076.46
ATTN: INC.                                      Claim Number: 20102
729 SEWARD STREET                               Claim Date: 02/05/2019
LOS ANGELES, CA 90038                           Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $150,000.00
AUSTIN-AMERICAN STATESMAN                       Claim Number: 43
C/O SZABO ASSOCIATES, INC                       Claim Date: 05/14/2018
3355 LENOX ROAD NE, STE 945                     Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                   $6,300.00
AV SQUAD LP                                     Claim Number: 80005
7750 SUNSET BLVD                                Claim Date: 01/14/2019
LOS ANGELES, CA 90046                           Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $20,846.10             Scheduled:           $20,846.11




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 6
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 116 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



BABELSBERG FILM GMBH                            Claim Number: 20099
ATTN: K. HOERSTMANN                             Claim Date: 02/04/2019
AUGUST BEBEL STRABE 26-53                       Debtor: THE WEINSTEIN COMPANY LLC
POTSDAM, 14482
GERMANY

UNSECURED                  Claimed:                       $0.00 UNDET
BACON, LEE                                      Claim Number: 20066
11 MAPLEWOOD AVE                                Claim Date: 01/08/2019
MAPLEWOOD, NJ 07040                             Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $25,000.00              Scheduled:           $25,000.00
BANK HAPOALIM BM                                Claim Number: 197
STEPHEN B SELBST, HERRICK FEINSTEIN LLP         Claim Date: 02/15/2019
2 PARK AVENUE                                   Debtor: WTV JCP BORROWER 2017, LLC
NEW YORK, NY 10016


SECURED                    Claimed:               $1,583,763.41              Scheduled:         $1,815,604.36 UNLIQ
BANK OF AMERICA, N.A.                           Claim Number: 80067
AS LENDER AND ADMINISTRATIVE AGENT              Claim Date: 02/14/2019
C/O ANDREW V TENZER, ESQ.                       Debtor: THE WEINSTEIN COMPANY LLC
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:              $19,119,017.67 UNLIQ
BARNES & THORNBURG LLP                          Claim Number: 20216
ATTN KEVIN G COLLINS                            Claim Date: 02/14/2019
1000 N WEST ST, STE 1500                        Debtor: THE WEINSTEIN COMPANY LLC
WILMINGTON, DE 19801


UNSECURED                  Claimed:               $1,268,802.26              Scheduled:         $1,035,465.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 7
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 117 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



BART PRODUCTIONS LLC                            Claim Number: 20244
O/B/O FACTORY GIRL LLC                          Claim Date: 02/15/2019
601 POYDRAS ST, FL 24                           Debtor: THE WEINSTEIN COMPANY LLC
NEW ORLEANS, LA 70130


UNSECURED                  Claimed:                       $0.00 UNDET
BBP GOLD LLC                                    Claim Number: 20278
C/O BLACK BEAR PICTURES                         Claim Date: 02/15/2019
ATTN MICHAEL HEIMLER                            Debtor: THE WEINSTEIN COMPANY LLC
1739 BERKELEY STREET
SANTA MONICA, CA 90404

UNSECURED                  Claimed:                       $0.00 UNLIQ
BBP GOLD LLC                                    Claim Number: 60069
C/O BLACK BEAR PICTURES                         Claim Date: 02/15/2019
ATTN MICHAEL HEIMLER                            Debtor: THE WEINSTEIN COMPANY LLC
1739 BERKELEY STREET                            Comments: POSSIBLE DUPLICATE OF 20278
SANTA MONICA, CA 90404

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
BBP IMITATION LLC                               Claim Number: 20275
C/O BLACK BEAR PICTURES                         Claim Date: 02/15/2019
ATTN MICHAEL HEIMLER                            Debtor: THE WEINSTEIN COMPANY LLC
1739 BERKELEY STREET
SANTA MONICA, CA 90404

UNSECURED                  Claimed:                       $0.00 UNLIQ
BBP IMITATION LLC                               Claim Number: 60071
C/O BLACK BEAR PICTURES                         Claim Date: 02/15/2019
ATTN MICHAEL HEIMLER                            Debtor: THE WEINSTEIN COMPANY LLC
1739 BERKELEY STREET                            Comments: POSSIBLE DUPLICATE OF 20275
SANTA MONICA, CA 90404

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 8
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 118 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



BELLINGHAM HERALD, THE                          Claim Number: 147
C/O THE MCCLATCHY COMPANY                       Claim Date: 12/24/2018
ATTN JUAN CORNEJO                               Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                   $1,088.00 UNLIQ
BETA FILM GMBH                                  Claim Number: 40020
C/O MCDERMOTT WILL EMERY LLP                    Claim Date: 02/15/2019
ATTN: DARREN AZMAN                              Debtor: THE WEINSTEIN COMPANY LLC
340 MADISON AVENUE
NEW YORK, NY 10173

ADMINISTRATIVE             Claimed:               $1,680,000.00 UNLIQ
BETA FILM GMBH                                  Claim Number: 80079
C/O MCDERMOTT WILL EMERY LLP                    Claim Date: 02/15/2019
ATTN: DARREN AZMAN                              Debtor: THE WEINSTEIN COMPANY LLC
340 MADISON AVENUE                              Comments: POSSIBLE DUPLICATE OF 40020
NEW YORK, NY 10173

ADMINISTRATIVE             Claimed:               $1,680,000.00 UNLIQ
BLUEVO, LLC                                     Claim Number: 20021
ATTN JOSHUA T. REITZAS                          Claim Date: 04/25/2018
C/O BERLANDI NUSSBAUM & REITZAS LLP             Debtor: THE WEINSTEIN COMPANY LLC
125 PARK AVENUE, 25TH FLOOR
NEW YORK, NY 10017

UNSECURED                  Claimed:                 $232,797.83              Scheduled:             $201,674.80
BOOMERANG MUSIC LLC                             Claim Number: 80014
514 S GAYLORD DRIVE                             Claim Date: 01/22/2019
BURBANK, CA 91505                               Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $19,500.00              Scheduled:              $19,500.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 9
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20     Page 119 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



BORCHERS, DONALD P                              Claim Number: 20067
250 JACARANDA DRIVE, #801                       Claim Date: 01/09/2019
PLANTATION, FL 33324-2536                       Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $500,000.00 UNLIQ
BOSTON GLOBE LLC, THE                           Claim Number: 20051
ATTN DAN KROCKMALNIC                            Claim Date: 08/20/2018
1 EXCHANGE PLACE                                Debtor: THE WEINSTEIN COMPANY LLC
BOSTON, MA 02109


UNSECURED                  Claimed:                  $47,817.65
BOX OFFICE ANALYST, LLC                         Claim Number: 80022
C/O BOX OFFICE ANALYST LLC                      Claim Date: 01/25/2019
ATTN PETER C BROWN                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
7301 MISSION RD, STE 234
PRAIRIE VILLAGE, KS 66208-3031

UNSECURED                  Claimed:                   $3,800.00
BRB INTERNACIONAL AND APOLO FILMS SL            Claim Number: 131
ATTN JOHN M GRIEM, JR                           Claim Date: 11/20/2018
2 WALL STREET                                   Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10005


UNSECURED                  Claimed:               $7,000,000.00             Scheduled:         $1,750,000.00 DISP
BREITEL, MARIAH (CINEMA SCRIBE)                 Claim Number: 20164
14435 AZTEC STREET                              Claim Date: 02/12/2019
SYLMAR, CA 91342                                Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                   $1,125.00 UNLIQ       Scheduled:               $1,125.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 10
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 120 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



BRENDEN THEATRE CORPORATION                     Claim Number: 80004
4321 W PLAMINGO ROAD                            Claim Date: 01/14/2019
LAS VEGAS, NV 89103                             Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                   $1,500.00              Scheduled:                  $500.00
BRITISH BROADCASTING CORPORATION                Claim Number: 20264
ATTN GERALDINE ATLEE                            Claim Date: 02/15/2019
ZONE A, 7TH FLOOR                               Debtor: THE WEINSTEIN COMPANY LLC
BRITISH BROADCASTING HOUSE, PORTLAND PL.        Comments: POSSIBLY AMENDED BY 20269
LONDON, W1A 1AA
UNITED KINGDOM
UNSECURED             Claimed:                    $1,086,937.50 UNLIQ
BRITISH BROADCASTING CORPORATION                Claim Number: 20269
ATTN GERALDINE ATLEE                            Claim Date: 02/15/2019
ZONE A, 7TH FLOOR                               Debtor: THE WEINSTEIN COMPANY LLC
BRITISH BROADCASTING HOUSE, PORTLAND PL.        Comments:
LONDON, W1A 1AA                                 amends claim# 20264
UNITED KINGDOM
UNSECURED             Claimed:                    $1,086,937.50 UNLIQ        Scheduled:             $596,780.00
BRITISH BROADCASTING CORPORATION                Claim Number: 60053
ATTN GERALDINE ATLEE                            Claim Date: 02/15/2019
ZONE A, 7TH FLOOR                               Debtor: THE WEINSTEIN COMPANY LLC
BBC BROADCASTING HOUSE, PORTLAND PL.            Comments: POSSIBLE DUPLICATE OF 20069
LONDON, W1A 1AA
UNITED KINGDOM
ADMINISTRATIVE        Claimed:                            $0.00 UNDET
BROWDER, HAL ELLIS                              Claim Number: 80061
3308 LEBONON PIKE #30                           Claim Date: 02/14/2019
HERMITAGE, TN 37076                             Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $100,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 11
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 121 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



BRUCE COHEN PRODUCTIONS AND BRUCE COHEN         Claim Number: 40030
C/O LANDAU GOTTFRIED BERGER LLP                 Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                          Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST STE 700                  Comments: POSSIBLE DUPLICATE OF 80082
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
BRUCE COHEN PRODUCTIONS AND BRUCE COHEN         Claim Number: 80082
C/O LANDAU GOTTFRIED BERGER LLP                 Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                          Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                 $404,727.00 UNLIQ        Scheduled:             $405,359.00
BRULL LAW FIRM, THE                             Claim Number: 20183
10250 CONSTELLATION BLVD., SUITE 100            Claim Date: 02/14/2019
LOS ANGELES, CA 90067                           Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $109,741.50              Scheduled:             $118,515.00
BUFFALO NEWS INC, THE                           Claim Number: 23
C/O GETMAN & BIRYLA, LLP                        Claim Date: 04/26/2018
800 RAND BUILDING, 14 LAFAYETTE SQUARE          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BUFFALO, NY 14203


UNSECURED                  Claimed:                   $7,727.48
CANAL PRODUCTIONS INC FSO ROBERT DE NIRO        Claim Number: 40023
C/O LANDAU GOTTFRIED BERGER LLP                 Claim Date: 02/15/2019
ATTN MICHAEL GOTTFIRED                          Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST SUITE 700
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 12
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20   Page 122 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



CANAL PRODUCTIONS INC FSO ROBERT DE NIRO        Claim Number: 80093
C/O LANDAU GOTTFRIED BERGER LLP                 Claim Date: 02/15/2019
ATTN MICHAEL GOTTFIRED                          Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST SUITE 700
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                 $940,706.00 UNLIQ       Scheduled:          $940,706.00
CANON FINANCIAL SERVICES, INC                   Claim Number: 37
158 GAITHER DRIVE, STE 200                      Claim Date: 05/09/2018
MOUNT LAUREL, NJ 08054                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $62,809.17
CBS CORPORATION                                 Claim Number: 182
C/O CBS LAW DEPT                                Claim Date: 02/13/2019
ATTN: HELEN DANTONA                             Debtor: THE WEINSTEIN COMPANY LLC
51 WEST 52ND STREET
NEW YORK, NY 10019

UNSECURED                  Claimed:                 $640,067.00
CBS TELEVISION NETWORK, CBS BROADCASTING        Claim Number: 181
INC                                             Claim Date: 02/13/2019
C/O CBS LAW DEPT, ATTN HELEN DANTONA            Debtor: THE WEINSTEIN COMPANY LLC
51 WEST 52ND STREET
NEW YORK, NY 10019

UNSECURED                  Claimed:                 $514,535.00
CELLCO PARTNERSHIP                              Claim Number: 20030
D/B/A VERIZON WIRELESS                          Claim Date: 05/09/2018
ATTN WILLIAM VERMETTE                           Debtor: THE WEINSTEIN COMPANY LLC
22001 LOUDOUN COUNTY PKWY
ASHBURN, VA 20147

UNSECURED                  Claimed:                   $4,806.40




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 13
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 2880         Filed 07/17/20   Page 123 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



CENTAURES                                       Claim Number: 40007
97 RUE EDOUARD VAILLANT                         Claim Date: 02/06/2019
LEVALLOIS, 92300                                Debtor: THE WEINSTEIN COMPANY LLC
FRANCE                                          Comments: POSSIBLE DUPLICATE OF 80040


ADMINISTRATIVE             Claimed:                  $10,753.41
CENTAURES                                       Claim Number: 80040
97 RUE EDOUARD VAILLANT                         Claim Date: 02/06/2019
LEVALLOIS, 92300                                Debtor: THE WEINSTEIN COMPANY LLC
FRANCE


UNSECURED                  Claimed:                  $10,753.41
CHIPS NY LLC                                    Claim Number: 80031
ATTN TEDDY BLANKS                               Claim Date: 01/31/2019
400 BEDFORD AVE, STE 201                        Debtor: THE WEINSTEIN COMPANY LLC
BROOKLYN, NY 11249


UNSECURED                  Claimed:                     $750.00              Scheduled:                  $750.00
CHRISTIE DIGITAL SYSTEMS USA INC                Claim Number: 20133
ATTN LEGAL DEPT                                 Claim Date: 02/11/2019
10550 CAMDEN DR                                 Debtor: THE WEINSTEIN COMPANY LLC
CYPRESS, CA 90630


UNSECURED                  Claimed:                 $323,550.00              Scheduled:             $326,240.00
CINE MAGNETICS INC                              Claim Number: 20105
9 W BROAD ST, STE 730                           Claim Date: 02/07/2019
STAMFORD, CT 06902                              Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $125,241.07              Scheduled:             $125,241.07




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 14
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20   Page 124 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



CINEDIGM DIGITAL FUNDING I, LLC                 Claim Number: 153
C/O KELLEY DRYE & WARREN LLP                    Claim Date: 01/18/2019
ATTN JAMES S CARR & KRISTIN ELLIOT, ESQ         Debtor: THE WEINSTEIN COMPANY LLC
101 PARK AVENUE
NEW YORK, NY 10178

UNSECURED                  Claimed:                  $95,508.00             Scheduled:           $93,025.87
CITY OF ELBERTON, GA                            Claim Number: 80013
PO BOX 70                                       Claim Date: 01/22/2019
ELBERTON, GA 30635                              Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                     $735.70
COLUMBUS LEDGER-ENQUIRER                        Claim Number: 212
C/O THE MCCLATCHY COMPANY                       Claim Date: 02/21/2019
ATTN JUAN COMEJO, ASST GENERAL COUNSEL          Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET                                   Comments:
SACRAMENTO, CA 95816                            AMENDS CLAIM #20340

UNSECURED                  Claimed:                   $3,100.28 UNLIQ
COLUMBUS LEDGER-ENQUIRER                        Claim Number: 20340
400 CAPITOL MALL                                Claim Date: 02/15/2019
SUITE 1750                                      Debtor: THE WEINSTEIN COMPANY LLC
SACRAMENTO, CA 95814                            Comments: POSSIBLY AMENDED BY 212


UNSECURED                  Claimed:                   $3,100.29
CONN, LAUREN B                                  Claim Number: 20070
18251 SYLVAN STREET                             Claim Date: 01/10/2019
TARZANA, CA 91335                               Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                   $6,678.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 15
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20     Page 125 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



CONSHIMFEE PRODUCTIONS                          Claim Number: 20072
6422 KESSLER AVE                                Claim Date: 01/11/2019
WOODLAND HILLS, CA 91367                        Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                   $5,000.00
COVALENT MEDIA SYSTEMS, LLC                     Claim Number: 20166
24307 MAGIC MOUNTAIN                            Claim Date: 02/13/2019
#95                                             Debtor: THE WEINSTEIN COMPANY LLC
VALENCIA, CA 91355


UNSECURED                  Claimed:                  $42,410.00             Scheduled:           $42,410.00
CUSACK ENTERPRISES, LLC                         Claim Number: 80085
C/O LANDAU GOTTFRIED BERGER LLP                 Claim Date: 02/15/2019
ATTN ROYE ZUR                                   Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                       $0.00 UNDET
CUTTING EDGE MUSIC SERVICES LLC                 Claim Number: 20091
9100 WILSHIRE BLVD, STE 455E                    Claim Date: 01/29/2019
BEVERLY HILLS, CA 90212                         Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                       $0.00 UNDET       Scheduled:               $5,000.00
CYPRESS MEDIA LLC                               Claim Number: 149
DBA THE KANSAS CITY STAR                        Claim Date: 12/24/2018
C/O THE MCCLATCHY COMPANY; JUAN CORNEJO         Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                  $11,343.76 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 16
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20   Page 126 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



DAYTON DAILY NEWS                               Claim Number: 45
C/O SZABO ASSOCIATES, INC                       Claim Date: 05/14/2018
3355 LENOX ROAD NE, STE 945                     Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                   $3,787.50
DEBEVOISE & PLIMPTON LLP                        Claim Number: 20173
CHRISTOPHER K. TAHBAZ, ESQ.                     Claim Date: 02/13/2019
919 THIRD AVENUE                                Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10022


UNSECURED                  Claimed:                 $938,254.89             Scheduled:          $938,254.89
DELUXE ENTERTAINMENT SERVICES GROUP INC.        Claim Number: 20055
C/O MILLER CANFIELD PADDOCK AND STONE           Claim Date: 09/18/2018
ATTN RONALD A SPINNER                           Debtor: THE WEINSTEIN COMPANY LLC
150 WEST JEFFERSON, STE 2500
DETROIT, MI 48226

UNSECURED                  Claimed:                 $539,276.52 UNLIQ
DEPARTMENT OF THE TREASURY - IRS                Claim Number: 68
PO BOX 7346                                     Claim Date: 06/08/2018
PHILADELPHIA, PA 19101-7346                     Debtor: THE WEINSTEIN COMPANY LLC
                                                Comments: POSSIBLY AMENDED BY 117


PRIORITY                   Claimed:                 $407,524.63
UNSECURED                  Claimed:                  $25,000.00
DEPARTMENT OF THE TREASURY - IRS                Claim Number: 73
PO BOX 7346                                     Claim Date: 06/11/2018
PHILADELPHIA, PA 19101-7346                     Debtor: THE WEINSTEIN COMPANY LLC



PRIORITY                   Claimed:                 $407,524.63 UNLIQ
UNSECURED                  Claimed:                  $25,000.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 17
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20   Page 127 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



DEPARTMENT OF THE TREASURY - IRS                Claim Number: 117
PO BOX 7346                                     Claim Date: 09/14/2018
PHILADELPHIA, PA 19101-7346                     Debtor: THE WEINSTEIN COMPANY LLC
                                                Comments: POSSIBLY AMENDED BY 119
                                                Amends Claim #68

PRIORITY                   Claimed:                 $407,524.63 UNLIQ
UNSECURED                  Claimed:                  $24,360.00 UNLIQ
DEPARTMENT OF THE TREASURY - IRS                Claim Number: 119
PO BOX 7346                                     Claim Date: 10/01/2018
PHILADELPHIA, PA 19101-7346                     Debtor: THE WEINSTEIN COMPANY LLC
                                                Comments: POSSIBLY AMENDED BY 217
                                                Amends Claim #117

PRIORITY                   Claimed:                 $143,966.00
UNSECURED                  Claimed:                  $21,840.00
DEPARTMENT OF THE TREASURY- IRS                 Claim Number: 217
PO BOX 7346                                     Claim Date: 08/07/2019
PHILADELPHIA, PA 19101-7346                     Debtor: THE WEINSTEIN COMPANY LLC
                                                Comments:
                                                AMENDS CLAIM #119

PRIORITY                   Claimed:                 $143,966.00 UNLIQ
UNSECURED                  Claimed:                  $16,840.00 UNLIQ
DEPARTMENT OF THE TREASURY- IRS                 Claim Number: 218
PO BOX 7346                                     Claim Date: 10/28/2019
PHILADELPHIA, PA 19101-7346                     Debtor: THE WEINSTEIN COMPANY LLC



PRIORITY                   Claimed:                 $143,966.00 UNLIQ
UNSECURED                  Claimed:                  $21,520.00 UNLIQ
DEPENDABLE DELIVERY INC                         Claim Number: 20089
360 W 52ND ST                                   Claim Date: 01/26/2019
NEW YORK, NY 10019-6201                         Debtor: THE WEINSTEIN COMPANY LLC



ADMINISTRATIVE             Claimed:                   $1,315.83
UNSECURED                  Claimed:                  $10,714.75             Scheduled:           $10,714.75




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 18
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20     Page 128 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



DEW BEAUTY AGENCY                               Claim Number: 20076
4538 KRAFT AVE                                  Claim Date: 01/14/2019
NORTH HOLLYWOOD, CA 91602                       Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                   $3,011.70              Scheduled:                  $3,011.70
DI BONAVENTURA PICTURES INC                     Claim Number: 40027
C/O LANDAU GOTTFRIED BERGER LLP                 Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                          Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST STE 700                  Comments: POSSIBLE DUPLICATE OF 80089
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
DI BONAVENTURA PICTURES INC                     Claim Number: 80089
C/O LANDAU GOTTFRIED BERGER LLP                 Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                          Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                       $0.00 UNDET
DIGITAL CINEMA DISTRIBUTION COALITION           Claim Number: 125
1840 CENTURY PARK EAST, SUITE 550               Claim Date: 10/19/2018
LOS ANGELES, CA 90067                           Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $247,205.00              Scheduled:             $247,205.00
DIGITAL CINEMA IMPLEMENTATION PARTNERS          Claim Number: 20059
ATTN: MICHAEL POLITI                            Claim Date: 11/09/2018
100 ENTERPRISE DRIVE                            Debtor: THE WEINSTEIN COMPANY LLC
SUITE 505                                       Comments: POSSIBLY AMENDED BY 20061
ROCKAWAY, NJ 07866

UNSECURED                  Claimed:               $1,935,775.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 19
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20   Page 129 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



DIGITAL CINEMA IMPLEMENTATION PARTNERS          Claim Number: 20061
ATTN: MICHAEL POLITI                            Claim Date: 11/09/2018
100 ENTERPRISE DRIVE                            Debtor: THE WEINSTEIN COMPANY LLC
SUITE 505                                       Comments:
ROCKAWAY, NJ 07866                              Amends Claim# 20059

UNSECURED                  Claimed:               $1,935,775.00 UNLIQ
DIGITAL CINEMA PARTNERS LLC                     Claim Number: 20213
PO BOX 725                                      Claim Date: 02/14/2019
BELLPORT, NY 11713                              Debtor: THE WEINSTEIN COMPANY LLC



PRIORITY                   Claimed:                   $3,754.50
UNSECURED                  Claimed:                   $7,500.00             Scheduled:           $11,254.50
DIPSON THEATRES INC                             Claim Number: 80003
388 EVANS STREET                                Claim Date: 01/14/2019
WILLIAMSVILLE, NY 14221                         Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                     $300.00             Scheduled:               $300.00
DISCOVERY COMMUNICATIONS LLC                    Claim Number: 129
C/O WYATT TARRANT & COMBS LLP                   Claim Date: 11/12/2018
ATTN MARY L FULLINGTON                          Debtor: THE WEINSTEIN COMPANY LLC
250 W MAIN ST, STE 1600
LEXINGTON, KY 40507

UNSECURED                  Claimed:                  $61,548.50
DISCOVERY COMMUNICATIONS LLC                    Claim Number: 130
C/O WYATT TARRANT & COMBS LLP                   Claim Date: 11/12/2018
ATTN MARY L FULLINGTON                          Debtor: THE WEINSTEIN COMPANY LLC
250 W MAIN ST, STE 1600
LEXINGTON, KY 40507

UNSECURED                  Claimed:                 $694,263.40




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 20
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20     Page 130 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



DP MUSIC PRODUCTION LLC                         Claim Number: 20038
814 S WESTGATE AVE, STE 119                     Claim Date: 06/04/2018
LOS ANGELES, CA 90049                           Debtor: THE WEINSTEIN COMPANY LLC
                                                Comments:
                                                AMENDS CLAIM #20032

UNSECURED                  Claimed:                   $4,500.00             Scheduled:                 $4,500.00
DYNAMIC '88 PRODUCTIONS INC / GEORGE            Claim Number: 40029
1880 CENTURY PARK E STE 1101                    Claim Date: 02/15/2019
LOS ANGELES, CA 90067-1608                      Debtor: THE WEINSTEIN COMPANY LLC



ADMINISTRATIVE             Claimed:                       $0.00 UNDET
ELDORADO FILM AS                                Claim Number: 20237
NARUMS VEI 3                                    Claim Date: 02/15/2019
3430 SPIKKESTAD                                 Debtor: THE WEINSTEIN COMPANY LLC
NORWAY, 3430
NORWAY

UNSECURED                  Claimed:                  $50,000.00
EMJAG PRODUCTIONS INC                           Claim Number: 20242
C/O FREEDMAN + TAITELMAN, LLP                   Claim Date: 02/15/2019
ATTN BRYAN FREEDMAN; STEVEN FORMAKER            Debtor: THE WEINSTEIN COMPANY LLC
1901 AVE OF THE STARS, STE 500                  Comments: POSSIBLY AMENDED BY 20351
LOS ANGELES, CA 90067

PRIORITY                   Claimed:                  $12,850.00 UNLIQ
UNSECURED                  Claimed:               $3,237,150.00 UNLIQ
EMJAG PRODUCTIONS INC                           Claim Number: 20351
C/O FREEDMAN + TAITELMAN LLP                    Claim Date: 02/22/2019
ATTN BRYAN J FREEDMAN/STEVEN E FORMAKER         Debtor: THE WEINSTEIN COMPANY LLC
1901 AVE OF THE STARS, STE 500                  Comments:
LOS ANGELES, CA 90067                           amends claim# 20242

PRIORITY                   Claimed:                  $12,850.00 UNLIQ
UNSECURED                  Claimed:               $3,237,150.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 21
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 131 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



ENTERTAINMENT ONE FILMS CANADA INC              Claim Number: 20336
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP         Claim Date: 02/15/2019
ATTN MICHAEL M LAUTER                           Debtor: THE WEINSTEIN COMPANY LLC
4 EMBARCADERO CENTER, 17TH FLOOR                Comments: POSSIBLY AMENDED BY 20342
SAN FRANCISCO, 94598

UNSECURED                  Claimed:               $7,094,021.51
ENTERTAINMENT ONE FILMS CANADA INC              Claim Number: 20338
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP         Claim Date: 02/15/2019
ATTN MICK LAUTER                                Debtor: THE WEINSTEIN COMPANY LLC
4 EMBARCADERO CENTER, 17TH FLOOR                Comments: POSSIBLY AMENDED BY 20345
SAN FRANCISCO, CA 94111

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
ENTERTAINMENT ONE FILMS CANADA INC              Claim Number: 20342
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP         Claim Date: 02/15/2019
ATTN MICHAEL M LAUTER                           Debtor: THE WEINSTEIN COMPANY LLC
4 EMBARCADERO CENTER, 17TH FLOOR                Comments:
SAN FRANCISCO, 94598                            amends claim# 20336

UNSECURED                  Claimed:               $7,094,021.51 UNLIQ
ENTERTAINMENT ONE FILMS CANADA INC              Claim Number: 20345
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP         Claim Date: 02/15/2019
ATTN MICK LAUTER                                Debtor: THE WEINSTEIN COMPANY LLC
4 EMBARCADERO CENTER, 17TH FLOOR                Comments: POSSIBLY AMENDED BY 20348
SAN FRANCISCO, CA 94111                         amends claim# 20338

ADMINISTRATIVE             Claimed:               $1,059,818.33
ENTERTAINMENT ONE FILMS CANADA INC              Claim Number: 20348
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP         Claim Date: 02/15/2019
ATTN MICK LAUTER                                Debtor: THE WEINSTEIN COMPANY LLC
4 EMBARCADERO CENTER, 17TH FLOOR                Comments:
SAN FRANCISCO, CA 94111                         amends claim# 20345

ADMINISTRATIVE             Claimed:               $1,059,818.33




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 22
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 132 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



ENTERTAINMENT RESEARCH & MARKETING LLC          Claim Number: 20127
233 BROADWAY                                    Claim Date: 02/11/2019
NEW YORK, NY 10279                              Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $91,235.25              Scheduled:              $84,485.25
EYE-SPY PRODUCTIONS LLC                         Claim Number: 20118
5421 PINE GLEN RD                               Claim Date: 02/09/2019
LA CRESCENTA, CA 91214                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $17,250.00              Scheduled:              $17,250.00
FADE TO BLACK PRODUCTIONS INC                   Claim Number: 20211
C/O VENABLE LLP                                 Claim Date: 02/14/2019
ATTN JEFFREY S SABIN, ESQ                       Debtor: THE WEINSTEIN COMPANY LLC
1270 AVENUE OF THE AMERICAS
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
FADE TO BLACK PRODUCTIONS, INC.                 Claim Number: 60018
ATTN: JEFFREY S. SABIN, ESQ.                    Claim Date: 02/14/2019
VENABLE LLP                                     Debtor: THE WEINSTEIN COMPANY LLC
1270 AVENUE OF THE AMERICAS                     Comments: POSSIBLE DUPLICATE OF 20211
NEW YORK, NY 10200

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
FILM MUSICIANS SECONDARY MARKETS FUND           Claim Number: 85
ATTN JAMES COPE DIRECTOR CONTRACT COMP          Claim Date: 07/27/2018
15910 VENTURA BLVD, STE 900                     Debtor: THE WEINSTEIN COMPANY LLC
ENCINO, CA 91436


ADMINISTRATIVE             Claimed:                       $0.00 UNDET
PRIORITY                   Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 23
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 133 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



FILM MUSICIANS SECONDARY MARKETS FUND           Claim Number: 60013
ATTN JAMES COPE DIRECTOR CONTRACT COMP          Claim Date: 02/13/2019
15910 VENTURA BLVD, STE 900                     Debtor: THE WEINSTEIN COMPANY LLC
ENCINO, CA 91436                                Comments: POSSIBLE DUPLICATE OF 85


ADMINISTRATIVE             Claimed:                       $0.00 UNDET
FILM-TECH CINEMA SYSTEMS LLC                    Claim Number: 20087
ATTN KEVIN FOX                                  Claim Date: 01/21/2019
3033 KELLWAY DR                                 Debtor: THE WEINSTEIN COMPANY LLC
CARROLLLTON, TX 75006


UNSECURED                  Claimed:                  $58,650.35              Scheduled:              $58,650.35
FILMMAKERS ALLIANCE                             Claim Number: 20034
1317 N. SAN FERNANDO BLVD.                      Claim Date: 05/16/2018
#366                                            Debtor: THE WEINSTEIN COMPANY LLC
BURBANK, CA 91504


UNSECURED                  Claimed:                     $750.00              Scheduled:                  $750.00
FIRST REPUBLIC BANK                             Claim Number: 80063
C/O PAUL HASTINGS LLP                           Claim Date: 02/14/2019
ATTN ANDREW V TENZER, ESQ                       Debtor: THE WEINSTEIN COMPANY LLC
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:               $5,337,853.00 UNLIQ
FLOFFIN INC                                     Claim Number: 40008
C/O HANSEN JACOBSON LLP                         Claim Date: 02/08/2019
ATTN GRETCHEN RUSH, ESQ                         Debtor: THE WEINSTEIN COMPANY LLC
450 N ROXBURY DR, 8TH FL                        Comments: POSSIBLE DUPLICATE OF 80045
BEVERLY HILLS, CA 90210

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 24
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20   Page 134 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



FLOFFIN INC                                     Claim Number: 80045
C/O HANSEN JACOBSON LLP                         Claim Date: 02/08/2019
ATTN GRETCHEN RUSH, ESQ                         Debtor: THE WEINSTEIN COMPANY LLC
450 N ROXBURY DR, 8TH FL
BEVERLY HILLS, CA 90210

UNSECURED                  Claimed:                 $102,623.00 UNLIQ
FORT WORTH STAR-TELEGRAM                        Claim Number: 141
C/O THE MCCLATCHY COMPANY                       Claim Date: 12/24/2018
ATTN JUAN CORNEJO                               Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                   $7,730.32 UNLIQ
FORTISSIMO AMSTERDAM BV                         Claim Number: 20082
ATTN GABRIELLE ROZING                           Claim Date: 01/16/2019
VAN DIEMENSTRAAT 134                            Debtor: THE WEINSTEIN COMPANY LLC
1013 CP
AMSTERDAM, 1013 CN
THE NETHERLANDS
UNSECURED             Claimed:                            $0.00 UNDET
FORTISSIMO FILM SALES BV                        Claim Number: 20083
ATTN GABRIELLE ROZING                           Claim Date: 01/16/2019
VAN DIEMENSTRAAT 134                            Debtor: THE WEINSTEIN COMPANY LLC
AMSTERDAM, 1013 CN
THE NETHERLANDS

UNSECURED                  Claimed:                       $0.00 UNDET
FOSTER, BEVERLY CHAMPIONS                       Claim Number: 20321
325 WEST PARK AVENUE                            Claim Date: 02/15/2019
TALLAHASSEE, FL 32301                           Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 25
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 135 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



FOX ROTHSCHILD LLP                              Claim Number: 151
ATTN PRINCE ALTEE THOMAS, ESQ                   Claim Date: 01/14/2019
2000 MARKET ST, 20TH FL                         Debtor: THE WEINSTEIN COMPANY LLC
PHILADELPHIA, PA 19130


UNSECURED                  Claimed:                  $64,343.60              Scheduled:              $48,344.50
FRANCHISE TAX BOARD                             Claim Number: 100
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/05/2018
PO BOX 2952                                     Debtor: THE WEINSTEIN COMPANY LLC
SACRAMENTO, CA 95812-2952


UNSECURED                  Claimed:                       $0.00 UNDET
FRANCHISE TAX BOARD                             Claim Number: 113
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/11/2018
PO BOX 2952                                     Debtor: THE WEINSTEIN COMPANY LLC
SACRAMENTO, CA 95812-2952


UNSECURED                  Claimed:                       $0.00 UNDET
FRANK MILLER INC. AND FRANK MILLER              Claim Number: 40021
C/O NKSFB LLC                                   Claim Date: 02/15/2019
ATTN JON LEFFEL                                 Debtor: THE WEINSTEIN COMPANY LLC
810 SEVENTH AVE STE 1701                        Comments: POSSIBLE DUPLICATE OF 80080
NEW YORK, NY 10019

ADMINISTRATIVE             Claimed:                       $0.00 UNLIQ
FRANK MILLER INC. AND FRANK MILLER              Claim Number: 80080
C/O NKSFB LLC                                   Claim Date: 02/15/2019
ATTN JON LEFFEL                                 Debtor: THE WEINSTEIN COMPANY LLC
810 SEVENTH AVE STE 1701
NEW YORK, NY 10019

UNSECURED                  Claimed:                       $0.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 26
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 136 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



FRESNO BEE, THE                                 Claim Number: 148
C/O THE MCCLATCHY COMPANY                       Claim Date: 12/24/2018
ATTN JUAN CORNEJO                               Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                   $4,711.07 UNLIQ
FROSS ZELNICK LEHEMAN & ZISSU PC                Claim Number: 80018
4 TIMES SQUARE 17TH FLOOR                       Claim Date: 01/22/2019
NEW YORK, NY 10036                              Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $27,984.02             Scheduled:             $48,763.57
FULTON, SYBRINA                                 Claim Number: 20247
C/O RICKY ANDERSON                              Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010              Debtor: THE WEINSTEIN COMPANY LLC
HOUSTON, TX 77074                               Comments: POSSIBLY AMENDED BY 20253


UNSECURED                  Claimed:                       $0.00 UNDET
FULTON, SYBRINA                                 Claim Number: 20253
C/O RICKY ANDERSON                              Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010              Debtor: THE WEINSTEIN COMPANY LLC
HOUSTON, TX 77074                               Comments:
                                                amends claim# 20247

UNSECURED                  Claimed:                       $0.00 UNDET
FURST FILMS INC.                                Claim Number: 20233
9570 WEST PICO BLVD.                            Claim Date: 02/14/2019
LOS ANGELES, CA 90035                           Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $427,945.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 27
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 137 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



GDC DIGITAL CINEMA NETWORK (USA), LLC           Claim Number: 20033
ATTN: KEN HWANG                                 Claim Date: 05/11/2018
1016-1020 WEST MAGNOLIA BLVD                    Debtor: THE WEINSTEIN COMPANY LLC
BURBANK, CA 91506


UNSECURED                  Claimed:                 $703,230.04 UNLIQ        Scheduled:             $629,018.41
GIGLIOTTI, DONNA                                Claim Number: 80090
C/O LANDAU GOTTFRIED BERGER LLP                 Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                          Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                 $582,037.00 UNLIQ
GIGLIOTTI, DONNA                                Claim Number: 40026
C/O LANDAU GOTTFRIED BERGER LLP                 Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
GIL, FRANK                                      Claim Number: 40005
2-27 CYVIL AVE                                  Claim Date: 01/29/2019
FAIR LAWN, NJ 07410                             Debtor: THE WEINSTEIN COMPANY LLC
                                                Comments: POSSIBLE DUPLICATE OF 80027


ADMINISTRATIVE             Claimed:                 $284,615.36
GIL, FRANK                                      Claim Number: 80027
2-27 CYVIL AVE                                  Claim Date: 01/29/2019
FAIR LAWN, NJ 07410                             Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $284,615.36




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 28
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 138 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



GIPSON HOFFMAN & PANCIONE PC                    Claim Number: 80024
ATTN ROBERT STEINBERG                           Claim Date: 01/28/2019
1901 AVENUE OF THE STARS STE 1100               Debtor: THE WEINSTEIN COMPANY LLC
LOS ANGELES, CA 90067


UNSECURED                  Claimed:                  $13,748.10              Scheduled:              $13,748.10
GOOD FEAR FILM, INC. F/S/O CHRIS BENDER         Claim Number: 60008
JEFFREY S. SABIN, ESQ.                          Claim Date: 02/13/2019
VENABE LLP                                      Debtor: THE WEINSTEIN COMPANY LLC
1270 AVENUE OF THE AMERICAS
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
GOOD LIE INC / GRANT HESLOV                     Claim Number: 40028
C/O LANDAU GOTTFRIED BERGER LLP                 Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                          Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST STE 700                  Comments: POSSIBLE DUPLICATE OF 80084
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
GOOD LIE INC / GRANT HESLOV                     Claim Number: 80084
C/O LANDAU GOTTFRIED BERGER LLP                 Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                          Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                 $125,000.00 UNLIQ
GOOGLE LLC F/K/A GOOGLE INC                     Claim Number: 20037
C/O WHITE AND WILLIAMS LLP                      Claim Date: 06/01/2018
ATTN AMY E VULPIO, ESQ                          Debtor: THE WEINSTEIN COMPANY LLC
1650 MARKET ST., FL 18
PHILADELPHIA, PA 19103

UNSECURED                  Claimed:                 $954,100.92




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 29
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 139 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



GORDON, JONATHAN                                Claim Number: 40025
2444 INVERNESS AVENUE                           Claim Date: 02/15/2019
LOS ANGELES, CA 90027                           Debtor: THE WEINSTEIN COMPANY LLC
                                                Comments: POSSIBLE DUPLICATE OF 80091


ADMINISTRATIVE             Claimed:                       $0.00 UNDET
GORDON, JONATHAN                                Claim Number: 80091
2444 INVERNESS AVENUE                           Claim Date: 02/15/2019
LOS ANGELES, CA 90027                           Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $450,000.00 UNLIQ
GRAVILLIS INC                                   Claim Number: 80017
ATTN S KLINENBERG                               Claim Date: 01/22/2019
4250 WILSHIRE BLVD 2ND FLOOR                    Debtor: THE WEINSTEIN COMPANY LLC
LOS ANGELES, CA 90010


UNSECURED                  Claimed:                  $50,100.00              Scheduled:              $50,100.00
GREATAMERICA FINANCIAL SERVICES CORP            Claim Number: 20039
ATTN: PEGGY UPTON                               Claim Date: 06/07/2018
P.O. BOX 609                                    Debtor: THE WEINSTEIN COMPANY LLC
CEDAR RAPIDS, IA 52406


UNSECURED                  Claimed:                   $5,587.02 UNLIQ
H.O.P. NEW YORK ENTERTAINMENT, LLC              Claim Number: 20063
110 LEROY STREET                                Claim Date: 11/14/2018
FOURTH FLOOR                                    Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10014


UNSECURED                  Claimed:                  $59,597.70




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 30
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20     Page 140 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



HAMPTONS DRIVE IN LLC                           Claim Number: 60002
101 HARRISON AVE                                Claim Date: 01/15/2019
EAST HAMPTON, NY 11937                          Debtor: THE WEINSTEIN COMPANY LLC



ADMINISTRATIVE             Claimed:                     $690.00
UNSECURED                                                                    Scheduled:                   $690.00
HENNEMAN, LAURA J                               Claim Number: 20219
4420 LOS FELIZ BLVD #206                        Claim Date: 02/14/2019
LOS ANGELES, CA 90027                           Debtor: THE WEINSTEIN COMPANY LLC



PRIORITY                   Claimed:                   $1,000.00
UNSECURED                                                                    Scheduled:                  $1,000.00
HI-FINESSE MUSIC & SOUND LLC                    Claim Number: 20077
2012 WALNUT AVE                                 Claim Date: 01/14/2019
VENICE, CA 90291-4031                           Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $34,000.00              Scheduled:              $34,000.00
HILL, WILL                                      Claim Number: 20062
THE AGENCY (LONDON) LIMITED                     Claim Date: 11/13/2018
24 POTTERY LANE                                 Debtor: THE WEINSTEIN COMPANY LLC
LONDON, W11 4LZ
UNITED KINGDOM

UNSECURED                  Claimed:                   $7,800.00
HIPPODROME ARTS CENTRE                          Claim Number: 40004
PO BOX 22                                       Claim Date: 01/22/2019
215 CEDAR ST                                    Debtor: THE WEINSTEIN COMPANY LLC
JULESBURG, CO 80737                             Comments: POSSIBLE DUPLICATE OF 80012


ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 31
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 141 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



HIPPODROME ARTS CENTRE                          Claim Number: 80012
PO BOX 22                                       Claim Date: 01/22/2019
215 CEDAR ST                                    Debtor: THE WEINSTEIN COMPANY LLC
JULESBURG, CO 80737


UNSECURED                  Claimed:                     $250.00
HSBC BANK USA, NATIONAL ASSOCIATION             Claim Number: 20332
ATTN ONEAKA V HENDRICKS BRYAN                   Claim Date: 02/15/2019
452 FIFTH AVENUE                                Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10018                              Comments: POSSIBLY AMENDED BY 20333


ADMINISTRATIVE             Claimed:                       $0.00 UNDET
SECURED                    Claimed:                       $0.00 UNDET
HSBC BANK USA, NATIONAL ASSOCIATION             Claim Number: 20333
ATTN ONEAKA V HENDRICKS BRYAN                   Claim Date: 02/15/2019
452 FIFTH AVENUE                                Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10018                              Comments: POSSIBLE DUPLICATE OF 80058
                                                amends claim# 20332

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
SECURED                    Claimed:                       $0.00 UNDET
HSBC BANK USA, NATIONAL ASSOCIATION             Claim Number: 80058
C/O PHILIPS LYTLE LLP                           Claim Date: 02/13/2019
ATTN: CATHERINE N EISENHUT, ESQ                 Debtor: THE WEINSTEIN COMPANY LLC
ONE CANALSIDE, 125 MAIN ST
BUFFALO, NY 14203

SECURED                    Claimed:                  $42,857.00 UNLIQ
HUETT, DOMINIQUE                                Claim Number: 20111
C/O HERMAN LAW                                  Claim Date: 02/08/2019
ATTN JEFF HERMAN                                Debtor: THE WEINSTEIN COMPANY LLC
5200 TOWN CENTER CIRCLE, STE 540
BOCA RATON, FL 33486

UNSECURED                  Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 32
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 142 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



IMAGINATION WORLDWIDE LLC                       Claim Number: 20220
C/O CULHANE MEADOWS PLLC                        Claim Date: 02/14/2019
ATTN RICHARD G GRANT                            Debtor: THE WEINSTEIN COMPANY LLC
100 CRESCENT COURT, SUITE 700
DALLAS, TX 75201

UNSECURED                  Claimed:                       $0.00 UNDET
IMAGINATION WORLDWIDE, LLC                      Claim Number: 60022
C/O RICHARD G. GRANT, ESQ.                      Claim Date: 02/14/2019
CULHANE MEADOWS, PLLC                           Debtor: THE WEINSTEIN COMPANY LLC
100 CRESCENT COURT, SUITE 700                   Comments: POSSIBLE DUPLICATE OF 20220
DALLAS, TX 75201

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
INVENTURE STUDIOS INC                           Claim Number: 40001
11320 MAGNOLIA BLVD                             Claim Date: 01/11/2019
NORTH HOLLYWOOD, CA 91601                       Debtor: THE WEINSTEIN COMPANY LLC
                                                Comments: POSSIBLE DUPLICATE OF 80002
                                                amends claim # 20016

ADMINISTRATIVE             Claimed:                     $840.00
INVENTURE STUDIOS INC                           Claim Number: 80002
11320 MAGNOLIA BLVD                             Claim Date: 01/11/2019
NORTH HOLLYWOOD, CA 91601                       Debtor: THE WEINSTEIN COMPANY LLC
                                                Comments:
                                                amends claim# 20016

ADMINISTRATIVE             Claimed:                     $840.00
UNSECURED                  Claimed:                  $45,942.50              Scheduled:              $45,982.50
INVENTURE STUDIOS INC.                          Claim Number: 20016
11320 MAGNOLIA BLVD                             Claim Date: 04/20/2018
NORTH HOLLYWOOD, CA 91601                       Debtor: THE WEINSTEIN COMPANY LLC
                                                Comments: POSSIBLY AMENDED BY 40001


ADMINISTRATIVE             Claimed:                   $7,870.00
UNSECURED                  Claimed:                  $38,072.50




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 33
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 2880         Filed 07/17/20   Page 143 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



IP MANAGEMENT INC / IPW LLC                     Claim Number: 20093
C/O MARC TOBEROFF                               Claim Date: 01/30/2019
23823 MALIBU RD, STE 50-363                     Debtor: THE WEINSTEIN COMPANY LLC
MALIBU, CA 90265


UNSECURED                  Claimed:                 $143,311.00              Scheduled:             $143,311.00
IRON MOUNTAIN INFO MGMT LLC                     Claim Number: 20343
1 FEDERAL ST, 7TH FL                            Claim Date: 02/15/2019
BOSTON, MA 02110                                Debtor: THE WEINSTEIN COMPANY LLC
                                                Comments: POSSIBLY AMENDED BY 20347


SECURED                    Claimed:                   $3,125.00
UNSECURED                  Claimed:                 $101,678.30
IRON MOUNTAIN INFO MGMT LLC                     Claim Number: 20347
1 FEDERAL ST, 7TH FL                            Claim Date: 02/15/2019
BOSTON, MA 02110                                Debtor: THE WEINSTEIN COMPANY LLC
                                                Comments:
                                                amends claim# 20343

SECURED                    Claimed:                   $3,125.00
UNSECURED                  Claimed:                 $101,678.30              Scheduled:             $103,218.22
IRON MOUNTAIN INFO MGMT. LLC                    Claim Number: 60017
1 FEDERAL ST.                                   Claim Date: 02/14/2019
7TH FLOOR                                       Debtor: THE WEINSTEIN COMPANY LLC
BOSTON, MA 02110                                Comments: POSSIBLE DUPLICATE OF 20347


ADMINISTRATIVE             Claimed:                 $110,867.70
IZO, INC. DBA DANCEON                           Claim Number: 20019
ATTN EVP, BUSINESS & LEGAL AFFAIRS              Claim Date: 04/24/2018
1601 VINE STREET - 6TH FLOOR                    Debtor: THE WEINSTEIN COMPANY LLC
LOS ANGELES, CA 90028                           Comments: POSSIBLY AMENDED BY 20178
                                                Amends Claim# 20018

UNSECURED                  Claimed:                 $185,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 34
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20     Page 144 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



IZO, INC. DBA DANCEON                           Claim Number: 20178
IZO, INC.                                       Claim Date: 02/13/2019
7080 HOLLYWOOD BLVD, SUITE 1100                 Debtor: THE WEINSTEIN COMPANY LLC
ATTENTION: EVP, BUSINESS & LEGAL AFFAIRS        Comments:
LOS ANGELES, CA 90028                           AMENDS CLAIM 20019

UNSECURED                  Claimed:                 $185,000.00
JAK CREATIONS INC                               Claim Number: 80029
ATTN JOHN ALEX KELEDJIAN                        Claim Date: 01/31/2019
917 12TH ST #2                                  Debtor: THE WEINSTEIN COMPANY LLC
SANTA MONICA, CA 90403


UNSECURED                  Claimed:                       $0.00 UNDET       Scheduled:               $6,000.00
JENNER & BLOCK LLP                              Claim Number: 20028
C/O DAVID P. SANDERS                            Claim Date: 05/01/2018
353 N. CLARK STREET                             Debtor: THE WEINSTEIN COMPANY LLC
CHICAGO, IL 60654


UNSECURED                  Claimed:                  $53,340.00             Scheduled:           $53,340.00
JIM HENSON COMPANY, THE                         Claim Number: 20215
ATTENTION: BUSINESS AFFAIRS                     Claim Date: 02/14/2019
1416 N. LA BREA AVENUE                          Debtor: THE WEINSTEIN COMPANY LLC
HOLLYWOOD, CA 90028


UNSECURED                  Claimed:                       $0.00 UNDET
JPC ENTERPRISES, INC.                           Claim Number: 80086
C/O LANDAU GOTTFRIED BERGER LLP                 Claim Date: 02/15/2019
ATTN ROYE ZUR                                   Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

SECURED                    Claimed:                  $92,779.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 35
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 145 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



JUNKET PRODUCTIONS INC                          Claim Number: 80
5 OLD FARM LN                                   Claim Date: 07/20/2018
HARTSDALE, NY 10530-2204                        Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $83,000.00              Scheduled:              $29,500.00
KANBAR ENTERTAINMENT LLC                        Claim Number: 20232
ATTN JESSICA H. COSTANZO                        Claim Date: 02/14/2019
2100 JACKSON ST.                                Debtor: THE WEINSTEIN COMPANY LLC
SAN FRANCISCO, CA 94115


UNSECURED                  Claimed:               $3,900,000.00
KANBAR ENTERTAINMENT LLC                        Claim Number: 20234
ATTN JESSICA H. COSTANZO                        Claim Date: 02/14/2019
2100 JACKSON ST.                                Debtor: THE WEINSTEIN COMPANY LLC
SAN FRANCISCO, CA 94115


SECURED                    Claimed:               $3,024,998.00
KANBAR ENTERTAINMENT LLC                        Claim Number: 60025
JESSICA H. COSTANZO                             Claim Date: 02/14/2019
2100 JACKSON ST.                                Debtor: THE WEINSTEIN COMPANY LLC
SAN FRANCISCO, CA 94115                         Comments: POSSIBLE DUPLICATE OF 20232


ADMINISTRATIVE             Claimed:                       $0.00 UNDET
KANBAR ENTERTAINMENT LLC                        Claim Number: 60026
JESSICA H. COSTANZO                             Claim Date: 02/14/2019
2100 JACKSON ST.                                Debtor: THE WEINSTEIN COMPANY LLC
SAN FRANCISCO, CA 94115                         Comments: POSSIBLE DUPLICATE OF 20034


ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 36
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20     Page 146 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



KANZEON CORP.                                   Claim Number: 80088
C/O CREATIVE ARTISTS AGENCY                     Claim Date: 02/15/2019
ATTN JOSH LIEBERMAN & JOHN CAMPISI              Debtor: THE WEINSTEIN COMPANY LLC
2000 AVE OF THE STARS
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                 $940,706.00 UNLIQ       Scheduled:            $940,706.00
KARGO GLOBAL INC                                Claim Number: 20092
826 BROADWAY, 4TH FL                            Claim Date: 01/29/2019
NEW YORK, NY 10003                              Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $236,142.84
KASIMA, LLC                                     Claim Number: 20060
ATTN: MICHAEL POLITI                            Claim Date: 11/09/2018
100 ENTERPRISE DRIVE                            Debtor: THE WEINSTEIN COMPANY LLC
SUITE 505
ROCKAWAY, NJ 07866

UNSECURED                  Claimed:               $1,935,775.00 UNLIQ       Scheduled:           $1,936,625.00
KNIGHT, JESSE                                   Claim Number: 20075
8011 ROMAINE ST #101                            Claim Date: 01/12/2019
WEST HOLLYWOOD, CA 90046                        Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                   $1,750.00             Scheduled:                 $1,750.00
LA COUNTY TREASURER AND TAX COLLECTOR           Claim Number: 20001
PO BOX 54110                                    Claim Date: 03/27/2018
LOS ANGELES, CA 90054-0110                      Debtor: THE WEINSTEIN COMPANY LLC
                                                Comments: POSSIBLY AMENDED BY 20088


PRIORITY                   Claimed:                   $3,503.54




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 37
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW            Doc 2880       Filed 07/17/20         Page 147 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



LA COUNTY TREASURER AND TAX COLLECTOR           Claim Number: 20088
PO BOX 54110                                    Claim Date: 01/25/2019
LOS ANGELES, CA 90054-0110                      Debtor: THE WEINSTEIN COMPANY LLC
                                                Comments:
                                                Claim Out of Balance; AMENDS CLAIM 20001 Claim out of balance

PRIORITY                   Claimed:                   $5,860.01
SECURED                    Claimed:                   $5,860.01
TOTAL                      Claimed:                   $5,860.01
LASERCARE TECHNOLOGIES                          Claim Number: 80016
3375 ROBERTSON PL                               Claim Date: 01/22/2019
LOS ANGELES, CA 90034                           Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                     $311.04                 Scheduled:                      $311.04
LEXINGTON HERALD-LEADER                         Claim Number: 137
C/O THE MCCLATCHY COMPANY                       Claim Date: 12/24/2018
ATTN JUAN CORNEJO                               Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                   $4,259.32 UNLIQ
LINDT SPRUNGLI USA INC                          Claim Number: 20115
C/O HUSCH BLACKWELL LLP                         Claim Date: 02/08/2019
ATTN MARSHALL C TURNER                          Debtor: THE WEINSTEIN COMPANY LLC
190 CARONDELET PLAZA, SUITE 600
ST. LOUIS, MO 63105

UNSECURED                  Claimed:                 $133,333.00 UNLIQ           Scheduled:               $133,333.00
MAD DOG VIDEO INC                               Claim Number: 80023
ATTN ERIC BOURGOUJIAN                           Claim Date: 01/28/2019
5510 SATSUMA AVE                                Debtor: THE WEINSTEIN COMPANY LLC
NORTH HOLLYWOOD, CA 91601


UNSECURED                  Claimed:                   $7,200.00                 Scheduled:                 $7,200.00




Epiq Bankruptcy Solutions, LLC                                                                                                           Page: 38
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20     Page 148 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



MADDARTICO LIMITED                              Claim Number: 20221
C/O MARY F. CALOWAY                             Claim Date: 02/14/2019
919 N. MARKET STREET                            Debtor: THE WEINSTEIN COMPANY LLC
SUITE 1500
WILMINGTON, DE 19801

UNSECURED                  Claimed:              $36,659,000.00 UNLIQ
MARCUS THEATRES CORPORATION                     Claim Number: 20045
ATTN STEVEN S BARTELT                           Claim Date: 07/09/2018
100 E WISCONSIN AVE, STE 1900                   Debtor: THE WEINSTEIN COMPANY LLC
MILWAUKEE, WI 53202


UNSECURED                  Claimed:                  $25,000.00             Scheduled:                 $2,239.20
MARTIN, TRACY                                   Claim Number: 20245
C/O RICKY ANDERSON                              Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010              Debtor: THE WEINSTEIN COMPANY LLC
HOUSTON, TX 77074                               Comments: POSSIBLY AMENDED BY 20251


UNSECURED                  Claimed:                       $0.00 UNDET
MARTIN, TRACY                                   Claim Number: 20251
C/O RICKY ANDERSON                              Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010              Debtor: THE WEINSTEIN COMPANY LLC
HOUSTON, TX 77074                               Comments:
                                                amends claim# 20245

UNSECURED                  Claimed:                       $0.00 UNDET
MCALLISTER OLIVARIUS                            Claim Number: 20090
63 PUTNAM ST                                    Claim Date: 01/28/2019
SARATOGA SPRINGS, NY 12866                      Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $20,094.50             Scheduled:             $20,094.50




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 39
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 149 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



MCLEAN, JULIA                                   Claim Number: 80057
910 MALTMAN AVE                                 Claim Date: 02/13/2019
LOS ANGELES, CA 90026                           Debtor: THE WEINSTEIN COMPANY LLC



PRIORITY                   Claimed:                  $10,980.00
UNSECURED                  Claimed:                  $10,980.00
MENCHEL, MICHAEL                                Claim Number: 20228
C/O THE KERNAN LAW FIRM                         Claim Date: 02/14/2019
ATTN S MICHAEK KERNAN                           Debtor: THE WEINSTEIN COMPANY LLC
9663 SANTA MONICA BLVD., SUITE 450
BEVERLY HILLS, CA 90210

UNSECURED                  Claimed:               $2,500,000.00 UNLIQ
MIAMI HERALD MEDIA COMPANY                      Claim Number: 142
C/O THE MCCLATCHY COMPANY                       Claim Date: 12/24/2018
ATTN JUAN CORNEJO                               Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                  $13,801.51 UNLIQ
MRZ SOUND INC DBA MARTELL SOUND                 Claim Number: 80100
C/O STEVEN R PINES CPA                          Claim Date: 02/20/2019
2001 WILSHIRE BLVD, STE 250                     Debtor: THE WEINSTEIN COMPANY LLC
SANTA MONICA, CA 90403


UNSECURED                  Claimed:                  $73,500.00              Scheduled:              $73,500.00
MUFG UNION BANK, N.A.                           Claim Number: 40105
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: THE WEINSTEIN COMPANY LLC
555 WEST FIFTH STREET                           Comments: POSSIBLE DUPLICATE OF 40087
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 40
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20     Page 150 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



MUFG UNION BANK, NA                             Claim Number: 203
JENNIFER C. HAGLE, ESQ.                         Claim Date: 02/15/2019
555 WEST FIFTH STREET                           Debtor: THE WEINSTEIN COMPANY LLC
LOS ANGELES, CA 90013


SECURED                    Claimed:             $148,421,070.30 UNDET
MUSIC PLUGGER                                   Claim Number: 20074
3036 PALMER DR                                  Claim Date: 01/11/2019
LOS ANGELES, CA 90065-4921                      Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                   $8,000.00             Scheduled:               $8,000.00
NAVEX GLOBAL INC                                Claim Number: 79
5500 MEADOWS RD, STE 500                        Claim Date: 07/17/2018
LAKE OSWEGO, OR 97035                           Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                   $3,607.49
NEW YORK STATE DEPARTMENT OF LABOR              Claim Number: 9
ATTN CORY SHIMKUS                               Claim Date: 04/16/2018
STATE OFFICE CAMPUS, BUILDING #12               Debtor: THE WEINSTEIN COMPANY LLC
ROOM #256
ALBANY, NY 12240

PRIORITY                   Claimed:                       $0.00 UNLIQ
NEWS TRIBUNE, THE                               Claim Number: 146
C/O THE MCCLATCHY COMPANY                       Claim Date: 12/24/2018
ATTN JUAN CORNEJO                               Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                   $4,710.96 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 41
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20   Page 151 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



NFL NETWORK                                     Claim Number: 42
C/O SZABO ASSOCIATES, INC                       Claim Date: 05/14/2018
3355 LENOX ROAD NE, STE 945                     Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                 $243,460.95
NOBLE, KADIAN                                   Claim Number: 20113
C/O HERMAN LAW                                  Claim Date: 02/08/2019
ATTN JEFFREY HERMAN                             Debtor: THE WEINSTEIN COMPANY LLC
5200 TOWN CENTER CIR, 540
BOCA RATON, FL 33486

UNSECURED                  Claimed:                       $0.00 UNDET
OA3 LLC                                         Claim Number: 20196
C/O GIBSON, DUNN AND CRUTCHER LLP               Claim Date: 02/14/2019
ATTN ROBERT KLYMAN                              Debtor: THE WEINSTEIN COMPANY LLC
333 GRAND AVENUE
LOS ANGELES, CA 90071-3197

UNSECURED                  Claimed:                       $0.00 UNDET
OLYMPIAN, THE                                   Claim Number: 144
C/O THE MCCLATCHY COMPANY                       Claim Date: 12/24/2018
ATTN JUAN CORNEJO                               Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                   $2,425.80 UNLIQ
OUTERBANKS ENTERTAINMENT/K. WILLIAMSON          Claim Number: 20214
C/O VENABLE LLP                                 Claim Date: 02/14/2019
ATTN JEFFREY S SABIN, ESQ                       Debtor: THE WEINSTEIN COMPANY LLC
1270 AVENUE OF THE AMERICAS
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 42
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 152 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



OUTERBANKS ENTERTAINMENT/K. WILLIAMSON          Claim Number: 60020
ATTN: JEFFREY S. SABIN                          Claim Date: 02/14/2019
VENABLE LLP                                     Debtor: THE WEINSTEIN COMPANY LLC
1270 AVENUE OF THE AMERICAS                     Comments: POSSIBLE DUPLICATE OF 20214
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
OVATION LLC                                     Claim Number: 20014
ATTN: JOE FANKHAUSER                            Claim Date: 04/19/2018
12910 CULVER BLVD                               Debtor: THE WEINSTEIN COMPANY LLC
SUITE J
LOS ANGELES, CA 90066

UNSECURED                  Claimed:                  $21,313.75
PACIFIC TITLE ARCHIVES                          Claim Number: 14
10714 VANOWEN ST                                Claim Date: 04/23/2018
NORTH HOLLYWOOD, CA 91605                       Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $14,134.72              Scheduled:              $14,134.72
PADDY BURKES INC                                Claim Number: 80071
30 NORTH ST                                     Claim Date: 02/15/2019
LEXINGTON, MA 02420                             Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $25,000.00              Scheduled:              $25,000.00
PALISADES MEDIA GROUP INC                       Claim Number: 20081
1601 CLOVERFIELD BLVD, STE 6000N                Claim Date: 01/15/2019
SANTA MONICA, CA 90404                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $316,975.27              Scheduled:           $13,731,757.06




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 43
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 2880       Filed 07/17/20   Page 153 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



PALM BEACH NEWSPAPERS                           Claim Number: 75
C/O SZABO ASSOCIATES INC                        Claim Date: 06/29/2018
3355 LENOX ROAD NE, STE 945                     Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                   $3,808.35
PENN SCHOEN & BERLAND ASSOCIATES LLC            Claim Number: 80103
DEPT 5032                                       Claim Date: 02/22/2019
LOS ANGELES, CA 90084-5032                      Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $175,545.00
PITCH HAMMER LLC                                Claim Number: 80049
578 WASHINGTON BLVD SUITE 721                   Claim Date: 02/12/2019
MARINA DEL REY, CA 90292                        Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $36,500.00             Scheduled:             $36,500.00
PLAY BIG CONSULTING SARL                        Claim Number: 33
51 BOULEVARD DE LA LIBERTE                      Claim Date: 05/01/2018
LILLE, 59000                                    Debtor: THE WEINSTEIN COMPANY LLC
FRANCE                                          Comments: POSSIBLY AMENDED BY 80037


UNSECURED                  Claimed:                  $25,000.00
PLAY BIG CONSULTING SARL                        Claim Number: 80037
51 BOULEVARD DE LA LIBERTE                      Claim Date: 02/01/2019
LILLE, 59000                                    Debtor: THE WEINSTEIN COMPANY LLC
FRANCE                                          Comments:
                                                AMENDS CLAIM # 33

UNSECURED                  Claimed:                  $25,000.00             Scheduled:             $25,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 44
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20     Page 154 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



PLURAL JEMPSA SL                                Claim Number: 20240
C/O WSWGS LLP                                   Claim Date: 02/15/2019
ATTN GEORGE P MILMINE, II, ESQ                  Debtor: THE WEINSTEIN COMPANY LLC
14 E STATE ST
SAVANNAH, GA 31401

UNSECURED                  Claimed:                 $500,000.00             Scheduled:          $500,000.00
PORTFOLIO FUNDING COMPANY LLC I                 Claim Number: 40018
C/O AKIN GUMP STRAUSS HAUER FELD LLP            Claim Date: 02/15/2019
ATTN: DAVID P SIMONDS ESQ                       Debtor: THE WEINSTEIN COMPANY LLC
1999 AVE OF THE STARS STE 600
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                 $114,076.87 UNLIQ
PORTFOLIO FUNDING COMPANY LLC I                 Claim Number: 80076
C/O AKIN GUMP STRAUSS HAUER FELD LLP            Claim Date: 02/15/2019
ATTN: DAVID P SIMONDS ESQ                       Debtor: THE WEINSTEIN COMPANY LLC
1999 AVE OF THE STARS STE 600
LOS ANGELES, CA 90067

PRIORITY                   Claimed:                       $0.00 UNLIQ
SECURED                    Claimed:               $3,828,187.98 UNLIQ
POST & COURIER                                  Claim Number: 46
C/O SZABO ASSOCIATES, INC                       Claim Date: 05/14/2018
3355 LENOX ROAD NE, STE 945                     Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                   $2,010.66
PRIMALUX VIDEO INC                              Claim Number: 80036
208-10 CROSS ISLAND PKWY, STE 526               Claim Date: 01/31/2019
BAYSIDE, NY 11360                               Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                   $6,077.00             Scheduled:               $6,077.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 45
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20     Page 155 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



PRODUCERS SALES ORGANIZATION                    Claim Number: 80034
46565 DRY CREEK DR                              Claim Date: 01/31/2019
BADGER, CA 93603                                Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                       $0.00 UNDET
RADAR PICTURES, LLC                             Claim Number: 20179
J FREUND PC                                     Claim Date: 02/13/2019
427 NORTH CAMDEN DRIVE                          Debtor: THE WEINSTEIN COMPANY LLC
SUITE H
BEVERLY HILLS, CA 90210

UNSECURED                  Claimed:                 $427,945.00
RED ZONE POST                                   Claim Number: 155
ATTN DAVID B BARON                              Claim Date: 01/25/2019
5657 WILSHIRE BLVD, STE 290                     Debtor: THE WEINSTEIN COMPANY LLC
LOS ANGELES, CA 90036                           Comments:
                                                AMENDS RLP SHEDULE # 620146960

UNSECURED                  Claimed:                   $7,300.00             Scheduled:               $4,750.00
RED ZONE POST                                   Claim Number: 80021
ATTN DAVID BARON                                Claim Date: 01/25/2019
5657 WILSHIRE BLVD, STE 290                     Debtor: THE WEINSTEIN COMPANY LLC
LOS ANGELES, CA 90036


UNSECURED                  Claimed:                   $4,750.00
REHAB INCORPORATED                              Claim Number: 80033
1416 N LA BREA AVE                              Claim Date: 01/31/2019
HOLLYWOOD, CA 90028                             Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 46
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20     Page 156 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



REHAB INCORPORATED                              Claim Number: 80035
1416 N LA BREA AVE                              Claim Date: 01/31/2019
HOLLYWOOD, CA 90028                             Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                       $0.00 UNDET
RELEVANT ENTERTAINMENT INC                      Claim Number: 20230
C/O THE KERNAN LAW FIRM                         Claim Date: 02/14/2019
ATTN S MICHAEL KERNAN                           Debtor: THE WEINSTEIN COMPANY LLC
9663 SANTA MONICA BLVD., SUITE 450
BEVERLY HILLS, CA 90210

UNSECURED                  Claimed:               $2,500,000.00 UNLIQ
RELIANCE ENT. PROD. 6 LIMITIED                  Claim Number: 80056
18 SOHO SQUARE                                  Claim Date: 02/13/2019
LONDON, W1D3QL                                  Debtor: THE WEINSTEIN COMPANY LLC
UNITED KINGDOM


UNSECURED                  Claimed:               $2,572,679.45
RELX INC                                        Claim Number: 161
D/B/A LEXISNEXIS                                Claim Date: 02/08/2019
9443 SPRINGBORO PIKE                            Debtor: THE WEINSTEIN COMPANY LLC
MIAMISBURG, OH 45342


UNSECURED                  Claimed:                   $2,477.44              Scheduled:                $1,858.08
RELX INC                                        Claim Number: 80042
DBA LEXISNEXIS                                  Claim Date: 02/08/2019
PO BOX 9584                                     Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10087-4584                         Comments: POSSIBLE DUPLICATE OF 161


UNSECURED                  Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 47
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 157 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



RMF LLC                                         Claim Number: 20190
C/O GIBSON, DUNN & CRUTCHER LLP                 Claim Date: 02/14/2019
ATTN ROBERT KLYMAN                              Debtor: THE WEINSTEIN COMPANY LLC
333 GRAND AVENUE                                Comments:
LOS ANGELES, CA 90071-3197                      amends claim# 20186

UNSECURED                  Claimed:                       $0.00 UNDET
RMF, LLC                                        Claim Number: 20186
C/O GIBSON, DUNN & CRUTCHER LLP                 Claim Date: 02/14/2019
ATTN: ROBERT KLYMAN                             Debtor: THE WEINSTEIN COMPANY LLC
333 GRAND AVENUE                                Comments: POSSIBLY AMENDED BY 20190
LOS ANGELES, CA 90071-3197

UNSECURED                  Claimed:                       $0.00 UNDET
ROANOKE TIMES, THE                              Claim Number: 62
C/O SZABO ASSOCIATES, INC                       Claim Date: 05/29/2018
3355 LENOX ROAD NE, STE 945                     Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                   $2,563.38
SABAJKA PRODUCTIONS II INC                      Claim Number: 40024
C/O HIRSCH WALLERSTEIN HAYUM MATLOF +           Claim Date: 02/15/2019
FISHMAN LLP; ATTN HOWARD FISHMAN                Debtor: THE WEINSTEIN COMPANY LLC
10100 SANTA MONICA BLVD STE 1700
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
SABAJKA PRODUCTIONS II INC.                     Claim Number: 80092
C/O HIRSH WALLERSTEIN HAYUM MATLOF +            Claim Date: 02/15/2019
FISHMAN LLP; ATTN HOWARD FISHMAN                Debtor: THE WEINSTEIN COMPANY LLC
10100 SANTA MONICA BLVD STE 1700
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                 $168,611.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 48
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20     Page 158 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



SACRAMENTO BEE, THE                             Claim Number: 138
C/O THE MCCLATCHY COMPANY                       Claim Date: 12/24/2018
ATTN JUAN CORNEJO                               Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                   $5,073.00 UNLIQ
SAFETY FACILITY SERVICES                        Claim Number: 20041
C/O PRYOR & MANDELUP, LLP                       Claim Date: 06/15/2018
ATTN: ANTHONY F. GIULIANO                       Debtor: THE WEINSTEIN COMPANY LLC
675 OLD COUNTRY ROAD
WESTBURY, NY 11590

UNSECURED                  Claimed:                   $3,817.07             Scheduled:               $5,150.27
SAMEX ENTERPRISES, INC.                         Claim Number: 20161
LOEB & LOEB LLP,                                Claim Date: 02/12/2019
ATTN: VADIM J. RUBINSTEIN                       Debtor: THE WEINSTEIN COMPANY LLC
345 PARK AVENUE
NEW YORK, NY 10154

UNSECURED                  Claimed:                       $0.00 UNDET
SANDIC, BOJANA                                  Claim Number: 20182
9 VALMARANA AISLE                               Claim Date: 02/14/2019
IRVINE, CA 92606                                Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                   $4,150.00             Scheduled:               $4,150.00
SARGOY, STEIN, ROSEN & SHAPIRO                  Claim Number: 80078
579 FIFTH AVENUE 14TH FLOOR                     Claim Date: 02/15/2019
NEW YORK, NY 10017                              Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $22,500.00             Scheduled:           $22,500.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 49
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20     Page 159 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



SARTRACO INC                                    Claim Number: 20188
ATTN MARY F. CALOWAY                            Claim Date: 02/14/2019
919 N. MARKET ST, STE 1500                      Debtor: THE WEINSTEIN COMPANY LLC
WILMINGTON, DE 19801


SECURED                    Claimed:              $17,377,267.00
SATTERLEE STEPHENS LLP                          Claim Number: 20208
ATTN ABIGAIL SNOW                               Claim Date: 02/14/2019
230 PARK AVE, 11TH FL                           Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10169                              Comments: POSSIBLY AMENDED BY 20210


UNSECURED                  Claimed:                  $13,985.59
SATTERLEE STEPHENS LLP                          Claim Number: 20210
ATTN ABIGAIL SNOW                               Claim Date: 02/14/2019
230 PARK AVE, 11TH FLOOR                        Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10169                              Comments:
                                                amends claim# 20208

UNSECURED                  Claimed:                  $13,985.59             Scheduled:                 $6,768.91
SC2 PRODUCTIONS LLC                             Claim Number: 20225
C/O MARY F CALOWAY                              Claim Date: 02/14/2019
919 N. MARKET STREET                            Debtor: THE WEINSTEIN COMPANY LLC
SUITE 1500
WILMINGTON, DE 19801

UNSECURED                  Claimed:                       $0.00 UNDET
SCRABBLE VENTURES LLC                           Claim Number: 20132
ATTN LEGAL DEPT                                 Claim Date: 02/11/2019
10550 CAMDEN DR                                 Debtor: THE WEINSTEIN COMPANY LLC
CYPRESS, CA 90630


UNSECURED                  Claimed:                  $28,350.00             Scheduled:             $23,400.00




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 50
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20     Page 160 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



SEATTLE TIMES, THE                              Claim Number: 20084
1000 DENNY WAY                                  Claim Date: 01/17/2019
SEATTLE, WA 98109                               Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                   $3,897.25             Scheduled:               $3,897.25
SEMINOLE THEATERS LLC                           Claim Number: 80006
ATTN STEPHEN R SCHOAPS, PRES                    Claim Date: 01/14/2019
PO BOX 1428                                     Debtor: THE WEINSTEIN COMPANY LLC
1110 E STROTHER
SEMINOLE, OK 74818-1428

UNSECURED                  Claimed:                     $147.35             Scheduled:                $147.35
SENCIT MUSIC LLC                                Claim Number: 80001
1205 ALMA STREET                                Claim Date: 01/11/2019
GLENDALE, CA 91202                              Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                   $1,950.00
SEYFARTH SHAW LLP                               Claim Number: 163
ATTN EDWARD M FOX                               Claim Date: 02/12/2019
620 EIGHTH AVENUE                               Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10018


UNSECURED                  Claimed:               $1,182,684.97             Scheduled:         $1,114,433.27
SHOEFACE PRODUCTIONS INC                        Claim Number: 80009
ATTN STEVE C SCHESTER                           Claim Date: 01/16/2019
39-26 BRODWAY                                   Debtor: THE WEINSTEIN COMPANY LLC
FAIR LAWN, NJ 07410


UNSECURED                  Claimed:                 $100,000.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 51
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 161 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



SHOWTIME NETWORKS INC                           Claim Number: 20116
C/O GLICKFIELD FIELDS & JACOBSON LLC            Claim Date: 02/08/2019
ATTN LAWRENCE M JACOBSON                        Debtor: THE WEINSTEIN COMPANY LLC
8383 WILSHIRE BLVD, STE 341
BEVERLY HILLS, CA 90211

UNSECURED                  Claimed:                 $120,506.00
SHOWTIME NETWORKS INC                           Claim Number: 60003
C/O GLICKFIELD FIELDS & JACOBSON LLP            Claim Date: 02/08/2019
ATTN LAWRENCE M JACOBSON                        Debtor: THE WEINSTEIN COMPANY LLC
8383 WILSHIRE BLVD, SUITE 341                   Comments: POSSIBLY AMENDED BY 60004
BEVERLY HILLS, CA 90211

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
SHOWTIME NETWORKS INC                           Claim Number: 60004
C/O GLICKFIELD FIELDS & JACOBSON LLP            Claim Date: 02/08/2019
ATTN LAWRENCE M JACOBSON                        Debtor: THE WEINSTEIN COMPANY LLC
8383 WILSHIRE BLVD, SUITE 341                   Comments: POSSIBLE DUPLICATE OF 20116
BEVERLY HILLS, CA 90211                         Amends claim# 60003

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
SIKUNOR LTD                                     Claim Number: 20222
C/O MARY F. CALOWAY                             Claim Date: 02/14/2019
919 N. MARKET STREET                            Debtor: THE WEINSTEIN COMPANY LLC
SUITE 1500
WILMINGTON, DE 19801

UNSECURED                  Claimed:              $36,659,000.00 UNLIQ
SONY ELECTRONICS INC                            Claim Number: 120
C/O RICK BLAZIER                                Claim Date: 10/02/2018
115 WEST CENTURY RD, STE 250                    Debtor: THE WEINSTEIN COMPANY LLC
PARAMUS, NJ 07652


UNSECURED                  Claimed:                 $261,506.00              Scheduled:             $267,456.00




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 52
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 2880       Filed 07/17/20   Page 162 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



SPEED MEDIA INC                                 Claim Number: 80047
C/O BRIGGS LAW                                  Claim Date: 02/11/2019
ATTN JEFFREY C BRIGGS                           Debtor: THE WEINSTEIN COMPANY LLC
6464 SUNSET BLVD # 715
HOLLYWOOD, CA 90028

UNSECURED                  Claimed:                 $565,694.54              Scheduled:           $457,998.45
SPOKESMAN-REVIEW, THE                           Claim Number: 47
C/O SZABO ASSOCIATES, INC                       Claim Date: 05/14/2018
3355 LENOX ROAD NE, STE 945                     Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                   $2,534.49
STARZ ENTERTAINMENT GROUP LLC                   Claim Number: 196
B. JAMES GLADSTONE, LIONSGATE                   Claim Date: 02/15/2019
2700 COLORADO AVE                               Debtor: THE WEINSTEIN COMPANY LLC
SANTA MONICA, CA 90404


UNSECURED                  Claimed:                 $378,088.00
STARZ ENTERTAINMENT GROUP LLC                   Claim Number: 205
C/O LIONS GATE ENTERTAINMENT                    Claim Date: 02/19/2019
ATTN B JAMES GLADSTONE                          Debtor: THE WEINSTEIN COMPANY LLC
2700 COLORADO AVE                               Comments: POSSIBLE DUPLICATE OF 196
SANTA MONICA, CA 90404

UNSECURED                  Claimed:                 $378,088.00
STARZ ENTERTAINMENT, LLC                        Claim Number: 194
LIONSGATE                                       Claim Date: 02/15/2019
2700 COLORADO AVE                               Debtor: THE WEINSTEIN COMPANY LLC
SANTA MONICA, CA 90404


UNSECURED                  Claimed:                 $205,484.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 53
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 163 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



STARZ ENTERTAINMENT, LLC                        Claim Number: 201
B. JAMES GLADSTONE, LIONSGATE                   Claim Date: 02/15/2019
2700 COLORADO AVE                               Debtor: THE WEINSTEIN COMPANY LLC
SANTA MONICA, CA 90404                          Comments: POSSIBLE DUPLICATE OF 194


UNSECURED                  Claimed:                 $205,484.00
STATE MEDIA COMPANY, THE (COLUMBIA)             Claim Number: 140
C/O THE MCCLATCHY COMPANY                       Claim Date: 12/24/2018
ATTN JUAN CORNEJO                               Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                   $3,750.13 UNLIQ
STEARNS 201 INC                                 Claim Number: 20121
2138 BARTON HILLS DRIVE                         Claim Date: 02/11/2019
AUSTIN, TX 78704                                Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $29,750.00              Scheduled:              $29,750.00
STEEL MILL (MARION DISTRIBUTION) LTD            Claim Number: 20138
ATTN PHILIP MOROSS                              Claim Date: 02/12/2019
UNIT 9, WESTWORKS                               Debtor: THE WEINSTEIN COMPANY LLC
195 WOOD LANE
LONDON, W12 7FQ
UNITED KINGDOM
UNSECURED               Claimed:                          $0.00 UNDET
STEEL MILL (MARION DISTRIBUTION) LTD            Claim Number: 60007
ATTN PHILIP MOROSS                              Claim Date: 02/12/2019
UNIT 9, WESTWORKS                               Debtor: THE WEINSTEIN COMPANY LLC
195 WOOD LANE                                   Comments: POSSIBLE DUPLICATE OF 20138
LONDON, W12 7FQ
UNITED KINGDOM
ADMINISTRATIVE          Claimed:                          $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 54
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20     Page 164 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



STRAND TWIN THEATER                             Claim Number: 80030
620 PROSPECT AVE                                Claim Date: 01/31/2019
GRAFTON, ND 58237                               Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                     $250.00
STREEP, MERYL                                   Claim Number: 40009
A/K/A M.S. GUMMER                               Claim Date: 02/08/2019
C/O MASSEY QUICK SIMON & CO LLC                 Debtor: THE WEINSTEIN COMPANY LLC
310 SOUTH STREET, PO BOX 1913                   Comments: POSSIBLE DUPLICATE OF 80044
MORRISTOWN, NJ 07962-1913

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
STREEP, MERYL                                   Claim Number: 80044
A/K/A M.S. GUMMER                               Claim Date: 02/08/2019
C/O MASSEY QUICK SIMON & CO                     Debtor: THE WEINSTEIN COMPANY LLC
310 SOUTH ST, PO BOX 1913
MORRISTOWN, NJ 07962-1913

UNSECURED                  Claimed:                 $212,193.00 UNLIQ        Scheduled:             $142,965.00
SUN NEWS, THE                                   Claim Number: 143
C/O THE MCCLATCHY COMPANY                       Claim Date: 12/24/2018
ATTN JUAN CORNEJO                               Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                   $1,389.89 UNLIQ
SWISHER PRODUCTIONS LLC                         Claim Number: 80015
1438 N GOWER ST BOX #3                          Claim Date: 01/22/2019
HOLLYWOOD, CA 90028                             Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                   $7,500.00              Scheduled:                  $7,500.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 55
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 165 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20288
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: THE WEINSTEIN COMPANY LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60073
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: THE WEINSTEIN COMPANY LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
TALKING TYPE CAPTIONS                           Claim Number: 123
ATTN SANJAY CHABRA                              Claim Date: 10/16/2018
10411 MOTOR CITY DR, STE 750                    Debtor: THE WEINSTEIN COMPANY LLC
BETHESDA, MD 20817                              Comments: POSSIBLY AMENDED BY 20125


UNSECURED                  Claimed:                       $0.00 UNDET
TALKING TYPE CAPTIONS                           Claim Number: 20125
ATTN SANJAY CHABRA                              Claim Date: 02/11/2019
10411 MOTOR CITY DR, STE 750                    Debtor: THE WEINSTEIN COMPANY LLC
BETHESDA, MD 20817


UNSECURED                  Claimed:                  $30,047.00              Scheduled:            $25,636.00
TENGRI INC F/S/O TIMUR BEKMAMBETOV              Claim Number: 20122
C/O JMBM                                        Claim Date: 02/11/2019
ATTN THOMAS M GEHER                             Debtor: THE WEINSTEIN COMPANY LLC
1900 AVENUE OF THE STARS, 7TH FL
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                 $750,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 56
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 166 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



TENNESSEE DEPARTMENT OF REVENUE                 Claim Number: 7
C/O ATTORNEY GENERAL                            Claim Date: 04/16/2018
PO BOX 20207                                    Debtor: THE WEINSTEIN COMPANY LLC
NASHVILLE, TN 37202-0207                        Comments: POSSIBLY AMENDED BY 152


PRIORITY                   Claimed:                     $579.00
TENNESSEE DEPARTMENT OF REVENUE                 Claim Number: 152
C/O ATTORNEY GENERAL                            Claim Date: 01/14/2019
PO BOX 20207                                    Debtor: THE WEINSTEIN COMPANY LLC
NASHVILLE, TN 37202-0207                        Comments:
                                                amends claim # 7

PRIORITY                   Claimed:                     $100.00              Scheduled:                  $132.69
THX LTD.                                        Claim Number: 20361
1255 BATTERY STREET                             Claim Date: 03/20/2019
STE 100                                         Debtor: THE WEINSTEIN COMPANY LLC
SAN FRANCISCO, CA 94111


UNSECURED                  Claimed:                   $3,850.00
TIM GUNN AND TIM GUNN PRODUCTIONS INC           Claim Number: 20319
C/O VENABLE LLP                                 Claim Date: 02/15/2019
ATTN KEITH C. OWENS                             Debtor: THE WEINSTEIN COMPANY LLC
2049 CENTURY PARK EAST, SUITE 2300
LOS ANGELES, CA 90067

UNSECURED                  Claimed:               $2,184,000.00 UNLIQ
TIM GUNN AND TIM GUNN PRODUCTIONS, INC.         Claim Number: 60094
C/O VENABLE LLP                                 Claim Date: 02/15/2019
ATTN: KEITH C. OWENS                            Debtor: THE WEINSTEIN COMPANY LLC
2049 CENTURY PARK EAST, SUITE 2300              Comments: POSSIBLE DUPLICATE OF 20319
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:               $2,184,000.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 57
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20   Page 167 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



TRIBUNE, THE (SAN LUIS OBISPO)                  Claim Number: 145
C/O THE MCCLATCHY COMPANY                       Claim Date: 12/24/2018
ATTN JUAN CORNEJO                               Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                   $1,989.73 UNLIQ
TURNER ENTERTAINMENT NETWORKS, INC.             Claim Number: 20148
C/O TIFFANY STRELOW COBB                        Claim Date: 02/12/2019
VORYS, SATER, SEYMOUR AND PEASE LLP             Debtor: THE WEINSTEIN COMPANY LLC
52 EAST GAY STREET
COLUMBUS, OH 43215

UNSECURED                  Claimed:              $20,320,000.00
TWENTIETH CENTURY FOX FILM CORPORATION          Claim Number: 20266
C/O ALSTON & BIRD LLP                           Claim Date: 02/15/2019
ATTN LEIB M LERNER                              Debtor: THE WEINSTEIN COMPANY LLC
333 S. HOPE STREET, 16TH FLOOR
LOS ANGELES, CA 90071

UNSECURED                  Claimed:                       $0.00 UNLIQ
UNIONBANCAL EQUITIES, INC.                      Claim Number: 20023
TRANSFEROR: AI INTERNATIONAL HOLDINGS (B        Claim Date: 04/30/2018
C/O YOUNG CONAWAY STARGATT & TAYLOR, LLP        Debtor: THE WEINSTEIN COMPANY LLC
ATTN: SEAN M. BEACH-1000 N. KING ST
WILMINGTON, DE 19801

SECURED                    Claimed:              $46,336,790.99
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40057
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: THE WEINSTEIN COMPANY LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 58
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 168 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



UNIVISION NETWORKS & STUDIOS, INC.              Claim Number: 20171
JAMES MOON, ESQ.                                Claim Date: 02/13/2019
MELAND RUSSIN & BUDWICK, P.A.                   Debtor: THE WEINSTEIN COMPANY LLC
200 S. BISCAYNE BLVD., SUITE 3200               Comments: POSSIBLY AMENDED BY 20174
MIAMI, FL 33131

UNSECURED                  Claimed:                       $0.00 UNDET
UNIVISION NETWORKS & STUDIOS, INC.              Claim Number: 20174
JAMES MOON, ESQ.                                Claim Date: 02/13/2019
MELAND RUSSIN & BUDWICK, P.A.                   Debtor: THE WEINSTEIN COMPANY LLC
200 S. BISCAYNE BLVD., SUITE 3200               Comments:
MIAMI, FL 33131                                 AMENDS CLAIM 20171

UNSECURED                  Claimed:                       $0.00 UNDET
UNLIKELY FILMS, INC.                            Claim Number: 20362
13057 WOODBRIDGE ST                             Claim Date: 03/23/2019
STUDIO CITY, CA 91604                           Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                   $3,100.00
VCS IT SOLUTIONS LLC                            Claim Number: 20103
3331 ROUTE 9                                    Claim Date: 02/06/2019
SUITE 2A                                        Debtor: THE WEINSTEIN COMPANY LLC
OLD BRIDGE, NJ 08857


UNSECURED                  Claimed:                     $650.00             Scheduled:                 $650.00
VERTIGO PRIME, INC. F/S/O ROY LEE               Claim Number: 60009
JEFFREY S. SABIN, ESQ.                          Claim Date: 02/13/2019
VENABE LLP                                      Debtor: THE WEINSTEIN COMPANY LLC
1270 AVENUE OF THE AMERICAS
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 169 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



VIACOM INTERNATIONAL INC                        Claim Number: 80096
ATTN W KEYES HILL-EDGAR & EMILY STUBBS          Claim Date: 02/15/2019
1515 BROADWAY                                   Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10036


SECURED                    Claimed:               $1,548,362.60 UNLIQ
UNSECURED                                                                    Scheduled:            $5,613,918.95
VIEW ASKEW PRODUCTIONS INC                      Claim Number: 20119
C/O POLSINELLI PC                               Claim Date: 02/11/2019
ATTN SHANTI M KATONA                            Debtor: THE WEINSTEIN COMPANY LLC
222 DELAWARE AVENUE, SUITE 1101
WILMINGTON, DE 19801

UNSECURED                  Claimed:                  $70,368.00
VIEW ASKEW PRODUCTIONS INC                      Claim Number: 60006
C/O POLSINELLI PC                               Claim Date: 02/11/2019
ATTN SHANTI M KATONA                            Debtor: THE WEINSTEIN COMPANY LLC
222 DELAWARE AVENUE, SUITE 1101                 Comments: POSSIBLE DUPLICATE OF 20119
WILMINGTON, DE 19801

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
VISIONA ROMANTICA, INC.                         Claim Number: 187
150 S RODEO DR 3RD FLOOR                        Claim Date: 02/14/2019
BEVERLY HILLS, CA 90212                         Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:               $1,524,203.00
VISUAL IMPACT ENTERPRISES PTY LTD.              Claim Number: 20003
10 SEA BREEZE DRIVE                             Claim Date: 04/06/2018
TORQUAY, VI 3228                                Debtor: THE WEINSTEIN COMPANY LLC
AUSTRALIA                                       Comments: POSSIBLY AMENDED BY 20004


UNSECURED                  Claimed:                  $56,238.66




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 60
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 170 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



VISUAL IMPACT ENTERPRISES PTY LTD.              Claim Number: 20004
10 SEA BREEZE DRIVE                             Claim Date: 04/06/2018
TORQUAY, VI 3228                                Debtor: THE WEINSTEIN COMPANY LLC
AUSTRALIA                                       Comments:
                                                AMENDS CLAIM #20003

UNSECURED                  Claimed:                  $56,238.66
WALT DISNEY PICTURES                            Claim Number: 20169
C/O WILMERHALE (ATTN: ANDREW GOLDMAN)           Claim Date: 02/13/2019
7 WORLD TRADE CENTER                            Debtor: THE WEINSTEIN COMPANY LLC
250 GREENWICH STREET
NEW YORK, NY 10007

UNSECURED                  Claimed:                 $918,836.00              Scheduled:             $826,430.00
WAN, JAMES                                      Claim Number: 20235
C/O WOLMAN WEALTH MANAGEMENT                    Claim Date: 02/14/2019
ATTN JEFF WOLMAN                                Debtor: THE WEINSTEIN COMPANY LLC
4208 OVERLAND AVENUE                            Comments: POSSIBLY AMENDED BY 20236
CULVER CITY, CA 92030

UNSECURED                  Claimed:                       $0.00 UNDET
WAN, JAMES                                      Claim Number: 20236
C/O WOLMAN WEALTH MANAGEMENT                    Claim Date: 02/14/2019
ATTN JEFF WOLMAN                                Debtor: THE WEINSTEIN COMPANY LLC
4208 OVERLAND AVENUE                            Comments:
CULVER CITY, CA 92030                           amends claim# 20235

UNSECURED                  Claimed:                       $0.00 UNDET
WAN, JAMES                                      Claim Number: 60027
C/O WOLMAN WEALTH MANAGEMENT                    Claim Date: 02/14/2019
ATTN: JEFF WOLMAN                               Debtor: THE WEINSTEIN COMPANY LLC
4208 OVERLAND AVENUE                            Comments: POSSIBLE DUPLICATE OF 20036
CULVER CITY, CA 92030

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 61
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 171 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



WANDA PICTURES (HONG KONG) CO., LTD             Claim Number: 188
RUBEN IGIELKO-HERRLICH                          Claim Date: 02/14/2019
11264 PLAYA COURT                               Debtor: THE WEINSTEIN COMPANY LLC
CULVER CITY, CA 90230


SECURED                    Claimed:              $16,337,421.00
UNSECURED                                                                    Scheduled:           $14,407,220.54
WARNER BROS PICTURES                            Claim Number: 20259
ATTN WAYNE M. SMITH                             Claim Date: 02/15/2019
4000 WARNER BLVD                                Debtor: THE WEINSTEIN COMPANY LLC
BLDG. 156, ROOM 5120
BURBANK, CA 91522

UNSECURED                  Claimed:                 $156,213.00
WARNER BROS PICTURES                            Claim Number: 60035
ATTN WAYNE M SMITH                              Claim Date: 02/15/2019
4000 WARNER BLVD.                               Debtor: THE WEINSTEIN COMPANY LLC
BLDG. 156, ROOM 5120                            Comments: POSSIBLE DUPLICATE OF 20259
BURBANK, CA 91522

ADMINISTRATIVE             Claimed:                  $90,000.00 UNLIQ
WEINSTEIN, ROBERT                               Claim Number: 165
C/O SCHULTE ROTH & ZABEL LLP                    Claim Date: 02/12/2019
ATTN ADAM C HARRIS                              Debtor: THE WEINSTEIN COMPANY LLC
919 THIRD AVE
NEW YORK, NY 10022

UNSECURED                  Claimed:              $11,187,363.00 UNLIQ        Scheduled:           $11,187,363.00
WEINSTEIN, ROBERT                               Claim Number: 20130
C/O SCHULTE ROTH & ZABEL LLP                    Claim Date: 02/11/2019
ATTN ADAM C HARRIS                              Debtor: THE WEINSTEIN COMPANY LLC
919 THIRD AVENUE                                Comments: POSSIBLE DUPLICATE OF 165
NEW YORK, NY 10022

UNSECURED                  Claimed:              $11,187,363.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 62
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20   Page 172 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



WESTON, BRAD                                    Claim Number: 20227
C/O THE KERNAN LAW FIRM                         Claim Date: 02/14/2019
ATTN S MICHAEL KERNAN                           Debtor: THE WEINSTEIN COMPANY LLC
9663 SANTA MONICA BLVD, STE 450
LOS ANGELES, CA 90210

UNSECURED                  Claimed:               $2,500,000.00 UNLIQ
WGBH EDUCATIONAL FOUNDATION                     Claim Number: 20046
ATTN JAMES RANDALL                              Claim Date: 07/19/2018
ONE GUEST ST                                    Debtor: THE WEINSTEIN COMPANY LLC
BOSTON, MA 02135


UNSECURED                  Claimed:                  $34,952.00             Scheduled:           $34,952.00
WGN AMERICA                                     Claim Number: 160
ATTN GEORGE LYNCH                               Claim Date: 02/06/2019
2501 W BRADLEY PL                               Debtor: THE WEINSTEIN COMPANY LLC
CHICAGO, IL 60618


UNSECURED                  Claimed:                  $42,496.60
WICHITA EAGLE, THE                              Claim Number: 139
C/O THE MCCLATCHY COMPANY                       Claim Date: 12/24/2018
ATTN JUAN CORNEJO                               Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                   $3,942.00 UNLIQ
WILD BUNCH S.A.                                 Claim Number: 168
C/O PILLSBURY WINTHROP SHAW                     Claim Date: 02/13/2019
ATTN KATHY A JORRIE                             Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA STREET, STE 2800
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 63
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20   Page 173 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



WILD BUNCH S.A.                                 Claim Number: 169
C/O PILLSBURY WINTHROP SHAW                     Claim Date: 02/13/2019
ATTN KATHY A JORRIE                             Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA STREET, STE 2800
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
WILD BUNCH S.A.                                 Claim Number: 170
C/O PILLSBURY WINTHROP SHAW                     Claim Date: 02/13/2019
ATTN KATHY A JORRIE                             Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA STREET, STE 2800
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
WILD BUNCH S.A.                                 Claim Number: 171
C/O PILLSBURY WINTHROP SHAW                     Claim Date: 02/13/2019
ATTN: KATHY A JORRIE                            Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA ST, STE 2800
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
WILD BUNCH S.A.                                 Claim Number: 172
C/O PILLSBURY WINTHROP SHAW                     Claim Date: 02/13/2019
ATTN: KATHY A JORRIE                            Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA ST, STE 2800
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
WILD BUNCH S.A.                                 Claim Number: 173
C/O PILLSBURY WINTHROP SHAW                     Claim Date: 02/13/2019
ATTN: KATHY A JORRIE                            Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA ST, STE 2800
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 64
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 174 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



WILD BUNCH S.A.                                 Claim Number: 174
C/O PILLSBURY WINTHROP SHAW                     Claim Date: 02/13/2019
ATTN: KATHY A JORRIE                            Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA ST, STE 2800
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
WILD BUNCH S.A.                                 Claim Number: 175
C/O PILLSBURY WINTHROP SHAW                     Claim Date: 02/13/2019
ATTN: KATHY A JORRIE                            Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA ST, STE 2800
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
WILD BUNCH S.A.                                 Claim Number: 176
C/O PILLSBURY WINTHROP SHAW                     Claim Date: 02/13/2019
ATTN: KATHY A JORRIE                            Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA ST, STE 2800
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
WILLIAMMORRIS ENDEAVOR ENTERTAINMENT LLC Claim Number: 20180
WME C/O COURTNEY BRAUN                   Claim Date: 02/13/2019
9601 WILSHIRE BLVD., 3RD FL              Debtor: THE WEINSTEIN COMPANY LLC
BEVERLY HILLS, CA 90210


UNSECURED                  Claimed:               $2,000,000.00
WILLIE LUMP LUMP ENTERPRISES INC AND            Claim Number: 40031
BILL MURRAY; C/O ZIFFREN BRITTENHAM LLP         Claim Date: 02/15/2019
ATTN DAVID NOCHIMSON, ESQ                       Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTRY PARK WEST                           Comments: POSSIBLE DUPLICATE OF 80081
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 65
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20   Page 175 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



WILLIE LUMP LUMP ENTERPRISES INC AND            Claim Number: 80081
BILL MURRAY; C/O ZIFFREN BRITTENHAM LLP         Claim Date: 02/15/2019
ATTN DAVID NOCHIMSON, ESQ                       Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTRY PARK WEST
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                       $0.00 UNDET
WILMOTT, JOSHUA                                 Claim Number: 20352
2161 STANLEY HILLS DRIVE                        Claim Date: 03/05/2019
LOS ANGELES, CA 90046                           Debtor: THE WEINSTEIN COMPANY LLC



PRIORITY                   Claimed:                   $1,750.00
WONDERWORLD STUDIOS, INC                        Claim Number: 195
PAUL A. BECK, A PROFESSIONAL CORPORATION        Claim Date: 02/15/2019
13701 RIVERSIDE DRIVE SUITE 202                 Debtor: THE WEINSTEIN COMPANY LLC
SHERMAN OAKS, CA 91423


UNSECURED                  Claimed:                 $450,000.00
WRAP NEWS INC, THE                              Claim Number: 20071
2260 S CENTINELA AVENUE                         Claim Date: 01/11/2019
LOS ANGELES, CA 90064                           Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $14,000.00
XL GRAPHICS INC                                 Claim Number: 80028
1200 PRIME PL                                   Claim Date: 01/30/2019
HAUPPAUGE, NY 11788-4761                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $61,979.16             Scheduled:           $61,979.16




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 66
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20     Page 176 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)



Y THEATRICAL LLC                                Claim Number: 20194
C/O GIBSON, DUNN AND CRUTCHER LLP               Claim Date: 02/14/2019
ATTN ROBERT KLYMAN                              Debtor: THE WEINSTEIN COMPANY LLC
333 GRAND AVENUE
LOS ANGELES, CA 90071-3197

UNSECURED                  Claimed:               $8,100,000.00 UNLIQ       Scheduled:         $1,385,146.00
YFE HOLDINGS INC                                Claim Number: 20191
C/O GIBSON, DUNN AND CRUTCHER LLP               Claim Date: 02/14/2019
ATTN ROBERT KLYMAN                              Debtor: THE WEINSTEIN COMPANY LLC
333 GRAND AVENUE
LOS ANGELES, CA 90071-3197

UNSECURED                  Claimed:                       $0.00 UNDET
ZAKHEIM, LANDON                                 Claim Number: 80060
907 PARKMAN AVE #1                              Claim Date: 02/14/2019
LOS ANGELES, CA 90026                           Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $10,000.00             Scheduled:               $5,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 67
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 177 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10620)




                                                                    Summary Page

               Total Number of Filed Claims:              333                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $173,753,606.18              $0.00
                                                                    Priority:                            $101,707,698.94              $0.00
                                                                    Secured:                             $263,062,477.96              $0.00
                                                                    Unsecured:                         $1,279,110,611.90              $0.00
                                                                    Total:                             $1,817,634,394.98              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 178 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10621)



BABELSBERG FILM GMBH                            Claim Number: 20098
ATTN: K. HOERSTMANN                             Claim Date: 02/04/2019
AUGUST BEBEL STRABE 26-53                       Debtor: WEINSTEIN GLOBAL FILM CORP.
POTSDAM, 14482                                  Comments:
GERMANY                                         Amends Claim# 20097

UNSECURED                  Claimed:                   $1,679.00 UNLIQ
DEPARTMENT OF THE TREASURY - IRS                Claim Number: 15
PO BOX 7346                                     Claim Date: 04/20/2018
PHILADELPHIA, PA 19101-7346                     Debtor: WEINSTEIN GLOBAL FILM CORP.



PRIORITY                   Claimed:                   $5,000.00
DEPARTMENT OF THE TREASURY - IRS                Claim Number: 127
PO BOX 7346                                     Claim Date: 11/02/2018
PHILADELPHIA, PA 19101-7346                     Debtor: WEINSTEIN GLOBAL FILM CORP.
                                                Comments:
                                                Amends Claim #15

UNSECURED                  Claimed:                       $0.00
ENTERTAINMENT ONE FILMS CANADA INC              Claim Number: 20337
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP         Claim Date: 02/15/2019
ATTN MICK LAUTER                                Debtor: WEINSTEIN GLOBAL FILM CORP.
4 EMBARCADERO CENTER, 17TH FLOOR                Comments: POSSIBLY AMENDED BY 20344
SAN FRANCISCO, CA 94111

UNSECURED                  Claimed:               $7,094,021.51
ENTERTAINMENT ONE FILMS CANADA INC              Claim Number: 20339
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP         Claim Date: 02/15/2019
ATTN MICK LAUTER                                Debtor: WEINSTEIN GLOBAL FILM CORP.
4 EMBARCADERO CENTER, 17TH FLOOR                Comments: POSSIBLY AMENDED BY 20346
SAN FRANCISCO, CA 94111

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 179 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10621)



ENTERTAINMENT ONE FILMS CANADA INC              Claim Number: 20344
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP         Claim Date: 02/15/2019
ATTN MICK LAUTER                                Debtor: WEINSTEIN GLOBAL FILM CORP.
4 EMBARCADERO CENTER, 17TH FLOOR                Comments:
SAN FRANCISCO, CA 94111                         amends claim# 20337

UNSECURED                  Claimed:               $7,094,021.51 UNLIQ
ENTERTAINMENT ONE FILMS CANADA INC              Claim Number: 20346
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP         Claim Date: 02/15/2019
ATTN MICK LAUTER                                Debtor: WEINSTEIN GLOBAL FILM CORP.
4 EMBARCADERO CENTER, 17TH FLOOR                Comments: POSSIBLY AMENDED BY 20349
SAN FRANCISCO, CA 94111                         amends claim# 20339

ADMINISTRATIVE             Claimed:               $1,059,818.33
ENTERTAINMENT ONE FILMS CANADA INC              Claim Number: 20349
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP         Claim Date: 02/15/2019
ATTN MICK LAUTER                                Debtor: WEINSTEIN GLOBAL FILM CORP.
4 EMBARCADERO CENTER, 17TH FLOOR                Comments:
SAN FRANCISCO, CA 94111                         amends claim# 20346

ADMINISTRATIVE             Claimed:               $1,059,818.33
FILM MUSICIANS SECONDARY MARKETS FUND           Claim Number: 83
ATTN JAMES COPE DIRECTOR CONTRACT COMP          Claim Date: 07/27/2018
15910 VENTURA BLVD, STE 900                     Debtor: WEINSTEIN GLOBAL FILM CORP.
ENCINO, CA 91436


ADMINISTRATIVE             Claimed:                       $0.00 UNDET
PRIORITY                   Claimed:                       $0.00 UNDET
FILM MUSICIANS SECONDARY MARKETS FUND           Claim Number: 60015
ATTN JAMES COPE DIRECTOR CONTRACT COMP          Claim Date: 02/13/2019
15910 VENTURA BLVD, STE 900                     Debtor: WEINSTEIN GLOBAL FILM CORP.
ENCINO, CA 91436                                Comments: POSSIBLE DUPLICATE OF 83


ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 180 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10621)



FIRST REPUBLIC BANK                             Claim Number: 80064
C/O PAUL HASTINGS LLP                           Claim Date: 02/14/2019
ATTN ANDREW V TENZER, ESQ                       Debtor: WEINSTEIN GLOBAL FILM CORP.
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:               $5,337,853.00 UNLIQ
FOSTER, BEVERLY CHAMPIONS                       Claim Number: 20325
325 WEST PARK AVENUE                            Claim Date: 02/15/2019
TALLAHASSEE, FL 32301                           Debtor: WEINSTEIN GLOBAL FILM CORP.



UNSECURED                  Claimed:                       $0.00 UNDET
MUFG UNION BANK, N.A.                           Claim Number: 40106
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: WEINSTEIN GLOBAL FILM CORP.
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
NEUNTE BABELSBERG FILM GMBH                     Claim Number: 20097
AUGUST BEBEL STRABE 26-53                       Claim Date: 02/04/2019
AH: K. HOERSTMANN                               Debtor: WEINSTEIN GLOBAL FILM CORP.
POTSDAM, 14482                                  Comments: POSSIBLY AMENDED BY 20098
GERMANY

UNSECURED                  Claimed:                   $1,679.00 UNLIQ
NEW YORK STATE DEPT OF TAXATION-FINANCE         Claim Number: 88
ATTN BANKRUPTCY SECTION                         Claim Date: 08/06/2018
PO BOX 5300                                     Debtor: WEINSTEIN GLOBAL FILM CORP.
ALBANY, NY 12205-0300


PRIORITY                   Claimed:                   $4,099.61 UNLIQ
UNSECURED                  Claimed:                     $750.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 3
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 181 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10621)



NOBLE, KADIAN                                   Claim Number: 20114
C/O HERMAN LAW                                  Claim Date: 02/08/2019
ATTN JEFFREY HERMAN                             Debtor: WEINSTEIN GLOBAL FILM CORP.
5200 TOWN CENTER CIR, 540
BOCA RATON, FL 33486

UNSECURED                  Claimed:                       $0.00 UNDET
OKKERSEN & PARTNERS LLP                         Claim Number: 63
ATTN CHRISTA OKKERSEN                           Claim Date: 05/29/2018
13 AVENUE DES PAPALINS                          Debtor: WEINSTEIN GLOBAL FILM CORP.
MONACO, 98000
MONACO

UNSECURED                  Claimed:                  $57,500.00
PORTFOLIO FUNDING COMPANY LLC I                 Claim Number: 40017
C/O AKIN GUMP STRAUSS HAUER FELD LLP            Claim Date: 02/15/2019
ATTN: DAVID P SIMONDS ESQ                       Debtor: WEINSTEIN GLOBAL FILM CORP.
1999 AVE OF THE STARS STE 600
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                 $114,076.87 UNLIQ
PORTFOLIO FUNDING COMPANY LLC I                 Claim Number: 80075
C/O AKIN GUMP STRAUSS HAUER FELD LLP            Claim Date: 02/15/2019
ATTN: DAVID P SIMONDS ESQ                       Debtor: WEINSTEIN GLOBAL FILM CORP.
1999 AVE OF THE STARS STE 600
LOS ANGELES, CA 90067

PRIORITY                   Claimed:                       $0.00 UNLIQ
SECURED                    Claimed:               $3,828,187.98 UNLIQ
REDROVER CO. LTD., BY ITS AGENT FINTAGE         Claim Number: 80074
COLLECTION ACCOUNT MANAGEMENT B.V.              Claim Date: 02/15/2019
C/O HILLER LAW LLC; ATTN ADAM HILLER            Debtor: WEINSTEIN GLOBAL FILM CORP.
1500 N FRENCH ST
WILMINGTON, DE 19801

SECURED                    Claimed:                 $524,336.86




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 4
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 182 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10621)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20279
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WEINSTEIN GLOBAL FILM CORP.
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60063
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WEINSTEIN GLOBAL FILM CORP.
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
TWENTIETH CENTURY FOX FILM CORPORATION          Claim Number: 20262
C/O ALSTON & BIRD LLP                           Claim Date: 02/15/2019
ATTN LEIB M LERNER                              Debtor: WEINSTEIN GLOBAL FILM CORP.
333 S. HOPE STREET, 16TH FLOOR
LOS ANGELES, CA 90071

UNSECURED                  Claimed:                       $0.00 UNLIQ
UNIONBANCAL EQUITIES, INC.                      Claim Number: 20024
TRANSFEROR: AI INTERNATIONAL HOLDINGS (B        Claim Date: 04/30/2018
C/O YOUNG CONAWAY STARGATT & TAYLOR, LLP        Debtor: WEINSTEIN GLOBAL FILM CORP.
ATTN: SEAN M. BEACH-1000 N. KING ST
WILMINGTON, DE 19801

SECURED                    Claimed:              $46,336,790.99
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40038
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: WEINSTEIN GLOBAL FILM CORP.
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 5
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 183 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10621)




                                                                    Summary Page

               Total Number of Filed Claims:               25                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $167,473,356.42              $0.00
                                                                    Priority:                                  $9,099.61              $0.00
                                                                    Secured:                              $56,027,168.83              $0.00
                                                                    Unsecured:                            $14,249,651.02              $0.00
                                                                    Total:                               $237,759,275.88              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW            Doc 2880    Filed 07/17/20   Page 184 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10622)



DOW JONES & COMPANY INC                         Claim Number: 61
PO BOX 300                                      Claim Date: 05/29/2018
PRINCETON, NJ 08543                             Debtor: TULIP FEVER LLC



UNSECURED                  Claimed:                  $27,469.28
MUFG UNION BANK, N.A.                           Claim Number: 40107
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TULIP FEVER LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20291
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TULIP FEVER LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60075
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TULIP FEVER LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40048
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TULIP FEVER LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 185 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10622)




                                                                    Summary Page

               Total Number of Filed Claims:                5                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                $27,469.28              $0.00
                                                                    Total:                               $165,267,112.17              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 186 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10623)



MUFG UNION BANK, N.A.                           Claim Number: 40108
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: CURRENT WAR SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20297
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: CURRENT WAR SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60039
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: CURRENT WAR SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40058
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: CURRENT WAR SPV, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 187 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10623)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 188 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10624)



FOSTER, BEVERLY CHAMPIONS                       Claim Number: 20327
325 WEST PARK AVENUE                            Claim Date: 02/15/2019
TALLAHASSEE, FL 32301                           Debtor: WEINSTEIN PRODUCTIONS LLC



UNSECURED                  Claimed:                       $0.00 UNDET
MUFG UNION BANK, N.A.                           Claim Number: 40109
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: WEINSTEIN PRODUCTIONS LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20283
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WEINSTEIN PRODUCTIONS LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60072
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WEINSTEIN PRODUCTIONS LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40039
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: WEINSTEIN PRODUCTIONS LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 189 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10624)




                                                                    Summary Page

               Total Number of Filed Claims:                5                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 190 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10625)



MUFG UNION BANK, N.A.                           Claim Number: 40110
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TWC BORROWER 2016, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20295
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC BORROWER 2016, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60077
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC BORROWER 2016, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 20025
TRANSFEROR: AI INTERNATIONAL HOLDINGS (B        Claim Date: 04/30/2018
C/O YOUNG CONAWAY STARGATT & TAYLOR, LLP        Debtor: TWC BORROWER 2016, LLC
ATTN: SEAN M. BEACH-1000 N. KING ST
WILMINGTON, DE 19801

SECURED                    Claimed:              $46,336,790.99              Scheduled:         $45,528,134.18 UNLIQ
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40049
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TWC BORROWER 2016, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 2880   Filed 07/17/20   Page 191 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10625)



WEINSTEIN, HARVEY                               Claim Number: 80050
C/O BAYARD PA                                   Claim Date: 02/13/2019
ATTN SCOTT D COUSINS ESQ                        Debtor: TWC BORROWER 2016, LLC
600 N KING STREET, SUITE 400
WILMINGTON, DE 19801

UNSECURED                  Claimed:                       $0.00 UNLIQ CONT




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 192 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10625)




                                                                    Summary Page

               Total Number of Filed Claims:                6                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                              $46,336,790.99              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $211,576,433.88              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 193 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10626)



BANK OF AMERICA, N.A,                           Claim Number: 80066
AS LENDER AND ADMINISTRATIVE AGENT              Claim Date: 02/14/2019
C/O ANDREW V TENZER, ESQ.                       Debtor: WEINSTEIN TELEVISION LLC
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:              $19,119,017.67 UNLIQ        Scheduled:        $18,182,246.47 UNLIQ
BRULL LAW FIRM, THE                             Claim Number: 60016
10250 CONSTELLATION BLVD., SUITE 100            Claim Date: 02/14/2019
LOS ANGELES, CA 90067                           Debtor: WEINSTEIN TELEVISION LLC



ADMINISTRATIVE             Claimed:                   $4,200.00
FOSTER, BEVERLY CHAMPIONS                       Claim Number: 20328
325 WEST PARK AVENUE                            Claim Date: 02/15/2019
TALLAHASSEE, FL 32301                           Debtor: WEINSTEIN TELEVISION LLC



UNSECURED                  Claimed:                       $0.00 UNDET
FRANCHISE TAX BOARD                             Claim Number: 99
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/05/2018
PO BOX 2952                                     Debtor: WEINSTEIN TELEVISION LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                   $1,630.19
UNSECURED                  Claimed:                      $88.00
FRANCHISE TAX BOARD                             Claim Number: 116
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/11/2018
PO BOX 2952                                     Debtor: WEINSTEIN TELEVISION LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                   $1,630.19
UNSECURED                  Claimed:                      $88.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 194 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10626)



FULTON, SYBRINA                                 Claim Number: 20248
C/O RICKY ANDERSON                              Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010              Debtor: WEINSTEIN TELEVISION LLC
HOUSTON, TX 77074                               Comments: POSSIBLY AMENDED BY 20254


UNSECURED                  Claimed:                       $0.00 UNDET
FULTON, SYBRINA                                 Claim Number: 20254
C/O RICKY ANDERSON                              Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010              Debtor: WEINSTEIN TELEVISION LLC
HOUSTON, TX 77074                               Comments:
                                                amends claim# 20248

UNSECURED                  Claimed:                       $0.00 UNDET
ICM PARTNERS                                    Claim Number: 118
10250 CONSTELLATION BLVD, STE 32-50             Claim Date: 09/13/2018
LOS ANGELES, CA 90067                           Debtor: WEINSTEIN TELEVISION LLC



PRIORITY                   Claimed:                  $25,000.00
MARTIN, TRACY                                   Claim Number: 20246
C/O RICKY ANDERSON                              Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010              Debtor: WEINSTEIN TELEVISION LLC
HOUSTON, TX 77074                               Comments: POSSIBLY AMENDED BY 20252


UNSECURED                  Claimed:                       $0.00 UNDET
MARTIN, TRACY                                   Claim Number: 20252
C/O RICKY ANDERSON                              Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010              Debtor: WEINSTEIN TELEVISION LLC
HOUSTON, TX 77074                               Comments:
                                                amends claim# 20246

UNSECURED                  Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 195 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10626)



MUFG UNION BANK, N.A.                           Claim Number: 40111
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: WEINSTEIN TELEVISION LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20285
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WEINSTEIN TELEVISION LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60074
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WEINSTEIN TELEVISION LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
TIM GUNN AND TIM GUNN PRODUCTIONS INC           Claim Number: 20329
C/O VENABLE LLP                                 Claim Date: 02/15/2019
ATTN KEITH C OWENS                              Debtor: WEINSTEIN TELEVISION LLC
2049 CENTURY PARK EAST, SUITE 2300
LOS ANGELES, CA 90067

UNSECURED                  Claimed:               $2,184,000.00 UNLIQ
TIM GUNN AND TIM GUNN PRODUCTIONS, INC.         Claim Number: 60091
C/O VENABLE LLP                                 Claim Date: 02/15/2019
ATTN: KEITH C. OWENS                            Debtor: WEINSTEIN TELEVISION LLC
2049 CENTURY PARK EAST, SUITE 2300              Comments: POSSIBLE DUPLICATE OF 20329
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:               $2,184,000.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 3
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880   Filed 07/17/20   Page 196 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10626)



UNIONBANCAL EQUITIES, INC.                      Claim Number: 40059
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: WEINSTEIN TELEVISION LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ
VIACOM INTERNATIONAL INC                        Claim Number: 80097
ATTN W KEYES HILL-EDGAR & EMILY STUBBS          Claim Date: 02/15/2019
1515 BROADWAY                                   Debtor: WEINSTEIN TELEVISION LLC
NEW YORK, NY 10036


SECURED                    Claimed:              $35,399,450.71 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 4
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 197 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10626)




                                                                    Summary Page

               Total Number of Filed Claims:               17                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $167,427,842.89              $0.00
                                                                    Priority:                                 $28,260.38              $0.00
                                                                    Secured:                              $54,518,468.38              $0.00
                                                                    Unsecured:                             $2,184,176.00              $0.00
                                                                    Total:                               $224,158,747.65              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 2880     Filed 07/17/20   Page 198 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10627)



MUFG UNION BANK, N.A.                           Claim Number: 40112
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: DRT FILMS, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20300
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: DRT FILMS, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60040
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: DRT FILMS, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40040
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: DRT FILMS, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 199 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10627)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880        Filed 07/17/20   Page 200 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10628)



DEPARTMENT OF THE TREASURY - IRS                Claim Number: 16
PO BOX 7346                                     Claim Date: 04/20/2018
PHILADELPHIA, PA 19101-7346                     Debtor: TWC DOMESTIC LLC



UNSECURED                  Claimed:                       $0.00
FOSTER, BEVERLY CHAMPIONS                       Claim Number: 20330
325 WEST PARK AVENUE                            Claim Date: 02/15/2019
TALLAHASSEE, FL 32301                           Debtor: TWC DOMESTIC LLC



UNSECURED                  Claimed:                       $0.00 UNDET
FRANCHISE TAX BOARD                             Claim Number: 98
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/05/2018
PO BOX 2952                                     Debtor: TWC DOMESTIC LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                   $1,630.19
UNSECURED                  Claimed:                      $88.00
FRANCHISE TAX BOARD                             Claim Number: 114
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/11/2018
PO BOX 2952                                     Debtor: TWC DOMESTIC LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                   $1,630.19
UNSECURED                  Claimed:                      $88.00
MUFG UNION BANK, N.A.                           Claim Number: 40113
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TWC DOMESTIC LLC
555 WEST FIFTH STREET                           Comments: POSSIBLE DUPLICATE OF 40087
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 201 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10628)



MUFG UNION BANK, NA                             Claim Number: 204
JENNIFER C. HAGLE, ESQ.                         Claim Date: 02/15/2019
555 WEST FIFTH STREET                           Debtor: TWC DOMESTIC LLC
LOS ANGELES, CA 90013


SECURED                    Claimed:             $148,421,070.30 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20299
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC DOMESTIC LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60079
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC DOMESTIC LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC                       Claim Number: 202
WILLIAM B. FREEMAN, ESQ.                        Claim Date: 02/15/2019
515 SOUTH FLOWER STREET, SUITE 1000             Debtor: TWC DOMESTIC LLC
LOS ANGELES, CA 90071


UNSECURED                  Claimed:              $16,818,572.59
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40050
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TWC DOMESTIC LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 202 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10628)




                                                                    Summary Page

               Total Number of Filed Claims:               10                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                  $3,260.38              $0.00
                                                                    Secured:                             $148,421,070.30              $0.00
                                                                    Unsecured:                            $16,818,748.59              $0.00
                                                                    Total:                               $330,482,722.16              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 203 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10629)



MUFG UNION BANK, N.A.                           Claim Number: 40114
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: WTV GUANTANAMO SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20289
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WTV GUANTANAMO SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60076
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WTV GUANTANAMO SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40060
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: WTV GUANTANAMO SPV, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 204 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10629)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 205 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10630)



MUFG UNION BANK, N.A.                           Claim Number: 40115
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TWC FEARLESS BORROWER, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20303
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC FEARLESS BORROWER, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60081
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC FEARLESS BORROWER, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40061
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TWC FEARLESS BORROWER, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 206 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10630)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 207 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10631)



MUFG UNION BANK, N.A.                           Claim Number: 40116
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: DRT RIGHTS MANAGEMENT LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20302
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: DRT RIGHTS MANAGEMENT LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60041
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: DRT RIGHTS MANAGEMENT LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40062
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: DRT RIGHTS MANAGEMENT LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 208 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10631)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 209 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10632)



BANK HAPOALIM BM                                Claim Number: 197
STEPHEN B SELBST, HERRICK FEINSTEIN LLP         Claim Date: 02/15/2019
2 PARK AVENUE                                   Debtor: WTV JCP BORROWER 2017, LLC
NEW YORK, NY 10016


SECURED                    Claimed:               $1,583,763.41              Scheduled:          $1,815,604.36 UNLIQ
MUFG UNION BANK, N.A.                           Claim Number: 40117
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: WTV JCP BORROWER 2017, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20293
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WTV JCP BORROWER 2017, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60078
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WTV JCP BORROWER 2017, LLC
1251 AVENUE OF THE AMERICAS                     Comments: POSSIBLY AMENDED BY 60093
NEW YORK, NY 10020                              DOCKET: 2201 (03/19/2019)

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60093
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WTV JCP BORROWER 2017, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020                              Amends Claim# 60078

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 210 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10632)



UNIONBANCAL EQUITIES, INC.                      Claim Number: 40063
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: WTV JCP BORROWER 2017, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 211 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10632)




                                                                    Summary Page

               Total Number of Filed Claims:                6                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                               $1,583,763.41              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $166,823,406.30              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880       Filed 07/17/20   Page 212 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10633)



MUFG UNION BANK, N.A.                           Claim Number: 40118
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TWC LIBRARY SONGS (BMI), LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20307
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC LIBRARY SONGS (BMI), LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60083
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC LIBRARY SONGS (BMI), LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40064
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TWC LIBRARY SONGS (BMI), LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 213 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10633)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 2880     Filed 07/17/20   Page 214 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10634)



MUFG UNION BANK, N.A.                           Claim Number: 40119
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: FFPAD, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20306
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: FFPAD, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60043
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: FFPAD, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40065
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: FFPAD, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 215 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10634)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20   Page 216 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10635)



MUFG UNION BANK, N.A.                           Claim Number: 40120
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: WTV KALIEF BROWDER BORROWER, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
PRESTIA, PAUL ESQ                               Claim Number: 20175
65 BROADWAY                                     Claim Date: 02/13/2019
13TH FLOOR                                      Debtor: WTV KALIEF BROWDER BORROWER, LLC
NEW YORK, NY 10006


UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20298
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WTV KALIEF BROWDER BORROWER, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60080
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WTV KALIEF BROWDER BORROWER, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40066
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: WTV KALIEF BROWDER BORROWER, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 217 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10635)




                                                                    Summary Page

               Total Number of Filed Claims:                5                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 2880     Filed 07/17/20   Page 218 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10636)



MUFG UNION BANK, N.A.                           Claim Number: 40121
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TWC LOOP LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20310
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC LOOP LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60086
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC LOOP LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40067
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TWC LOOP LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 219 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10636)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 220 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10637)



MUFG UNION BANK, N.A.                           Claim Number: 40131
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: WTV SCREAM 3 SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20301
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WTV SCREAM 3 SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60082
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WTV SCREAM 3 SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40068
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: WTV SCREAM 3 SPV, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 221 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10637)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 2880     Filed 07/17/20   Page 222 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10638)



MUFG UNION BANK, N.A.                           Claim Number: 40141
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TWC MIST, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20326
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC MIST, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60092
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC MIST, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40069
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TWC MIST, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 223 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10638)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 2880     Filed 07/17/20   Page 224 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10639)



FRANCHISE TAX BOARD                             Claim Number: 97
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/05/2018
PO BOX 2952                                     Debtor: HRK FILMS, LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                   $1,630.19
UNSECURED                  Claimed:                      $88.00
FRANCHISE TAX BOARD                             Claim Number: 106
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/11/2018
PO BOX 2952                                     Debtor: HRK FILMS, LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                   $1,630.19
UNSECURED                  Claimed:                      $88.00
MUFG UNION BANK, N.A.                           Claim Number: 40122
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: HRK FILMS, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20308
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: HRK FILMS, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60045
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: HRK FILMS, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 2880   Filed 07/17/20   Page 225 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10639)



UNIONBANCAL EQUITIES, INC.                      Claim Number: 40070
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: HRK FILMS, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 226 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10639)




                                                                    Summary Page

               Total Number of Filed Claims:                6                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                  $3,260.38              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                   $176.00              $0.00
                                                                    Total:                               $165,243,079.27              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 227 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10640)



MUFG UNION BANK, N.A.                           Claim Number: 40132
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: WTV YELLOWSTONE SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20305
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WTV YELLOWSTONE SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60084
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: WTV YELLOWSTONE SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40071
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: WTV YELLOWSTONE SPV, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 228 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10640)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 229 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10641)



FIRST REPUBLIC BANK                             Claim Number: 80062
C/O PAUL HASTINGS LLP                           Claim Date: 02/14/2019
ATTN ANDREW V TENZER, ESQ                       Debtor: TWC POLAROID SPV, LLC
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:               $5,337,853.00 UNLIQ
MUFG UNION BANK, N.A.                           Claim Number: 40140
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TWC POLAROID SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20314
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC POLAROID SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60087
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC POLAROID SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40072
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TWC POLAROID SPV, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 230 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10641)




                                                                    Summary Page

               Total Number of Filed Claims:                5                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                               $5,337,853.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $170,577,495.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW             Doc 2880   Filed 07/17/20   Page 231 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10642)



FRANCHISE TAX BOARD                             Claim Number: 96
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/05/2018
PO BOX 2952                                     Debtor: INDIRECTIONS LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                     $800.00
FRANCHISE TAX BOARD                             Claim Number: 107
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/11/2018
PO BOX 2952                                     Debtor: INDIRECTIONS LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                     $800.00
MUFG UNION BANK, N.A.                           Claim Number: 40123
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: INDIRECTIONS LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20309
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: INDIRECTIONS LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60046
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: INDIRECTIONS LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW             Doc 2880   Filed 07/17/20   Page 232 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10642)



UNIONBANCAL EQUITIES, INC.                      Claim Number: 40073
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: INDIRECTIONS LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 233 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10642)




                                                                    Summary Page

               Total Number of Filed Claims:                6                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                  $1,600.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,241,242.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880    Filed 07/17/20      Page 234 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10643)



MUFG UNION BANK, N.A.                           Claim Number: 40124
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TWC PRODUCTION-ACQUISITION BORROWER 2016, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20318
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC PRODUCTION-ACQUISITION BORROWER 2016, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60089
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC PRODUCTION-ACQUISITION BORROWER 2016, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40074
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TWC PRODUCTION-ACQUISITION BORROWER 2016, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 235 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10643)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 236 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10644)



FRANCHISE TAX BOARD                             Claim Number: 95
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/05/2018
PO BOX 2952                                     Debtor: INTELIPARTNERS LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                     $800.00
UNSECURED                  Claimed:                     $250.00
FRANCHISE TAX BOARD                             Claim Number: 108
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 09/11/2018
PO BOX 2952                                     Debtor: INTELIPARTNERS LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                     $800.00
UNSECURED                  Claimed:                     $250.00
MUFG UNION BANK, N.A.                           Claim Number: 40125
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: INTELIPARTNERS LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20312
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: INTELIPARTNERS LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60048
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: INTELIPARTNERS LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880   Filed 07/17/20   Page 237 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10644)



UNIONBANCAL EQUITIES, INC.                      Claim Number: 40075
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: INTELIPARTNERS LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 238 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10644)




                                                                    Summary Page

               Total Number of Filed Claims:                6                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                  $1,600.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                   $500.00              $0.00
                                                                    Total:                               $165,241,742.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 2880     Filed 07/17/20   Page 239 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10645)



MUFG UNION BANK, N.A.                           Claim Number: 40126
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: ISED, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20313
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: ISED, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60049
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: ISED, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40076
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: ISED, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 240 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10645)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 241 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10646)



MUFG UNION BANK, N.A.                           Claim Number: 40127
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TWC PRODUCTION, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20322
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC PRODUCTION, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60090
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC PRODUCTION, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40077
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TWC PRODUCTION, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 242 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10646)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 2880     Filed 07/17/20   Page 243 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10647)



MUFG UNION BANK, N.A.                           Claim Number: 40128
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: MARCOTWO, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20315
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: MARCOTWO, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60052
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: MARCOTWO, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40078
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: MARCOTWO, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 244 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10647)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 245 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10648)



MUFG UNION BANK, N.A.                           Claim Number: 40129
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TWC REPLENISH BORROWER, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20256
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC REPLENISH BORROWER, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60037
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC REPLENISH BORROWER, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40079
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TWC REPLENISH BORROWER, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 246 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10648)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 247 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10649)



FOSTER, BEVERLY CHAMPIONS                       Claim Number: 20331
325 WEST PARK AVENUE                            Claim Date: 02/15/2019
TALLAHASSEE, FL 32301                           Debtor: TWC SHORT FILMS, LLC



UNSECURED                  Claimed:                       $0.00 UNDET
MUFG UNION BANK, N.A.                           Claim Number: 40130
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TWC SHORT FILMS, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
NEWFILMMAKERS LOS ANGELES                       Claim Number: 20079
1438 N GOWER ST                                 Claim Date: 01/14/2019
BOX 83                                          Debtor: TWC SHORT FILMS, LLC
LOS ANGELES, CA 90028


UNSECURED                  Claimed:                   $5,437.00
NEWFILMMAKERS LOS ANGELES                       Claim Number: 60001
1438 N GOWER ST                                 Claim Date: 01/14/2019
BOX 83                                          Debtor: TWC SHORT FILMS, LLC
LOS ANGELES, CA 90028


ADMINISTRATIVE             Claimed:                     $634.61
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20257
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC SHORT FILMS, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 248 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10649)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60042
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC SHORT FILMS, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40080
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TWC SHORT FILMS, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 249 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10649)




                                                                    Summary Page

               Total Number of Filed Claims:                7                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,240,277.50              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                 $5,437.00              $0.00
                                                                    Total:                               $165,245,714.50              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 2880     Filed 07/17/20   Page 250 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10650)



DEPARTMENT OF THE TREASURY - IRS                Claim Number: 30
PO BOX 7346                                     Claim Date: 04/27/2018
PHILADELPHIA, PA 19101-7346                     Debtor: ONE CHANCE LLC



UNSECURED                  Claimed:                       $0.00
MUFG UNION BANK, N.A.                           Claim Number: 40133
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: ONE CHANCE LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20317
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: ONE CHANCE LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60065
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: ONE CHANCE LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40081
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: ONE CHANCE LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 251 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10650)




                                                                    Summary Page

               Total Number of Filed Claims:                5                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 252 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10651)



MUFG UNION BANK, N.A.                           Claim Number: 40134
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: TWC UNTOUCHABLE SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20261
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC UNTOUCHABLE SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60044
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: TWC UNTOUCHABLE SPV, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40082
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: TWC UNTOUCHABLE SPV, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ
Y MOVIE, LLC                                    Claim Number: 20199
C/O GIBSON, DUNN AND CRUTCHER LLP               Claim Date: 02/14/2019
ATTN ROBERT KLYMAN                              Debtor: TWC UNTOUCHABLE SPV, LLC
333 GRAND AVENUE
LOS ANGELES, CA 90071-3197

UNSECURED                  Claimed:                       $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 253 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10651)




                                                                    Summary Page

               Total Number of Filed Claims:                5                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW            Doc 2880    Filed 07/17/20   Page 254 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10652)



MUFG UNION BANK, N.A.                           Claim Number: 40135
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: PA ENTITY 2017, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20320
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: PA ENTITY 2017, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60066
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: PA ENTITY 2017, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40083
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: PA ENTITY 2017, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 255 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10652)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 256 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10653)



MUFG UNION BANK, N.A.                           Claim Number: 40136
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: PADDINGTON 2, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20323
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: PADDINGTON 2, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60067
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: PADDINGTON 2, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40084
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: PADDINGTON 2, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ
WARNER CHAPPELL MUSIC                           Claim Number: 20364
11045 BLIX STREET                               Claim Date: 12/10/2019
LOS ANGELES, CA 91602                           Debtor: PADDINGTON 2, LLC



UNSECURED                  Claimed:                  $18,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 257 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10653)




                                                                    Summary Page

               Total Number of Filed Claims:                5                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                $18,000.00              $0.00
                                                                    Total:                               $165,257,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 2880     Filed 07/17/20   Page 258 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10654)



MUFG UNION BANK, N.A.                           Claim Number: 40137
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: PS POST LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20324
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: PS POST LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60070
ENTERTAINMENT LLC; % DLA PIPER LLP (US)         Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: PS POST LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40085
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: PS POST LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 259 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10654)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 2880      Filed 07/17/20   Page 260 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10655)



MUFG UNION BANK, N.A.                           Claim Number: 40138
C/O SIDLEY AUSTIN LLP                           Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS           Debtor: SCREAM 2 TC BORROWER, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:             $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 20268
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: SCREAM 2 TC BORROWER, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                       $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN           Claim Number: 60050
ENTERTAINMENT LLC; C/O DLA PIPER LLP            Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE          Debtor: SCREAM 2 TC BORROWER, LLC
1251 AVENUE OF THE AMERICAS                     Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                       $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                      Claim Number: 40086
C/O WILLIAM B FREEMAN, ESQ                      Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000              Debtor: SCREAM 2 TC BORROWER, LLC
LOS ANGELES, CA 90071-2212


ADMINISTRATIVE             Claimed:              $16,818,572.59 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 2880        Filed 07/17/20     Page 261 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (18-10655)




                                                                    Summary Page

               Total Number of Filed Claims:                4                                          Claimed Amount      Allowed Amount

                                                                    Administrative:                      $165,239,642.89              $0.00
                                                                    Priority:                                      $0.00              $0.00
                                                                    Secured:                                       $0.00              $0.00
                                                                    Unsecured:                                     $0.00              $0.00
                                                                    Total:                               $165,239,642.89              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                            Case 18-10601-MFW          Doc 2880     Filed 07/17/20   Page 262 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (NON-MATCH)



ACKERS, GREGORY                                Claim Number: 66
503 W OLYMPIC BLVD                             Claim Date: 06/04/2018
SANTA MONICA, CA 90401                         Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments:
                                               Claim out of balance

PRIORITY                   Claimed:            $100,000,000.00
UNSECURED                  Claimed:          $1,000,000,000.00
TOTAL                      Claimed:          $1,000,000,000.00
DIGITAL CINEMA DISTRIBUTION COALITION          Claim Number: 125
1840 CENTURY PARK EAST, SUITE 550              Claim Date: 10/19/2018
LOS ANGELES, CA 90067                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:               $247,205.00               Scheduled:          $247,205.00
EVERETT DAILY HERALD, THE                      Claim Number: 211
PO BOX 930                                     Claim Date: 02/19/2019
EVERETT, WA 98206                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $1,265.76
ICM PARTNERS                                   Claim Number: 118
10250 CONSTELLATION BLVD, STE 32-50            Claim Date: 09/13/2018
LOS ANGELES, CA 90067                          Debtor: WEINSTEIN TELEVISION LLC



PRIORITY                   Claimed:                $25,000.00
NAVEX GLOBAL INC                               Claim Number: 79
5500 MEADOWS RD, STE 500                       Claim Date: 07/17/2018
LAKE OSWEGO, OR 97035                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $3,607.49




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                            Case 18-10601-MFW          Doc 2880      Filed 07/17/20     Page 263 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (NON-MATCH)



OKKERSEN & PARTNERS LLP                        Claim Number: 63
ATTN CHRISTA OKKERSEN                          Claim Date: 05/29/2018
13 AVENUE DES PAPALINS                         Debtor: WEINSTEIN GLOBAL FILM CORP.
MONACO, 98000
MONACO

UNSECURED                  Claimed:                $57,500.00
RELX INC                                       Claim Number: 161
D/B/A LEXISNEXIS                               Claim Date: 02/08/2019
9443 SPRINGBORO PIKE                           Debtor: THE WEINSTEIN COMPANY LLC
MIAMISBURG, OH 45342


UNSECURED                  Claimed:                 $2,477.44               Scheduled:                $1,858.08
SAN FRANCISCO MEDIA CO                         Claim Number: 210
835 MARKET ST 550                              Claim Date: 02/19/2019
SAN FRANCISCO, CA 94103                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $5,675.00




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW       Doc 2880        Filed 07/17/20     Page 264 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (NON-MATCH)




                                                                     Summary Page

               Total Number of Filed Claims:              8                                             Claimed Amount      Allowed Amount

                                                                     Administrative:                                $0.00              $0.00
                                                                     Priority:                            $100,025,000.00              $0.00
                                                                     Secured:                                       $0.00              $0.00
                                                                     Unsecured:                         $1,000,317,730.69              $0.00
                                                                     Total:                             $1,100,342,730.69              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 265 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (NO CASE)



AMBASSADOR                                      Claim Number: 59
97 RUE EDOUARD VAILLANT                         Claim Date: 05/25/2018
LEVALLOIS, 92300                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
FRANCE


UNSECURED                  Claimed:                 $75,320.00
BABELSBERG FILM GMBH                            Claim Number: 76
AUGUST BEBEL STRABE 26-53                       Claim Date: 06/29/2018
POTSDAM, 14482                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
GERMANY


UNSECURED                  Claimed:                      $0.00 UNDET
CENTAURES                                       Claim Number: 60
97 RUE EDOUARD VAILLANT                         Claim Date: 05/25/2018
LEVALLOIS, 92300                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
FRANCE


UNSECURED                  Claimed:                 $11,882.00
DYNAMIC '88 PRODUCTIONS INC / GEORGE            Claim Number: 80083
CLOONEY; C/O LANDAU GOTTFRIED BERGER LLP        Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                $125,000.00 UNLIQ
JONES, PAUL TUDOR                               Claim Number: 40016
C/O PATTERSON BELKNAP WEBB TYLER LLP            Claim Date: 02/15/2019
ATTN DANIEL LOWENTHAL & JAMES V MASELLA         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1133 AVE OF THE AMERICAS                        Comments: POSSIBLE DUPLICATE OF 80073
NEW YORK, NY 10036

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 266 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (NO CASE)



ORCA THEATERS INC                               Claim Number: 40002
PO BOX 23                                       Claim Date: 01/17/2019
PAYSON, UT 84651                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                                Comments: POSSIBLE DUPLICATE OF 80010


ADMINISTRATIVE             Claimed:                      $0.00 UNDET
ORCA THEATERS INC                               Claim Number: 80010
PO BOX 23                                       Claim Date: 01/17/2019
PAYSON, UT 84651                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,413.00
RECORD-JOURNAL                                  Claim Number: 185
500 SOUTH BROAD ST                              Claim Date: 02/14/2019
MERIDEN, CT 06450                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,426.18
SCRANTON TIMES, THE                             Claim Number: 208
149 PENN AVE                                    Claim Date: 02/19/2019
SCRANTON, PA 18503                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $2,715.38




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 2880        Filed 07/17/20     Page 267 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (NO CASE)




                                                                   Summary Page

               Total Number of Filed Claims:               9                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                               $0.00               $0.00
                                                                   Priority:                                     $0.00               $0.00
                                                                   Secured:                                      $0.00               $0.00
                                                                   Unsecured:                              $217,756.56               $0.00
                                                                   Total:                                  $217,756.56               $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                            Case 18-10601-MFW         Doc 2880     Filed 07/17/20   Page 268 of 269   Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (NON-DEBTOR)



KOENIGSBERG, RICHARD                           Claim Number: 13
1675 BROADWAY, 20TH FL                         Claim Date: 04/23/2018
NEW YORK, NY 10019                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLY AMENDED BY 122


UNSECURED                  Claimed:               $220,375.31
KOENIGSBERG, RICHARD                           Claim Number: 36
1675 BROADWAY, 20TH FL                         Claim Date: 04/23/2018
NEW YORK, NY 10019                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 13


UNSECURED                  Claimed:               $220,375.31




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW        Doc 2880        Filed 07/17/20     Page 269 of 269           Date: 07/01/2020
Alphabetical Claims Register for THE WEINSTEIN COMPANY (NON-DEBTOR)




                                                                      Summary Page

               Total Number of Filed Claims:              2                                              Claimed Amount      Allowed Amount

                                                                      Administrative:                               $0.00               $0.00
                                                                      Priority:                                     $0.00               $0.00
                                                                      Secured:                                      $0.00               $0.00
                                                                      Unsecured:                              $440,750.62               $0.00
                                                                      Total:                                  $440,750.62               $0.00
